Exhibit 10.1


Execution Copy



AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

FC DOMINO INVESTORS, LLC
Dated as of July 1, 2015





 
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
Article 1. DEFINITIONS
2


1.01.
Defined Terms
2


1.02.
Interpretation
12


 
 
 
Article 2. FILING; NAME; PLACE OF BUSINESS
12


2.01.
Filing
12


2.02.
Name of Venture
12


2.03.
Place of Business
13


2.04.
Registered Office and Registered Agent
13


 
 
 
Article 3. PURPOSES AND POWERS OF THE VENTURE
13


3.01.
Purposes
13


3.02.
Powers
13


 
 
 
Article 4. TERM OF VENTURE
13


 
 
 
Article 5. CAPITAL CONTRIBUTIONS
13


5.01.
Initial Capital Contributions
13


5.02.
Subsequent Contributions
14


5.03.
Failure to Fund
14


5.04.
Liability of Members
16


5.05.
Return of Capital
17


5.06.
Sole Benefit
17


 
 
 
Article 6. ALLOCATION OF PROFITS AND LOSSES; DISTRIBUTIONS
17


6.01.
Capital Accounts
17


6.02.
Income Allocations
18


6.03.
Special Allocations
18


6.04.
Tax Allocations; Allocation of Income and Loss
19


6.05.
Distributions of Distributable Proceeds
20


6.06.
Withholding Taxes
21


 
 
 
Article 7. MANAGEMENT
22


7.01.
Management
22


7.02.
Major Decisions
23


7.03.
FC Manager
23


7.04.
Intentionally Omitted
23


7.05.
Removal of the Managing Member
23


7.06.
Goods and Services from Affiliates and Professionals
26


7.07.
Intentionally Omitted.
26


7.08.
Compensation; Reimbursement for Expenses; Other Expenses
26


7.09.
Intentionally Omitted
27


7.10.
Other Business Ventures
27




i


1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




7.11.
Intentionally Omitted
27


7.12.
REIT Compliance
27


7.13.
Leasing of the Properties
29


7.14.
Event of Default
29


7.15.
Intentionally Omitted
29


 
 
 
Article 8. BANK ACCOUNTS; BOOKS AND RECORDS; STATEMENTS; TAXES; FISCAL YEAR
30


8.01.
Books of Account
30


8.02.
Fiscal Year
30


8.03.
Bank Accounts
30


8.04.
Financial Statements
31


8.05.
Tax Returns; Tax Matters Partner
32


8.06.
Tax Elections
33


8.07.
Venture Liabilities
33


 
 
 
Article 9. TRANSFERS AND PLEDGES OF INTERESTS
33


9.01.
Restrictions on Transfers and Pledges of Interests
33


9.02.
Conditions Applicable to All Transfers
35


9.03.
Admission of Transferee
36


9.04.
Right of First Offer
36


 
 
 
Article 10. SALE OF PURCHASER
38


10.01.
Sale of Purchaser
38


 
 
 
Article 11. DISSOLUTION AND LIQUIDATION
38


11.01.
Events Causing Dissolution
38


11.02.
Right to Continue Business of the Venture
38


11.03.
Distributions Upon Dissolution
38


 
 
 
Article 12. Intentionally Omitted
39


 
 
 
Article 13. REPRESENTATIONS AND WARRANTIES
39


13.01.
Representations and Warranties of the Members
39


13.02.
Representations and Warranties by the Formation Member
40


 
 
 
Article 14. MISCELLANEOUS PROVISIONS
41


14.01.
Compliance with LLC Act
41


14.02.
Additional Actions and Documents
41


14.03.
Notices
41


14.04.
Expenses
42


14.05.
Exculpation
42


14.06.
Intentionally Omitted
43


14.07.
Ownership of Venture Assets
43


14.08.
Status Reports
43




ii


1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




14.09.
Survival
43


14.10.
Waivers
43


14.11.
Exercise of Rights
43


14.12.
Binding Effect
44


14.13.
Limitation on Benefits of this Agreement
44


14.14.
Severability
44


14.15.
Amendment Procedure
44


14.16.
Entire Agreement
44


14.17.
Headings
44


14.18.
Governing Law
44


14.19.
Execution in Counterparts
44


14.20.
Consents and Approvals
45


14.21.
Indemnification
45


14.22.
Business Day Extension
45


14.23.
Consent to Jurisdiction
46


14.24.
No Presumption
46


14.25.
Press Releases; Confidentiality
46


14.26.
Cooperation of Managing Member
47


14.27.
Subsidiaries
47


14.28.
Brokerage
47


14.29.
Usury Savings
48






iii


1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------






EXHIBITS


Exhibit A    Certificate of Formation
Exhibit B-1    List of Properties and Owners
Exhibit B-2    Organization Structure
Exhibit C    Capital Contributions and Percentage Interests
Exhibit D    Reporting
Exhibit E    Sources and Uses Statement
Exhibit F    Organization Chart of Formation Member
Exhibit G    List of Formation Affiliates
Exhibit H    Authorized Signatories









iv


1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as the same may
be amended, supplemented, restated or otherwise modified from time to time, this
“Agreement”) of FC DOMINO INVESTORS, LLC, a Delaware limited liability company
(the “Venture”), is entered into as of July 1, 2015, by and between Domino MI6
Investors, LLC, a Delaware limited liability company (together with its
permitted successors and assigns in its capacity as a Member, the “Formation
Member”) and Domino Holdings NT-HCI, LLC, a Delaware limited liability company
(together with its permitted successors and assigns in its capacity as a Member,
the “NorthStar Member”).
W I T N E S S E T H:
WHEREAS, the Venture was formed pursuant to the provisions of the Limited
Liability Company Act of the State of Delaware (as amended from time to time,
the “LLC Act”) by the filing of the Certificate of Formation of the Venture (as
the same may be amended, supplemented or modified from time to time in
accordance with the provisions of this Agreement, the “Certificate”) with the
Delaware Secretary of State on February 19, 2015, a copy of which Certificate is
attached hereto as Exhibit A and pursuant to the terms of that certain Limited
Liability Company Operating Agreement, dated as of February 19, 2015 (the
“Initial Agreement”), by the Formation Member;
WHEREAS, as of the date hereof, the Venture owns 53.33% of the partnership
interests (the “Partnership Interest”) in Safanad Senior Care Investment
Partnership VI, LP, a Delaware limited partnership (together with each of its
wholly owned subsidiaries, the “Investment Partnership”) pursuant to the terms
of that certain Amended and Restated Agreement of Limited Partnership of the
Investment Partnership, dated as of the date hereof (as may be amended,
supplemented, restated or otherwise modified from time to time, the “Investment
Partnership Agreement”);
WHEREAS, as of the date hereof, the Investment Partnership owns, directly or
indirectly, 100% of the limited liability company interest in FC Domino
Acquisition, LLC, a Delaware limited liability company (the “Purchaser”).
WHEREAS, the Purchaser and Extendicare International Inc. entered into that
certain Share Purchase Agreement, dated as of November 7, 2014 (as may be
amended or restated from time to time, the “Conveyance Agreement”);
WHEREAS, upon the closing of transactions contemplated by the Conveyance
Agreement, the Purchaser shall own, directly or indirectly, 100% of the limited
liability company interest in each of the newly formed or existing entities
listed on Exhibit B-1 (each, an “Owner”), and each Owner shall own fee or
leasehold title to the property listed opposite such Owner’s name on Exhibit B-1
(each, a “Property,” and collectively, the “Properties”), and as further shown
on the organizational structure chart attached hereto as Exhibit B-2;
WHEREAS, the Formation Member desires to admit the NorthStar Member to the
Venture as a Member, and the NorthStar Member desires to be so admitted, and
each of the NorthStar Member and the Formation Member desire to amend and
restate the Initial Agreement in its entirety; and



1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




WHEREAS, the parties hereto desire to operate the Venture as a limited liability
company under the LLC Act and to set forth their respective rights and
obligations vis-à-vis the Venture.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
parties hereto hereby set forth their agreement as follows:
ARTICLE 1.
DEFINITIONS
1.01.    Defined Terms. Unless the context otherwise specifies or requires,
capitalized terms used herein shall have the following respective meanings:
“Acquiring Party” is defined in Section 7.13.
“Additional Properties” is defined in Section 7.13.
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in the Member’s Capital Account, as of a specified
time, after giving effect to the following adjustments:
(a)    credit to such Capital Account any amounts that such Member is obligated
to restore or deemed obligated to restore pursuant to Regulations Section
1.704‑1(b)(2)(ii)(c) and the penultimate sentences of Regulations Section
1.704-2(g)(1) and Regulations Section 1.704-2(i)(5); and
(b)    debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.
“Affiliate” means, when used with reference to a specified Person, (a) any
member, partner, shareholder, director, officer or employee of such Person, or
(b) any Person that, directly or indirectly, Controls, is Controlled by or is
under common Control with the specified Person. For the purposes of this
Agreement, (i) Lavie Care Centers LLC and its subsidiaries, (ii) National Home
Care Holdings, LLC and its subsidiaries, (iii) Genesis Healthcare, Inc. and its
subsidiaries, (iv) FC PAC Holdings, LLC and its subsidiaries, (v) FC Eclipse
Investment, LLC, (vi) FC Portland Investments, LLC and (vii) provided the
Formation Member’s and/or the Key Principals’ direct or indirect interest and
control is disclosed to the NorthStar Member in advance of the Venture entering
into any agreement with such Person, any similar operating companies affiliated
with the Formation Member and/or the Key Principals that enter into an agreement
with the Venture or any Subsidiary after the date hereof, in each case, shall
not be deemed “Affiliates” of the Formation Member, except in each case with
respect to Section 0 and Section 7.06(b).

2    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




“Affiliate Agreement” means any agreement or contract between the Venture or any
Subsidiary, on the one hand, and either Member or any Affiliate of either
Member, on the other hand.
“Agreement” is defined in the Preamble to this Agreement.
“Annual Report” is defined in Section 8.04(a).
“Authorized Signatories” is defined in Section 7.01(c).
“Bank Account” is defined in Section 8.03.
“Bankrupt” means, and a Person shall be deemed “Bankrupt” upon: (i) the entry of
a final, nonappealable decree or order for relief of the Person by a court of
competent jurisdiction in any involuntary case involving the Person under any
bankruptcy, insolvency or other similar law now or hereafter in effect; (ii) the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator or other similar agent for the Person or for all or substantially
all of the Person’s assets or property which appointment is not discharged
within 90 days; (iii) the ordering of the winding up or liquidation of the
Person’s affairs; (iv) the filing with respect to the Person of a petition in
any such involuntary bankruptcy case, which petition remains undismissed for a
period of 90 days; (v) the commencement by the Person of a voluntary case under
any bankruptcy, insolvency or other similar law now or hereafter in effect; (vi)
the consent by the Person to the entry of an order for relief in an involuntary
case under any such law or to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar agent for the Person or for all or substantially all of the Person’s
assets or property; (vii) the making by the Person of any general assignment for
the benefit of creditors; or (viii) the admission in writing by the Person of
its inability to pay its debts as such debts become due.
“Bankruptcy Code” means Title 11 of the United States Code, as amended.
“Book Value” means, with respect to any asset of the Venture, such asset’s
adjusted basis for federal income tax purposes, except that, in accordance with
the rules set forth in Regulations Section 1.704-1(b)(iv):
(a)    the initial Book Value of any asset of the Venture as of the date of its
contribution (or deemed contribution) shall be its gross fair market value at
such time as determined by the Managing Member;
(b)    the Book Value of any asset distributed or deemed distributed by the
Venture to any Member shall be adjusted immediately prior to such distribution
to equal its gross fair market value at such time (taking into account Section
7701(g) of the Code) as determined by the Managing Member;
(c)    the Book Values of all Venture assets may be adjusted to equal their
respective gross fair market values (taking into account Section 7701(g) of the
Code), as determined by the Managing Member, as of:

3    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




(i)    the date of the acquisition of an additional Interest in the Venture by
any new or existing Member in exchange for a more than de minimis contribution
to the capital of the Venture; or
(ii)    upon any distribution in liquidation of the Venture, or the distribution
by the Venture to a retiring or continuing Member of money or other assets of
the Venture in reduction of such Member’s Interest in the Venture;
(d)    the Book Values of all Venture assets shall be adjusted to reflect any
adjustments to the adjusted basis of any assets of the Venture pursuant to
Section 734(b) or Section 743(b) of the Code, but only to the extent that such
adjustments are required to be taken into account in determining Capital
Accounts pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided that
Book Values shall not be adjusted pursuant to this clause (d) to the extent that
an adjustment pursuant to clause (c) is required in connection with a
transaction that would otherwise result in an adjustment pursuant to this
clause (d); and
(e)    if the Book Value of an asset has been determined pursuant to clause (a),
(c) or (d) above, such Book Value shall thereafter be adjusted for depreciation,
amortization or other cost recovery deductions based on such asset’s Book Value
as so determined, and not on such asset’s adjusted tax basis.
The foregoing definition of Book Value is intended to comply with the provisions
of Regulations Section 1.704-1(b)(2)(iv) and shall be interpreted and applied
consistently therewith.
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the Government of the United States and any other
day on which banks in the State of New York are required or permitted to be
closed shall not be regarded as a business day.
“Capital Account” means, with respect to any Member, the capital account of such
Member maintained pursuant to Section 6.01, including all additions thereto and
subtractions therefrom pursuant to this Agreement.
“Capital Call” is defined in Section 5.02(a).
“Capital Contribution” means any property (including cash) contributed (or
deemed contributed) to the Venture by or on behalf of a Member.
“Certificate” is defined in the Recitals to this Agreement.
“Charges” means all costs and expenses of maintaining, operating and
administering the Venture, including legal and accounting fees and expenses and
costs and expenses incurred in preparing tax returns, taxes (if any) and other
governmental charges levied against the Venture, indemnification obligations and
costs and expenses incurred in connection with the performance of any
obligations of the Venture, but specifically excluding (a) any expenses,
obligations or liabilities incurred by a Member (or its Affiliates) in
connection with the formation of the Venture

4    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




and the entering into of this Agreement which are specifically stated to be
those of such Member or its Affiliates (rather than the Venture) under this
Agreement or (b) any expenses, obligations or liabilities incurred by the
Investment Partnership or other Subsidiary or otherwise under the Investment
Partnership, the Investment Committee Agreement or the Investment Management
Agreements, which shall be paid by the Investment Partnership or other
Subsidiary.
“Code” means the Internal Revenue Code of 1986, as in effect and hereafter
amended, and, unless the context otherwise requires, applicable Regulations
thereunder. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of future
law.
“Confidential Information” is defined in Section 14.25(b).
“Contributing Member” is defined in Section 5.03(a).
“Control,” “Controls” and “Controlled by” means the ability, directly or
indirectly, whether through the ownership of voting securities, by contract, or
otherwise (including by being the general partner, manager, managing member,
asset manager, officer or director of the Person in question), to (i) direct or
cause the direction of the management and policies of a Person or (ii) conduct
the day-to-day business operations of a Person including the making of certain
discretionary investments (and, for the avoidance of doubt and solely for
purposes hereof, the Members acknowledge that NorthStar Asset Management Group
Inc. and its Affiliates shall be deemed to have Control of a Person if NorthStar
Asset Management Group Inc. or its Affiliates is a sponsor or co-sponsor of such
Person or Controls such Person pursuant to a management agreement or similar
arrangement, notwithstanding that such Person may have an independent board or
other governing body that has ultimate approval over decisions and policies of
such Person); provided, that solely for the purpose of determining whether a
particular contract constitutes an Affiliate Agreement, “Control” (as such term
is used in the definition of “Affiliate”) shall be deemed to include, with
reference to a Person, the ownership, directly or indirectly through one or more
intermediaries, of 10% or more of the equity interests in such Person.
“Control and Ownership Requirement” is defined in Section 9.01(b)(ii).
“Conveyance Agreement” is defined in the Recitals to this Agreement.
“Cram-Down Contribution” is defined in Section 5.03(a)(iii).
“Default Contribution Amount” is defined in Section 5.03(a)(iii).
“Default Date” is defined in Section 5.03(a).
“Default Rate” means the lesser of (a) 20% per annum, compounded monthly, and
(b) the maximum interest rate permitted by law.
“Default Third Party Issuance” is defined in Section 5.03(a)(iv).

5    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




“Distributable Proceeds” means, for any period for which such amount is being
computed, (a) all sums distributed by the Investment Partnership to the Venture
during such period, less (b) any amounts used to pay Charges during such period,
less (c) any increases in the reserves of the Venture during such period, as
determined by the Managing Member and which reserves shall be subject to the
approval of the NorthStar Member (if any) plus (d) any decrease in the reserves
of the Venture during such period (if any), as determined by the Managing Member
and which reserves shall be subject to the approval of the NorthStar Member.
“Distributions” means distributions of Distributable Proceeds to a Member
pursuant to Section 6.05(a) or Section 11.03.
“Due Care” means to act in good faith and exercising the usual and customary
standard of care, skill, prudence and diligence of an experienced and prudent
real estate professional in the conduct of a real estate joint venture
enterprise of a like character and with similar goals and objectives as the
Venture, taking into account the expected risks and rewards of investing in real
estate projects comparable to the Properties and general market or economic
conditions that may affect the Properties at the time in question.
“Event of Default” means, subject to the cure rights described below, the
occurrence of any of the following events:
(a)
fraud by the Formation Member, the FC Manager, the Key Principals or any of
their Affiliates, in each case related to or in connection with this Agreement,
the Venture, any Subsidiary or any Property;

(b)
gross negligence, willful misconduct, willful breach, misappropriation or
misapplication of Venture or Subsidiary funds by the Formation Member, the FC
Manager, the Key Principals or any of their Affiliates, in each case related to
or in connection with this Agreement, the Venture, any Subsidiary or any
Property;

(c)
the Formation Member, the FC Manager or any Key Principal enters a plea of no
contest or is convicted of any crime (i) involving fraud, theft, larceny,
embezzlement or conversion, bribery, forgery, making or filing knowingly false
statements, perjury, counterfeiting, murder, manslaughter, rape, spousal abuse,
child abuse, kidnapping or robbery, or aiding and abetting any of the foregoing,
and such crime, whether or not a felony, is committed against or with respect to
the NorthStar Member, NorthStar Corporate Parent or any subsidiary of NorthStar
Corporate Parent, the Venture or any Subsidiary, or (ii) involving fraud, theft,
larceny, embezzlement or conversion, bribery, forgery, making or filing
knowingly false statements, perjury, counterfeiting, murder, manslaughter, rape,
spousal abuse, child abuse, kidnapping or robbery, or aiding and abetting any of
the foregoing, and such crime is a felony;

(d)
the Formation Member or the FC Manager becomes Bankrupt;

(e)
a Transfer by, or with respect to, the Formation Member’s direct or indirect
Interests in violation of Article 9, or any Transfer or assignment in violation
of Section 7.03;


6    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




(f)
the failure of the Formation Member to satisfy the Control and Ownership
Requirement at any time;

(g)
the failure of the Formation Member or the FC Manager to perform any of its
material obligations under this Agreement or the breach by the Formation Member
or the FC Manager of any of the terms, conditions, representations, warranties
or covenants of this Agreement (other than the failure to fund any Subsequent
Contribution) and a continuation of such failure or breach for more than thirty
(30) days after notice from the NorthStar Member; provided, that if such failure
or breach is of the nature that it can be cured but cannot reasonably be cured
within such thirty (30) day period, such period shall be extended so long as the
Formation Member, in good faith, commences all reasonable curative efforts
within ten (10) days of its receipt of such notice and diligently continues its
curative efforts to completion; or

(h)
any willful misconduct or wrongful omission (i.e., where there is an obligation
to act) of the Formation Member, the FC Manager, the Key Principals or any of
their Affiliates that causes an “event of default” under and as defined in any
Loan Document; provided, that failing to approve a Major Decision shall not
constitute willful misconduct or a wrongful omission for purposes of this clause
(h).

For purposes of any of the acts or events described in clause (a), (b), (c) or
(h) of this definition, such act or event shall not constitute an “Event of
Default” if (1) such act or event is the result of an action or inaction of any
person other than a Key Principal and does not trigger liability under any
guaranty, (2) no Key Principal had any actual knowledge of the occurrence
thereof until after the occurrence thereof, (3) notice of such act or event
shall have been delivered to the NorthStar Member promptly after a Key Principal
learns of such act or event, (4) the Key Principals and the Formation Member pay
over to the Venture or the NorthStar Member, within fifteen (15) Business Days
after delivering the notice described in clause (3) above, an amount equal to
all of the losses, damages and out-of pocket expenses sustained by the Venture
or the NorthStar Member by virtue thereof (including reasonable and actual
attorneys’ fees and costs), and (5) such person’s employment with the Formation
Member, the Key Principals and their Affiliates is either (i) terminated or (ii)
with respect to any person other than Arnold Whitman and Steven Fishman,
transferred to an area of business that is unrelated to the Venture, any
Subsidiary or any Property.
“Exculpated Party” is defined in Section 14.05.
“Family Member” means, with respect to any Person, (a) the spouse, former
spouse, child, step-child, sibling, niece, nephew, parent, grandparent or any
lineal descendent (whether by blood or adoption) of such Person, or a parent,
grandparent or any lineal descendent (whether by blood or adoption) of such
Person’s spouse, (b) any corporation, partnership or limited liability company
all or substantially all of the equity interests in which are owned by a person
described in clause (a) above, or (c) a trust, custodial account or guardianship
administered primarily for the benefit of a person described in clause (a)
above.
“FC Committee Members” is defined in the Investment Committee Agreement.

7    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




“FC Manager” is defined in the Investment Committee Agreement.
“Fiscal Year” is defined in Section 8.02.
“Formation Member” is defined in the Preamble to this Agreement.
“GAAP” means generally accepted accounting principles in the United States
consistently applied.
“Incentive Distributions” is defined in the Investment Partnership Agreement.
“Indemnitee” is defined in Section 14.21(a).
“Indemnity Laws” is defined in Section 14.21(d).
“Initial Agreement” is defined in the Recitals to this Agreement.
“Initial Capital Contribution” is defined in Section 5.01.
“Interest” means, as to any Member, all of the interest of that Member in the
Venture, including, without limitation, such Member’s (a) right to a
distributive share of the income, gain, losses and deductions of the Venture in
accordance with this Agreement, and (b) right to a distributive share of Venture
Assets.
“Investment Committee” is defined in the Investment Committee Agreement.
“Investment Committee Agreement” means that certain Investment Committee
Agreement, dated as of the date hereof, by and between the FC Manager and
Safanad SSCIP VI Management, LLC, as the same may be amended, restated, modified
or supplemented from time to time in accordance with the provisions hereof or
thereof, a copy of which has been provided to the Members.
“Investment Management Agreements” is defined in the Investment Committee
Agreement.
“Investment Partnership Call Notice” is defined in Section 5.02(a).
“Investment Partnership GP” means FC Domino GP, or any successor general partner
of the Investment Partnership.
“Investment Partnership” is defined in the Recitals to this Agreement.
“Investment Partnership Agreement” is defined in the Recitals to this Agreement.
“Key Principals” means Arnold Whitman, Steven Fishman and Brian Beckwith.
“LLC Act” is defined in the Recitals to this Agreement.
“Loan Documents” mean any loan agreement, promissory note or other evidence of
indebtedness evidencing all mortgages and security agreements, assignments,
financing statements,

8    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




pledges, collateral security agreements, and any replacement, renewal,
extension, substitution, addition, supplement, amendment or modification of any
of the foregoing to which any of the Venture, any Subsidiary and/or any Property
are subject.
“Lockout Period” is defined in the Investment Partnership Agreement.
“Major Decisions” is defined in Section 7.02.
“Managing Member” is defined in Section 7.01(a).
“Member” means, at any time, any Person admitted and remaining as a member of
the Venture pursuant to the terms of this Agreement. As of the date of this
Agreement, the Members of the Venture are the NorthStar Member and the Formation
Member.
“Member Loan” is defined in Section 5.03(a)(ii).
“Net Income” and “Net Loss” means, respectively, for each taxable year, or
portion thereof, the taxable income and taxable loss of the Venture for such
period as determined for U.S. federal income tax purposes (inclusive of items
required to be separately accounted for under Section 703(a) of the Code);
provided, that for purposes of determining Net Income and Net Loss and each item
thereof (and not for income tax purposes), without duplication, (a) there shall
be taken into account any tax exempt income of the Venture, (b) any expenditures
of the Venture which are described in Section 705(a)(2)(B) of the Code or which
are deemed to be described in Section 705(a)(2)(B) of the Code pursuant to
Regulations under Section 704(b) of the Code shall be treated as deductible
expenses, (c) if any asset of the Venture has a Book Value which differs from
its adjusted tax basis as determined for U.S. federal income tax purposes,
income, gain, loss and deduction with respect to such asset shall be computed
based upon such asset’s Book Value rather than its adjusted tax basis, and (d)
if the Book Value of any asset of the Venture is adjusted pursuant to
clauses (b) or (c) of the definition thereof, the amount of such adjustment
shall be taken into account as gain or loss for purposes of computing Net Income
and Net Loss. Items of income, gain, deductions, and loss allocated pursuant to
Section 6.03, including “nonrecourse deductions” and “partner nonrecourse
deductions,” shall be excluded from the computation of Net Income and Net Loss.
“Non-Contributing Member” is defined in Section 5.03(a).
“Nonrecourse Liability” means nonrecourse indebtedness as defined in Treasury
Regulation Section 1.752-1(a)(2).
“NorthStar Corporate Parent” means NorthStar Healthcare Income, Inc., a Maryland
corporation and any successor thereto.
“NorthStar Healthcare Parent” means NorthStar Healthcare Income Operating
Partnership, LP, a Delaware limited partnership, together with its successors
and permitted assigns.
“NorthStar Member” is defined in the Preamble to this Agreement.
“OFAC Programs” is defined in Section 13.01(h).

9    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




“Owner” is defined in the Recitals to this Agreement.
“Partnership Interest” is defined in the Recitals to this Agreement.
“Percentage Interest” means, with respect to any Member, initially, the
Percentage Interest of such Member as set forth on Exhibit C attached hereto, as
such amount may be adjusted from time to time pursuant to Section 5.03. No
adjustment shall be made in Percentage Interests on account of any Distributions
notwithstanding that the same may reduce or constitute a full or partial return
of such Member’s Capital Contribution.
“Permanent Major Decisions” means the Significant Decisions listed in Sections
2.5(7), (10), (12), (15) and (22) of the Investment Committee Agreement (but
with respect to Section 2.5(22) solely to the extent such transaction is not on
market terms at the time such decision is made).
“Permitted Capital Call” has the meaning set forth in the Investment Committee
Agreement.
“Permitted Capital Call Contributing Member” has the meaning given to such term
in Section 5.03(b).
“Permitted Capital Call Cram-Down Contribution” has the meaning given to such
term in Section 5.03(b).
“Permitted Capital Call Non-Contributing Member” has the meaning given to such
term in Section 5.03(b).
“Permitted Investment Management Fee Capital Call” has the meaning set forth in
the Investment Partnership Agreement.
“Permitted NorthStar Member Affiliate” is defined in Section 9.01(b)(i).
“Person” means any individual, corporation, association, partnership, limited
liability company, joint venture, trust, estate or other entity or organization.
“Pledge” is defined in Section 9.01(a).
“Promote Loss Event” means the occurrence of an Event of Default with respect to
the Formation Member or FC Manager pursuant to one or more of clauses (a), (b)
(but in the case of clause (b), other than if resulting solely from gross
negligence) and (c) (but in the case of clause (c), only to the extent relating
to this Agreement, the Venture, any Subsidiary or any Property).
“Property” and “Properties” is defined in the Recitals to this Agreement,
together with any other real property acquired by the Venture or any Subsidiary
after the date hereof in accordance with the terms of this Agreement, or any one
of them, so long as such Property continues to be owned by the Venture or any
Subsidiary.
“Purchaser” is defined in the Recitals to this Agreement.

10    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




“Purchaser LLC Agreement” means the Amended and Restated Limited Liability
Company Operating Agreement of Purchaser, dated as of the date hereof, by FC
Domino Holdco I, LLC.
“Quarterly Report” is defined in Section 8.04(b).
“Receiving Member” is defined in Section 9.04(a).
“Regulations” means the regulations issued by the United States Department of
the Treasury under the Code as now in effect and as they may be amended from
time to time, and any successor regulations.
“Regulatory Allocations” is defined in Section 6.03(d).
“REIT” is defined in Section 7.12(a).
“REIT Failure” is defined in Section 7.01(c).
“Removal Date” is defined in Section 7.01(c).
“Removal Event” means (a) the occurrence of any Event of Default, (b) the
Formation Member becoming a Non-Contributing Member or a Permitted Capital Call
Non-Contributing Member, or (c) a breach or failure to comply by the Formation
Member with any of its obligations or requirements under Section 7.12 (subject,
for this purpose, to the provisions of Section 7.05(e)).
“Removal Liabilities” is defined in Section 7.01(c).
“Restricted Member” is defined in Section 6.03(c).
“ROFO Closing” is defined in Section 9.04(b).
“ROFO Election Notice” is defined in Section 9.04(b).
“ROFO Interests” is defined in Section 9.04(a).
“ROFO Notice” is defined in Section 9.04(a).
“ROFO Price” is defined in Section 9.04(a).
“ROFO Right” is defined in Section 9.04(b).
“Safanad” means SSCIP VI Splitter, LLC, a Delaware limited liability company,
and a limited partner in the Investment Partnership.
“Subsequent Contribution” is defined in Section 5.02(a).
“Subsidiary” means the Investment Partnership and/or any direct or indirect
wholly owned subsidiary thereof.

11    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




“Transfer” is defined in Section 9.01(a).
“Upper Tier Transfer” is defined in Section 9.01(a).
“Venture” is defined in the Preamble to this Agreement.
“Venture Accountants” means any so-called “Big 4” accounting firm or BDO
Seidman, or such other nationally recognized firm of independent certified
public accountants selected by the Managing Member with the consent of the
NorthStar Member, which consent shall not be unreasonably withheld.
“Venture Assets” means all assets and property, whether tangible or intangible
and whether real, personal or mixed including, but not limited to the
Partnership Interest, at any time owned by or held for the benefit of the
Venture.
“Venture Attorneys” means (a) Skadden, Arps, Slate, Meagher & Flom LLP, (b)
Paul, Weiss, Rifkind, Wharton & Garrison LLP, (c) Arnall Golden Gregory LLP, or
(d) such other law firm or law firms selected by the Managing Member to provide
legal services to the Venture or any Subsidiary.
1.02.    Interpretation. Unless the context of this Agreement otherwise
requires: (a) words of any gender include each other gender; (b) words using the
singular or plural number also include the plural or singular number,
respectively; (c) the terms “hereof”, “herein”, “hereby” and derivative or
similar words refer to this Agreement; (d) the term “Section” or “Article”
refers to the specified Section or Article of this Agreement; and (e) the word
“or” is not exclusive, and the phrases “include” and “including” shall mean
“include, without limitation”, and “including, without limitation”.
ARTICLE 2.
FILING; NAME; PLACE OF BUSINESS
2.01.    Filing. The Members shall execute and acknowledge, and the Managing
Member shall promptly file or record with the proper offices in each
jurisdiction and political subdivision in which the Venture does business and,
if necessary or desirable, cause to be published, such certificates or amended
certificates, if any, as are required or permitted by the LLC Act, or any
fictitious name act, or act relating to qualification to do business, or similar
statute or any rule or regulation in effect in such jurisdiction or political
subdivision. The Members shall further execute and acknowledge and the Managing
Member shall promptly file or record such amended certificates or additional
certificates or instruments of whatever nature as may from time to time be
called for or required by such statutes, rules or regulations to permit the
continued existence and operation of the Venture.
2.02.    Name of Venture. The name under which the Venture shall conduct its
business is FC Domino Investors, LLC or such other name as the Members may
jointly select; provided, that the name shall always contain the words “Limited
Liability Company” or the abbreviation “L.L.C.” or the designation “LLC.”

12    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




2.03.    Place of Business. The location of the principal place of business of
the Venture shall be c/o Formation Capital LLC, 3820 Mansell Road, Suite 280,
Alpharetta, GA 30022. The principal place of business of the Venture shall be
changed to such other place or places within the continental United States as
the Managing Member may from time to time determine; provided, that if
necessary, the Members shall amend the Certificate in accordance with the
applicable requirements of the LLC Act. The Managing Member may establish and
maintain such other offices and additional places of business of the Venture as
the Managing Member shall approve.
2.04.    Registered Office and Registered Agent. The street address of the
initial registered office of the Venture shall be The Corporation Trust Company,
Corporation Trust Center and the Venture’s registered agent at such address
shall be 1209 Orange Street, Wilmington, DE 19801. The Managing Member may
hereafter change the registered agent and registered office and, if necessary,
the Members shall amend the Certificate in accordance with the applicable
requirements of the LLC Act to reflect such change.
ARTICLE 3.
PURPOSES AND POWERS OF THE VENTURE
3.01.    Purposes. The purposes of the Venture shall be to (a) own, hold,
finance, manage, operate, sell and otherwise dispose or deal with and exercise
any rights it may have with respect to the Investment Partnership, the
Investment Partnership’s direct and indirect subsidiaries and any other Venture
Assets and (b) do all other things reasonably incident thereto, in accordance
with the terms of this Agreement.
3.02.    Powers. The Venture shall have the power to do any and all acts and
things necessary, appropriate, advisable or convenient for the furtherance and
accomplishment of the purposes of the Venture, including, without limitation, to
engage in any kind of activity and to enter into and perform obligations of any
kind necessary to, or in connection with, or incidental to, the accomplishment
of the purposes of the Venture, so long as said activities and obligations may
be lawfully engaged in or performed by a limited liability company under the LLC
Act.
ARTICLE 4.
TERM OF VENTURE
The existence of the Venture commenced on the date upon which the Certificate
was duly filed with the office of the Secretary of State of the State of
Delaware and shall continue until terminated in accordance with the provisions
of Article 11.
ARTICLE 5.
CAPITAL CONTRIBUTIONS
5.01.    Initial Capital Contributions. As of the date hereof, each Member has
made a Capital Contribution in the amount specified on Exhibit C hereto as such
Member’s initial Capital Contribution to the Venture (such Capital Contribution
being referred to in this Agreement as such Member’s “Initial Capital
Contribution”).

13    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




5.02.    Subsequent Contributions. (a) Subsequent Contributions. In the event
that the Investment Partnership issues a request for capital pursuant to Section
5.2 of the Investment Partnership Agreement (the “Investment Partnership Call
Notice”), subject to the further provisions of this Section 5.02 and the
provisions of Section 5.03, each Member shall be required to make a Capital
Contribution to the Venture in an amount in cash (by wire transfer of
immediately available funds) equal to the product of such Member’s Percentage
Interest and the aggregate amount required to be contributed by the Venture to
the Investment Partnership pursuant to the Investment Partnership Call Notice
(in each case, a “Subsequent Contribution”). All or any portion of each Member’s
Subsequent Contribution shall be payable upon not less than ten (10) Business
Days’ prior written notice (a “Capital Call”) from the Managing Member in
accordance with Section 5.02(b). No Member shall have any right to make any
Capital Contribution that has not been called by the Managing Member pursuant to
this Section 5.02. Other than with respect to amounts required to be funded by
the Venture pursuant to an Investment Partnership Call Notice, the Managing
Member shall not be permitted to make any Capital Calls without the prior
written consent of the NorthStar Member.
(b)    Procedure for Capital Calls. A Capital Call shall be in the form of a
written notice to all Members (x) specifying (a) if the Capital Call is in
connection with a Permitted Capital Call, a Permitted Investment Management Fee
Capital Call, or otherwise, (b) the general purpose of such Capital Call; (c)
the aggregate dollar amount; and (d) the date on which payment shall be due,
which date shall be no less than ten (10) Business Days after the date of
receipt of such notice and (y) including a copy of the Investment Partnership
Call Notice to which such Capital Call relates. The Managing Member shall
deliver a Capital Call notice to all Members on the same date as the Investment
Partnership Call Notice to which such Capital Call relates is received by the
Venture. Subject to the provisions of Section 5.03, each Member shall be
required to contribute an amount equal to the product of its Percentage Interest
multiplied by the aggregate amount of such Capital Call. The Managing Member
may, subject to compliance with the above advance notice requirements, amend,
delay or rescind Capital Calls at any time prior to the payment due date
thereof. The amendment, delay or rescission of a Capital Call shall not affect
or abridge the right of the Managing Member to make any subsequent Capital Call.
(c)    Interest. No Member shall be entitled to receive any interest on any
Capital Contributions to the Venture.
5.03.    Failure to Fund. (a) If a Member fails to pay when due any Subsequent
Contribution (or portion thereof) that is not in connection with a Permitted
Capital Call (a “Non-Contributing Member”) (the due date of any such Subsequent
Contribution hereinafter referred to as the “Default Date”), any Member that has
timely contributed its corresponding Subsequent Contribution (each, a
“Contributing Member”) shall have the option, by delivering written notice to
the Non-Contributing Member of such election (which shall be made on or before
the date that is thirty (30) days after the applicable Default Date) to either:
(i)    require the Venture to return the Subsequent Contribution in question
made by the Contributing Member;

14    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




(ii)    advance to the Venture all or any portion of the Non-Contributing
Member’s Subsequent Contribution (or portion thereof) that such Non-Contributing
Member shall have failed to make (the “Default Contribution Amount”), which
advance shall be treated as a loan by the Contributing Member making such
advance to the Non-Contributing Member (a “Member Loan”), which Member Loan will
earn interest thereon at the Default Rate, and a Subsequent Contribution by the
Non-Contributing Member. So long as a Member Loan is outstanding, the
Non-Contributing Member shall have the right to repay the Member Loan (together
with all accrued and unpaid interest thereon), in whole or in part;
(iii)    contribute to the Venture all or any portion of the Default
Contribution Amount in the form of a Capital Contribution (a “Cram-Down
Contribution”), in which case the Contributing Member’s Capital Account shall be
increased by an amount equal to the Cram-Down Contribution. At the time of a
Cram-Down Contribution, (A) the Percentage Interest of the Non-Contributing
Member shall be decreased by an amount equal to the percentage (rounded to the
nearest one hundred thousandth of one percent) determined by dividing (x) the
Cram-Down Contribution multiplied by 150% by (y) the total Capital Contributions
made by all of the Members to the Venture on or prior to such date (including
the Cram-Down Contribution) (provided, that the Non-Contributing Member’s
Percentage Interest shall not be reduced below zero) and (B) the Percentage
Interest of the Contributing Member shall be increased by the percentage
determined under clause (A) of this Section 5.03(a)(iii); or
(iv)    issue additional equity interests of the Venture, on terms and
conditions to be determined by such Contributing Member to a party that is not
an Affiliate of any Member (“Default Third Party Issuance”); provided, that such
Default Third Party Issuance shall not (x) adversely affect any Member in a
manner materially disproportionate to the adverse effect of such issuance on the
Contributing Member and (y) include any rights to vote with respect to any
matters relating to the Venture, the Investment Partnership, any direct or
indirect Subsidiary thereof or any Property. Notwithstanding any other provision
hereof but subject to the foregoing limitations, the Contributing Member is
hereby authorized and directed to take any actions, including amending this
Agreement, in order to effect such Default Third Party Issuances.
(b)    If a Member fails to pay when due any Subsequent Contribution (or portion
thereof) in connection with a Permitted Capital Call (a “Permitted Capital Call
Non-Contributing Member”), the other Member (if it funded its corresponding
Subsequent Contribution) (a “Permitted Capital Call Contributing Member”) shall
have the option to (1) fund the portion of the Permitted Capital Call
Non-Contributing Member’s Subsequent Contribution that it failed to fund in the
form of a Capital Contribution (each, a “Permitted Capital Call Cram-Down
Contribution”), which Capital Contribution shall be deemed made as of the date
on which it is funded by such Member(s) and (2) the Permitted Capital Call
Contributing Member’s Capital Account shall be increased by an amount equal to
the Permitted Capital Call Cram-Down Contribution. At the time of a Permitted
Capital Call Cram-Down Contribution, (A) the Percentage Interest of the
Permitted Capital Call Non-Contributing Member shall be decreased by an amount
equal to the percentage (rounded to the

15    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




nearest one hundred thousandth of one percent) determined by dividing (x) the
Permitted Capital Call Cram-Down Contribution by (y) the total Capital
Contributions made by all of the Members to the Venture on or prior to such date
(including the Permitted Capital Call Cram-Down Contribution) (provided, that
the Permitted Capital Call Non- Contributing Member’s Percentage Interest shall
not be reduced below zero) and (B) the Percentage Interest of the Permitted
Capital Call Contributing Member shall be increased by the percentage determined
under clause (A) of this Section 5.03(b).
(c)    Upon the making (or deemed making) of any Capital Contributions after the
date hereof, the Managing Member shall update Exhibit C to reflect such Capital
Contributions (and the recomputed Percentage Interests of the Members, if
applicable) and shall deliver notice and a copy thereof to each Member. Except
as set forth in Section 5.02 and this Section 5.03, no Member shall be required
or permitted to make any Capital Contribution or other payment to the Venture in
excess of such Member’s Initial Capital Contributions made on the date hereof.
(d)    Intentionally Omitted.
(e)    In addition to the rights and remedies specified in Section 5.03, a
Non-Contributing Member or Permitted Capital Call Non-Contributing Member shall
forfeit any rights to cast a vote on any matter to which it would otherwise be
entitled other than the Permanent Major Decisions. Except in connection with a
Permitted Investment Partnership Management Fee Capital Call, any actions taken
by the Managing Member or the Venture (which may be taken by the Contributing
Member on behalf of the Venture) pursuant to this Section 5.03 shall be in
addition to, and not in limitation of, any other rights or remedies that the
Managing Member or the Venture (which rights or remedies may be pursued by the
Contributing Member on behalf of the Venture) may have against the
Non-Contributing Member or Permitted Capital Call Non-Contributing Member, as
applicable, including the right to hold the Non-Contributing Member or Permitted
Capital Call Non-Contributing Member responsible for any damages or liabilities
(including reasonable attorneys’ fees and expenses) to which the Managing Member
or Venture may be subjected (in whole or in part) as a result of the default by
the Non-Contributing Member or Permitted Capital Call Non-Contributing Member.
(f)    The rights and remedies set forth in Section 5.03(a) shall be cumulative
and non-exclusive with respect to each other; provided, that such rights and
remedies in the aggregate and the Contributing Member’s right under Section
5.03(e) on behalf of the Venture shall constitute the Contributing Member’s sole
and exclusive remedies with respect to the Non-Contributing Member’s failure to
make such Subsequent Contribution.
5.04.    Liability of Members. Except as otherwise provided in the LLC Act or
this Agreement, the debts, obligations and liabilities of the Venture, whether
arising in contract, tort or otherwise, shall be solely the debts, obligations
and liabilities of the Venture, and no Member or Affiliate of any Member shall
be obligated personally for any such debt, obligation or liability of the
Venture solely by reason of being a Member or Affiliate of a Member. The failure
of the Venture to observe any formalities or requirements relating to the
exercise of its powers or management of its business or affairs under the LLC
Act or this Agreement shall not be grounds for imposing

16    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




personal liability on the Members or their respective Affiliates for debts,
obligations and liabilities of the Venture.
5.05.    Return of Capital. Except as may be specifically provided in this
Agreement, no Member shall have the right to demand or to receive the return of
all or any part of its Capital Account or its Capital Contributions to the
Venture, and no time has been agreed upon for (and neither the Venture, any
Member, nor any Affiliate of any Member is guaranteeing) the return of any
Member’s Capital Contributions or any return thereon or the repayment of any
Member Loan. No Member or any direct or indirect member, partner, shareholder or
other constituent owner of any Member, and no other Person, shall have any
personal liability with respect to the return of any Member’s Capital
Contributions or any return thereon or the repayment of any Member Loan.
5.06.    Sole Benefit. It is expressly acknowledged and agreed that the
provisions of this Agreement relating to the rights and obligations of the
Members to make any Capital Contributions to the Venture are for the sole
benefit of the Venture and the Members, and may not be exercised on behalf of
the Members or invoked or enforced for any other purpose by any other Person,
including without limitation, by any lender or any trustee in a bankruptcy
proceeding. In addition, no third party or any creditor of the Venture, shall
have any right to require either Member to cause a Capital Call to be issued to
the Members or to enforce the obligations of the Members to make any Capital
Contribution, loan or other advance to the Venture.
ARTICLE 6.
ALLOCATION OF PROFITS AND LOSSES; DISTRIBUTIONS
6.01.    Capital Accounts. (a) Each Member shall have a Capital Account which
shall be maintained in accordance with Regulations Section 1.704-1(b)(2)(iv).
(b)    The Capital Account of each Member shall be increased (i) by the amount
of cash and the fair market value of any other property (net of any liability
secured by such property that the Venture is considered to assume, or take
subject to, under Section 752 of the Code) contributed by such Member to the
Venture and (ii) by any Net Income allocated to such Member pursuant to Section
6.02 and any item in the nature of income or gain specially allocated to such
Member pursuant to Section 6.03.
(c)    The Capital Account of each Member shall be reduced by (i) the amount of
cash and the fair market value of any property (net of any liability secured by
such property that the Member is considered to assume, or take subject to, under
Section 752 of the Code) distributed to such Member and (ii) by any Net Loss
allocated to such Member pursuant to Section 6.02 and any item in the nature of
loss or expense specially allocated to such Member pursuant to Section 6.03.
(d)    In the event that all or a portion of an Interest is transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
Interest.

17    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




(e)    The Capital Account of each Member shall be adjusted to reflect any
adjustment to the Book Value of assets of the Venture attributable to the
application of Section 734 or Section 743 of the Code to the extent required
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m).
(f)    Except as otherwise provided in this Agreement, whenever it is necessary
to determine the Capital Account of any Member, the Capital Account of such
Member shall be determined after giving effect to the allocations of Net Income,
Net Loss and other items realized prior or concurrently to such time (including,
without limitation, any Net Income and Net Losses attributable to adjustments to
Book Values with respect to any concurrent distribution), and all contributions
and distributions made prior or concurrently to the time as of which such
determination is to be made.
(g)    Except as expressly required herein, no Member shall be required to
restore any negative balance in its Capital Account. No allocation to any Member
of any loss or deduction, whether attributable to depreciation or otherwise,
shall create any obligation of that Member to the Venture or any other Member,
even if the allocation reduces such Member’s Capital Account or creates or
increases a deficit in its Capital Account. No Member shall be obligated to pay
any deficit in its Capital Account to or for the account of the Venture or any
creditor of the Venture.
6.02.    Income Allocations. After the application of Section 6.03, Net Income
and Net Loss for any taxable year, or portion thereof, shall be allocated among
the Members in a manner such that the Capital Account of each Member,
immediately after making such allocation, and after taking into account actual
distributions made during such taxable year, or portion thereof, is, as nearly
as possible, equal (proportionately) to (i) the distributions that would be made
to such Member pursuant to Section 11.03 (taking into account Section 6.05) if
the Venture were dissolved, its affairs wound up and its assets sold for cash
equal to their adjusted tax basis (or adjusted Book Value if applicable), all
Venture liabilities were satisfied (limited with respect to each nonrecourse
liability to the adjusted tax basis (or adjusted Book Value if applicable) of
the assets securing such liability), and the net assets of the Venture were
distributed in accordance with Section 11.03 to the Members immediately after
making such allocation, minus (ii) such Member’s share of partnership minimum
gain and partner nonrecourse debt minimum gain determined pursuant to
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), computed immediately prior
to the hypothetical sale of assets; provided, that in applying this Section
6.02, any allocations of Net Income or Net Loss that are necessary to account
for the difference between the amount of any Cram-Down Contribution and the
Capital Contribution credit given for such Cram-Down Contribution will be made
only in the taxable year(s) in which the Venture dissolves pursuant to Section
11.03, and in such year(s) such allocation may include items comprising Net
Income or Net Loss (including items of gross income). Subject to the other
provisions of this Article 6, an allocation to a Member of a share of Net Income
or Net Loss shall be treated as an allocation of the same share of each item of
income, gain, loss or deduction that is taken into account in computing Net
Income or Net Loss.
6.03.    Special Allocations. (a) Notwithstanding any other provision of this
Agreement, “partner nonrecourse deductions” (as defined in Regulations Section
1.704-2(i)), if any, of the Venture shall be allocated to the Member who bears
the economic risk of loss with respect to the debt to which such deductions are
attributable in accordance with Regulations Sections 1.704‑2(i),

18    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




and “nonrecourse deductions” (as defined in Regulations Section 1.704‑2(b)(1))
of the Venture shall be allocated to the Members in accordance with their
respective Percentage Interests.
(b)    This Agreement shall be deemed to include “qualified income offset,”
“minimum gain chargeback” and “partner nonrecourse debt minimum gain chargeback”
provisions within the meaning of the Regulations under Section 704(b) of the
Code. Accordingly, notwithstanding any other provision of this Agreement, items
of income, gain, loss, and deduction shall be allocated to the Members to the
extent and in the manner required by such provisions.
(c)    To the extent that any loss or deduction otherwise allocable to a Member
(the “Restricted Member”) hereunder would cause such Member to have an Adjusted
Capital Account Deficit as of the end of the taxable period to which such loss
or deduction relates (after taking into account the allocation of all items of
income and gain for such taxable period), such loss or deduction shall not be
allocated to such Member and instead shall be allocated to the Members in
accordance with Section 6.02 as if the Restricted Member were not a Member.
(d)    Any allocations required to be made pursuant to Section 6.03(a),
Section 6.03(b) and Section 6.03(c) (the “Regulatory Allocations”) shall be
taken into account, to the extent permitted by the Regulations, in computing
subsequent and concurrent allocations of income, gain, loss or deduction
pursuant to Section 6.02 so that the net amount of any items so allocated and
all other items allocated to such Member shall, to the extent possible, be equal
to the amount that would have been allocated to each Member pursuant to Section
6.02 had such Regulatory Allocations under this Section 6.03 not occurred.
(e)    Intentionally Omitted.
(f)    It is intended that prior to a distribution of the proceeds from a
liquidation of the Venture pursuant to the provisions of Section 11.03, the
positive Capital Account balance of each Member shall be equal to the amount of
liquidation proceeds that such Member is entitled to receive in accordance with
the provisions of Section 11.03. Accordingly, notwithstanding anything to the
contrary in this Article 6, to the extent necessary and permissible or required
under Section 704(b) of the Code and the Regulations promulgated thereunder,
items of gross income and gross deductions of the Venture for the year of
liquidation of the Venture (and to the extent necessary, in the immediately
preceding taxable year) shall be allocated among the Members so as to bring the
positive Capital Account balance of each Member as close as possible to the
amount that such Member is entitled to receive in connection with such
liquidation in accordance with the provisions of Section 11.03.
(g)    The Members intend for the allocation provisions contained in this
Agreement to comply with Section 704(b) of the Code and the Regulations
promulgated thereunder, and the allocation provisions herein shall be
interpreted and applied in a manner consistent therewith.
6.04.    Tax Allocations; Allocation of Income and Loss. (a) For federal income
tax purposes, except as otherwise provided in Section 6.04(b), each item of
income, gain, loss and deduction shall be allocated among the Members in the
same manner as its corresponding item of book income, gain, loss or deduction is
allocated pursuant to this Article 6.

19    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




(b)    In accordance with Sections 704(b) and 704(c) of the Code and the
Regulations thereunder, income, gain, loss and deduction with respect to any
asset contributed (or deemed contributed) to the capital of the Venture shall,
solely for federal income tax purposes, be allocated among the Members so as to
take into account any variation between the adjusted basis of such asset for
federal income tax purposes and its Book Value upon its contribution (or deemed
contribution); and the Venture shall account for such variation under the
“traditional method” as described in Regulations Section 1.704-3(b). If the Book
Value of any asset of the Venture is adjusted, subsequent allocations of taxable
income, gain, loss and deduction with respect to such asset shall take account
of any variation between the adjusted basis of such asset for federal income tax
purposes and the Book Value of such asset in the same manner prescribed under
Sections 704(b) and 704(c) of the Code and the Regulations thereunder. Any
elections or decisions relating to such allocations shall be made by the
Managing Member in a manner that reasonably reflects the intent of this
Agreement. Allocations pursuant to this Section 6.04(b) are solely for tax
purposes and shall not affect any Member’s Capital Account.
(c)    If any Member acquires an Interest or transfers an Interest during any
taxable year in accordance with this Agreement, the Net Income or Net Loss (and
other items referred to in Section 6.03) attributable to such Interest for such
taxable year shall be allocated between the transferor and the transferee by
closing the books of the Venture as of the date of the transfer, or by any other
method permitted under Section 706 of the Code and the Regulations thereunder
and agreed to by the Members, including the transferor and the transferee.
6.05.    Distributions of Distributable Proceeds.
(a)    Distributions of Distributable Proceeds. The Managing Member shall
calculate Distributable Proceeds as of the end of each calendar quarter on a
cumulative calendar year-to-date basis and apply and distribute Distributable
Proceeds on or before the 5th day following receipt of the same from the
Investment Partnership to the NorthStar Member and the Formation Member, pari
passu in proportion to their respective Percentage Interests as of the date of
such Distribution.
(b)    Intentionally Omitted.
(c)    Reconciliation of Distributions. Notwithstanding the foregoing, which is
intended to permit interim distributions of Distributable Proceeds, the Managing
Member shall calculate Distributable Proceeds on an annual basis, and if the
annual audited report of the Venture should show that there was any
over-distribution of Distributable Proceeds to a Member, such Member shall repay
the over-distribution within 30 days after receipt of such report. If such
annual audited report should show that there was an under-distribution of
Distributable Proceeds to a Member, such under-distribution shall be paid to
such Member within 30 days after receipt of such report or as promptly
thereafter as there is sufficient Distributable Proceeds.
(d)    Intentionally Omitted.
(e)    Repayment of Member Loans. Notwithstanding the foregoing provisions of
Section 6.05(a) or the provisions of Section 11.03, the amount of any
Distributable Proceeds that is distributable to (and would but for this Section
6.05(e) otherwise be paid to) any Non-Contributing

20    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




Member under this Section 6.05 or Section 11.03 shall instead be paid over to
any Contributing Member in repayment in whole or in part as the case may be of
any Member Loans made by such Contributing Member to such Non-Contributing
Member, together with any interest thereon, to be applied first to accrued and
unpaid interest thereon and then to the principal balance thereof, in the order
in which such Member Loans were made, so that the Member Loan longest
outstanding is fully repaid prior to the payment of interest or principal on any
Member Loan made after the date on which the longest outstanding Member Loan was
made. Any such payment that would otherwise be distributed hereunder to a
Non-Contributing Member that is made to the Contributing Member who has made a
Member Loan shall be treated for all purposes of this Agreement as having been
distributed to the Non-Contributing Member.
(f)    Confirmation of Managing Member. The Members shall have the right to
review and confirm the calculations by the Managing Member of the Distributable
Proceeds from time to time upon reasonable advance notice thereof.
(g)    No Restoration of Funds. Except as provided in Section 6.05(c), no Member
shall be required to restore to the Venture any funds properly distributed to
such Member pursuant to any of the provisions of this Section 6.05 or
Section 11.03 unless required by applicable law.
(h)    Limitation on Distributions. Except as provided in this Section 6.05 and
Section 11.03, no Member shall be entitled to (i) receive any distribution from
the Venture (including a withdrawal of any of such Member’s capital), (ii)
receive interest from the Venture upon any capital contributed to the Venture,
or (iii) receive property other than cash in return for such Member’s Capital
Contributions.
(i)    Intentionally Omitted.
6.06.    Withholding Taxes. If the Venture is directly or indirectly required by
applicable federal, state, local or foreign tax laws to withhold any portion of
any distribution or allocation to a Member, the Venture shall withhold such
amounts and make such payments to such taxing authorities as are necessary to
ensure compliance with such tax laws. Any funds withheld by reason of this
Section 6.06 shall nonetheless be deemed distributed or allocated (as the case
may be) to the Member in question for all purposes under this Agreement. If the
Venture itself pays or incurs any tax (including penalties or interest) or
similar charge directly or indirectly on behalf of any Member as required by
applicable law (other than on account of all Members), that is not withheld from
actual distributions to the Member, then the Venture may, at the option of the
Managing Member, either (i) require the Member to reimburse the Venture for such
payment or (ii) reduce any subsequent distributions to such Member by the amount
of such payment. The obligation of a Member to reimburse the Venture for taxes
that were paid or incurred shall continue after such Member Transfers its
interest in the Venture, after a withdrawal by such Member or the dissolution of
the Venture. Each Member agrees to furnish the Venture with any representations
and forms as shall reasonably be requested by the Managing Member to assist it
in determining the extent of, and in fulfilling, any withholding obligations it
may have. Each Member agrees to indemnify and hold harmless the Venture and the
other Members from and against any liability with respect to taxes, interest or
penalties which may be asserted by reason of the failure to deduct and withhold
tax on amounts distributable or allocable to such Member. Any amount payable as
an indemnity hereunder by a

21    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




Member will be paid promptly to the Venture, and, if not so paid, the Venture
will be entitled to retain any distributions due to such Member for all such
amounts.
ARTICLE 7.
MANAGEMENT
7.01.    Management. (a) Subject to the terms and conditions of this Agreement,
the full and exclusive right, power, authority and discretion to conduct the
business and affairs of the Venture, and to do all things necessary to carry on
the business of the Venture, shall be vested in the Formation Member or, upon
and following the occurrence of a Removal Event, the NorthStar Member (in such
capacity, the “Managing Member”) who shall have all of the power and authority
of a manager (as defined in Section 18-101(10) of the LLC Act) within the
meaning of and pursuant to the LLC Act; provided, that, subject to Section
5.03(e), the Major Decisions shall require the written consent of both the
NorthStar Member and the Formation Member; provided, that (i) on and after the
occurrence of an Event of Default, the Formation Member being a Non-Contributing
Member or a Permitted Capital Call Non-Contributing Member or a breach or
failure to comply by the Formation Member with any of its obligations or
requirements under Section 7.12, the Formation Member’s written consent shall
not be required for any Major Decisions other than the Permanent Major Decisions
and (ii) upon the NorthStar Member being a Non-Contributing Member or a
Permitted Capital Call Non-Contributing Member, the NorthStar Member’s written
consent shall not be required for any Major Decisions other than the Permanent
Major Decisions. Without limiting the generality of the foregoing, the Managing
Member is hereby authorized to execute and deliver on behalf of the Venture any
and all documents, contracts, certificates, agreements and instruments, and to
take any action of any kind and to do anything and everything the Managing
Member deems necessary, desirable or appropriate in accordance with the
provisions of this Agreement and the LLC Act.
(b)    The Managing Member, in its capacity as such, shall at all times perform
its rights, duties, obligations and responsibilities with Due Care in accordance
with all applicable laws and this Agreement; provided, to the fullest extent
permitted by law (including the LLC Act), (i) the Managing Member shall not be
bound by any fiduciary duty to the Venture or the Members and (ii) each Member
hereby fully, unconditionally and irrevocably waives any right to assert or
bring any claim or action against the Managing Member for breach of fiduciary
duty; provided, that (A) the Managing Member acknowledges and agrees that it
shall be bound by, and shall comply with, the covenant of good faith and fair
dealing implied in every contract (including this Agreement) and (B) nothing
contained in this Agreement shall release the Managing Member from, or be deemed
to limit the Managing Member’s liability for, or result in the waiver of any
rights by the Venture or the Members with respect to, the Managing Member’s
fraud, bad faith, willful misconduct, gross negligence or breach of this
Agreement in the conduct of its rights or obligations under this Agreement.
(c)    The Managing Member shall be entitled to appoint one or more (but not
more than three) “Authorized Signatories” of the Venture, and, subject to the
same limitations on authority of a Member as are set forth in this Agreement,
any such Authorized Signatory shall have full authority to execute on behalf of
the Venture any and all documents, contracts, certificates, agreements and

22    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




instruments. As of the date hereof, the Authorized Signatories appointed by the
Managing Member are set forth on Exhibit H attached hereto. The Managing Member
shall have the right to remove and replace, from time to time, one or more of
the Authorized Signatories appointed by it. Following the occurrence of a
Removal Event and the removal of the Formation Member as the Managing Member
pursuant to Section 7.05, each Authorized Signatory of the Venture that was
appointed by the Formation Member shall be deemed automatically removed from
such office as an Authorized Signatory and shall have no further right to act in
such capacity.
7.02.    Major Decisions.
(a)    The “Major Decisions,” with respect to the Venture or any Subsidiary,
shall be those decisions, actions, expenditures or incurrences of obligations
specified as “Significant Decisions” pursuant to Section 2.5 of the Investment
Committee Agreement or the exercise of any voting or other rights of the Venture
as a limited partner of the Investment Partnership. Each of the Members shall
have the consent rights over Major Decisions as specified in the Investment
Committee Agreement and in the Limited Liability Company Operating Agreement of
the Purchaser. Following the occurrence of a Removal Event and the removal of
Formation Member as the Managing Member pursuant to Section 7.05, the NorthStar
Member shall become the Managing Member of the Venture but as it relates to the
Investment Partnership will only be entitled to (i) the consent rights expressly
set forth in the Investment Committee Agreement, and (ii) exercise any voting or
other rights of the Venture as a limited partner of the Investment Partnership.
(b)    None of the Venture, the Managing Member or the FC Manager shall effect
any Transfer or any take any other action contemplated by Section 12.3(b) of the
Investment Partnership Agreement without the prior written consent of the
NorthStar Member.
7.03.    FC Manager. The FC Manager shall provide the NorthStar Member with
copies of (or provide access to copies of) all books and records of the
Investment Partnership GP. The FC Manager shall promptly deliver to the
NorthStar Member copies of all notices or other information received or
delivered by the FC Manager or its Affiliates pursuant to the Investment
Partnership Agreement (including tax returns, tax information and tax elections
furnished pursuant to Section 3.8 of the Investment Partnership Agreement), the
limited liability company agreement of the Investment Partnership GP, the
Investment Committee Agreement or the Investment Management Agreements
(collectively, the “FC Manager Agreements”).
7.04.    Intentionally Omitted.
7.05.    Removal of the Managing Member. (a). Process. Following the occurrence
of a Removal Event (subject, in the case of a Removal Event described in clause
(c) of the definition thereof, to the provisions of Section 7.05(e)), but in any
event within three (3) months after the later of %4. the occurrence of such
Removal Event or %4. the NorthStar Member first obtaining actual knowledge of
the occurrence of such Removal Event, the NorthStar Member may remove the
Formation Member as the Managing Member of the Venture (in which event the
Formation Member shall be deemed to be a Member that is not the Managing Member
for all purposes hereunder) by written notice to the Managing Member, which
removal shall be effective as of the date of such notice (such date, the
“Removal Date”). If the Formation Member is removed as the Managing

23    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




Member of the Venture, in addition to its rights and obligations under
Section 7.05(d), the NorthStar Member shall, as of the Removal Date, become the
new Managing Member.
(b)    Loss of Incentive Distribution. If the Formation Member is removed as the
Managing Member by reason of an Event of Default that is also a Promote Loss
Event, from and after the Removal Date, the Formation Member shall not be
entitled to any Incentive Distributions pursuant to Section 8.1(a) of the
Investment Partnership Agreement and the NorthStar Member shall instruct the
Investment Partnership and Safanad to thereafter distribute the portion of the
Incentive Distributions to which the Formation Member, or its applicable
Affiliate, may be entitled, to the Venture and the Venture shall thereafter
distribute such Incentive Distributions to the Members, pro rata in accordance
with their Percentage Interests.
(c)    Arbitration. In the event of any dispute between Members under Section
7.05 with respect to whether or not a Removal Event or a Promote Loss Event has
occurred or the amount of Removal Liabilities associated therewith, such dispute
shall be submitted to final and binding arbitration in New York, NY,
administered by JAMS in accordance with JAMS Streamlined Arbitration Rules and
Procedures in effect at that time. The Members shall cooperate with JAMS and
with each other in scheduling the arbitration proceedings so that a final
non-appealable award is rendered within sixty (60) calendar days after
submission to arbitration, and any notice requirements under Paragraph 14(b) of
the JAMS Streamlined Arbitration Rules and Procedures or otherwise may be
shortened by the JAMS arbitrator in its discretion. The non-prevailing party in
such arbitration shall pay all fees and disbursements due to JAMS and the JAMS
arbitrator. The JAMS arbitrator shall be (i) a disinterested and impartial
person and (ii) selected in accordance with Paragraph “12(c)” et seq. of the
JAMS Streamlined Arbitration Rules and Procedures. The JAMS arbitrator shall be
bound by the provisions of this Agreement and by applicable law and shall not
have the power to add to, subtract from, or otherwise modify such provisions.
Any decision rendered by the JAMS arbitrator shall be final, conclusive and
binding upon the Venture and the Members and may be entered and enforced in any
court having jurisdiction. Notwithstanding anything to the contrary contained
herein, during the pendency of any arbitration proceeding under this Section
7.05(c), the Managing Member shall not take any action on behalf of the Venture
or any Subsidiary (including with respect to the day-to-day management of the
Venture or any Subsidiary) without the consent of NorthStar Member.
(d)    Effect of Removal. If the NorthStar Member elects to remove the Formation
Member as the Managing Member in accordance with this Section 7.05:
(i)    from and after the Removal Date, the Formation Member shall hold its
Interest in the Venture as a non-managing and non-administrative Member and
shall have, subject to clause (ii) below and Section 7.05(b), the same rights to
distributions and allocations as it would have had as the Managing Member;
(ii)    from and after the Removal Date, the NorthStar Member shall have the
unilateral right to terminate any Affiliate Agreements without penalty;

24    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




(iii)    as of the Removal Date, the Formation Member shall have no further
approval rights over any actions taken by the NorthStar Member, the Venture or
any Subsidiary except with respect to Permanent Major Decisions;
(iv)    the Formation Member shall have no further duties or obligations as
Managing Member under this Agreement;
(v)    all bank accounts contracts, deposits, accounts or other evidences of any
rights of the Venture and its Subsidiaries shall be transferred to the name or
control of such Person as the NorthStar Member shall direct and the Formation
Member shall promptly execute such instruments and take such actions as the
NorthStar Member may request to effect such transfer; and
(vi)    any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, proceedings, costs, expenses and disbursements of any kind or
nature whatsoever sustained by the Venture, any Subsidiary or the NorthStar
Member (the “Removal Liabilities”) on account of the Removal Event that gave
rise to such removal, as determined in accordance with Section 7.05(c) to the
extent the Members cannot agree on the aggregate amount of the Removal
Liabilities after good faith negotiations for fifteen (15) days, shall be offset
against any Distributions that would otherwise be made to the Formation Member
pursuant to Section 6.05 or Section 11.03; provided, that in the case of a
Removal Event described in clause (c) of the definition of Removal Event, the
aggregate Removal Liabilities related solely to such Removal Event for which the
Formation Member shall be responsible pursuant to this paragraph or otherwise
shall not exceed the amount distributable to the Formation Member as Incentive
Distributions calculated as of the Removal Date based on a deemed liquidation of
the Venture Assets as of such date at the values determined in accordance with
Section 7.05(c), and shall be paid by the Formation Member as and when Incentive
Distributions under the Investment Partnership Agreement are made to the
Formation Member or its applicable Affiliate.
(e)    Special Cure Period for REIT Removal Events. Following the occurrence of
a Removal Event described in clause (c) of the definition of Removal Event, if
such Removal Event is capable of being cured without affecting the qualification
of the NorthStar Member or any direct or indirect member of the NorthStar Member
as a REIT, then the NorthStar Member shall provide written notice to the
Managing Member of the circumstances giving rise to such Removal Event and the
Managing Member shall have the right, but not the obligation, under this Section
7.05(e) to cure such Removal Event in accordance with the provisions hereof. For
the avoidance of doubt, in connection with any such cure, the Managing Member
shall be required to pay to the NorthStar Member or any direct or indirect
member of the NorthStar Member any financial losses sustained by such Person as
a result of the Removal Event described in clause (c) of the definition of
Removal Event. If the Managing Member does not cure any such Removal Event
within thirty (30) days (or, in the case of a Removal Event that has not yet,
but could, result in the failure of the NorthStar Member or any direct or
indirect member of the NorthStar Member to qualify as a REIT (a “REIT Failure”),
at least five (5) Business Days prior to the date such REIT Failure would
occur), then the NorthStar Member may remove the Formation Member as the
Managing Member of the Venture (in which event the Formation Member shall be
deemed to be a Member that is not the Managing Member for all purposes
hereunder) by written notice to the Managing Member, which removal

25    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




shall be effective as of the Removal Date; provided, that if such Removal Event
is of the nature that it can be cured but cannot reasonably be cured within such
thirty (30) day period, such period shall be extended so long as the Managing
Member, in good faith, diligently continues its reasonable curative efforts to
completion; provided, further, that in the case of a Removal Event that has not
yet, but could, otherwise result in a REIT Failure, such period shall only be
extended until five (5) Business Days prior to the date such REIT Failure would
occur).
7.06.    Goods and Services from Affiliates and Professionals.
(a)    Neither Member shall cause or permit the Venture or any Subsidiary to
enter into any Affiliate Agreement (or permit any property manager, managing
agent or other agent of the Venture or any Subsidiary to enter into any
Affiliate Agreement) unless such agreement or arrangement has been approved by
the Member that is not an Affiliate of the counterparty to such Affiliate
Agreement after the nature of the relationship or affiliation and the terms of
such agreement or arrangement have been fully disclosed in writing.
(b)    Each Member shall have the unilateral right (but not the obligation) to
exercise, on behalf of the Venture, all rights of the Venture or any Subsidiary,
as applicable, to enforce or exercise any right, remedy or option under any
Affiliate Agreement with an Affiliate of the other Member (including, without
limitation, the terminating of, or the bringing of any summary proceeding,
litigation, suit or other action to enforce, such Affiliate Agreement pursuant
to the terms thereof), and the right to execute documents on behalf of the
Venture or cause the Venture to execute documents on behalf of any Subsidiary in
connection therewith.
(c)    The Managing Member shall employ, on behalf of the Venture, the Venture
Attorneys and the Venture Accountants.
(d)    The NorthStar Member acknowledges and agrees that neither the Venture nor
the NorthStar Member has any right or claim to any fees due and payable to the
Formation Member or Safanad and/or any of their respective Affiliates pursuant
to any of the Investment Partnership Agreement, Investment Management Agreements
or Investment Committee Agreement, the terms of each of the foregoing as in
effect on the date hereof which are approved by the NorthStar Member.
7.07.    Intentionally Omitted.
7.08.    Compensation; Reimbursement for Expenses; Other Expenses. (i)(a) Except
as provided under Section 7.06(d), no Member and no employee of any Member, as
such, shall be entitled to any salary or other compensation for any services
rendered or to be rendered by it to the Venture; provided, that the reasonable
out-of-pocket expenses incurred by the Members in connection with the
performance of their respective duties hereunder shall be reimbursed by the
Venture.
(b)    Subject to Section 7.08(c), all fees and disbursements of third-party
accountants, attorneys and consultants (including environmental, engineering and
appraisal consultants, Venture

26    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




Attorneys and Venture Accountants) retained by the Venture (but not the Members)
after the date hereof and incurred in connection with the Venture shall be paid
by the Venture.
(c)    Without duplication of any amounts paid by the Venture pursuant to
Section 7.08(b), but subject to Section 7.08(d), the Venture shall reimburse
each of the NorthStar Member and the Formation Member for all out-of-pocket
expenses incurred by such party in connection with the transactions contemplated
by this Agreement (it being understood that any due diligence costs, travel
costs, costs of third party environmental, engineering, appraisal and other
consultants and attorneys and other closing costs incurred in connection with
any investments or other activities by the Investment Partnership or any
Subsidiary shall be paid by the Investment Partnership in accordance with the
Investment Partnership Agreement) as set forth on the final sources and uses
statement attached hereto as Exhibit E.
(d)    The Managing Member shall cause the Investment Partnership to pay, or
reimburse the Members for, their respective attorneys’ fees and expenses
incurred in connection with the preparation, negotiation, execution and delivery
of the Conveyance Agreement (including all tax and other structuring advice
related thereto and to the preparation and negotiation of this Agreement).
7.09.    Intentionally Omitted.
7.10.    Other Business Ventures. Subject to the provisions of this Section
7.10, the Venture and the Members: (a) recognize that the Members and their
Affiliates, and their respective members, partners, shareholders, officers,
directors, employees, agents and representatives, have or may in the future have
other business interests, activities and investments, independently or with
others, some of which may be in conflict or competition with the business of the
Venture; (b) agree that the Members and their Affiliates, and their respective
members, partners, shareholders, officers, directors, employees, agents and
representatives, are entitled to carry on such other business interests,
activities and investments; (c) agree that neither the Venture, the other
Members, nor any of their respective members, partners, shareholders, officers,
directors, employees, agents or representatives, shall have any right, by virtue
of this Agreement or otherwise, in or to such business interests, activities and
investments, any interests therein or the income or profits derived therefrom;
and (d) agree that the pursuit of such business interests, activities and
investments, even if competitive with the business of the Venture, shall not be
deemed wrongful or improper.
7.11.    Intentionally Omitted.
7.12.    REIT Compliance. (a) The Managing Member acknowledges that, as of the
date hereof, the NorthStar Member or certain direct or indirect members of the
NorthStar Member are qualified or intend to qualify as a real estate investment
trust as defined in Section 856 of the Code (a “REIT”). Accordingly, to the
extent of its authority hereunder and the availability of Venture funds
(provided that, the Managing Member shall promptly provide notice of any
unavailability of Venture funds to the NorthStar Member), the Managing Member
shall use commercially reasonable efforts (i) to manage and operate the Venture
and the Subsidiaries such that the nature of its assets and gross revenues (as
determined pursuant to Section 856(c)(2), (3) and (4) of the Code) would permit
the Venture to qualify as a REIT under Section 856 of the Code, and (ii) to
cause the Venture to avoid any “income from foreclosure property” within the
meaning of Section 857(b)(4) of the

27    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




Code and any “net income from prohibited transactions” under Section 857(b)(6)
of the Code (in the case of the Venture, determined as if the Venture were a
REIT but without regard to Sections 856(c)(6) and (7) of the Code). The Managing
Member shall take or refrain from taking, as the case may be, such actions as
are reasonably requested by the NorthStar Member to protect the status of the
NorthStar Member or the direct or indirect owner or owners of the NorthStar
Member as a REIT, but the Managing Member shall not be charged with making
independent determinations as to the qualification or status of the NorthStar
Member or the direct or indirect owners thereof as a REIT. In furtherance of the
foregoing, the Managing Member shall use commercially reasonable efforts to not
cause the Venture or any of its Subsidiaries to: (A) invest any excess funds in
any investment that would not be treated as cash, cash items, or government
securities for purposes of Section 856(c) of the Code; (B) enter into any lease
with any person that will result in a rental payment to the lessor that is
dependent in whole or in part on (x) the net income or profits of any lessee or
sublessee or (y) the lessee’s or sublessee’s receipts or sales in excess of
determinable dollar amounts; (C) enter into any lease for any Property or any
portion thereof pursuant to which any rents attributable to personal property
constitute more than 15% of the aggregate rents received in connection with such
lease within the meaning of Section 856(d)(1)(C) of the Code; (D) enter into any
lease, contract, agreement, or other arrangement with any person pursuant to
which the Venture provides to a tenant of a Property services other than those
usually or customarily rendered in connection with the rental of space for
occupancy only within the meaning of Regulations Section 1.512(b)-1(c)(5); or
(E) enter into any agreement under which the Venture or any Subsidiary would
receive, directly or indirectly, any income from the manager of a Property.
Moreover, the Managing Member shall manage and operate the Venture and the
Subsidiaries in such a manner that: (1) the Venture and the Subsidiaries will
not be treated as operating or managing a lodging facility or a health care
facility within the meaning of Section 856(l)(3) of the Code and (2) any health
care facility (within the meaning of Section 856(l)(3) of the Code) that is
leased to a Subsidiary is operated and managed by an eligible independent
contractor within the meaning of Section 856(d)(9) of the Code. In addition,
notwithstanding anything herein to the contrary, the Venture shall distribute to
the Members in each calendar year an amount equal to no less than 90% of its
“real estate investment trust taxable income” (as defined in Section 857 of the
Code) for such calendar year, determined as if the Venture were a REIT.
Notwithstanding the foregoing, the Managing Member shall not be deemed to have
breached the foregoing provisions of this Section 7.12(a) (and shall have no
liability or be subject to any remedy under this Agreement) with respect to any
specific actions taken by the Managing Member at the written direction of, or
with the prior written approval of, the NorthStar Member.
(b)    If there shall be an amendment or modification to Code or other relevant
rules after the date of this Agreement that adversely impacts the NorthStar
Member’s status as a REIT as a result of the activities of the Venture and the
Subsidiaries or any Member’s ownership of an Interest, then (i) the Managing
Member shall cooperate reasonably with the NorthStar Member and shall exercise
reasonable efforts to effectuate solutions or “workarounds” to address any REIT
qualification concerns under the Code of the NorthStar Member and its affiliates
arising out of any such amendment or modification following notification by the
NorthStar Member, and (ii) the NorthStar Member shall use reasonable efforts to
ensure that any such solutions or “workarounds”, to the extent practicable, have
no material adverse effect on the Managing Member.

28    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




(c)    The Managing Member on behalf of the Venture shall provide all
information reasonably requested by the NorthStar Member related to the business
and operation of the Venture, any Subsidiary or any Owner, including such
information as the NorthStar Member may request in order to determine its (or
its direct or indirect holders) qualification as a REIT.
(d)    Each year, the Formation Member shall use its commercially reasonable
efforts to cause the Purchaser to obtain a written opinion by nationally
recognized counsel that (i) the Purchaser is organized in conformity with the
requirements for qualification and taxation as a REIT for such year and (ii)
that based on the Purchaser's proposed method of operation, the Purchaser will
meet the requirements for qualification and taxation as a REIT for the next
year.  Formation Member's obligation to use such commercially reasonable efforts
shall be conditioned upon (x) the NorthStar Member and Safanad approving any
actions requested by the Formation Member that are reasonably required for such
opinion to be obtainable, (y) Purchaser having sufficient funds to take the
actions necessary in order to obtain such an opinion, and (z) the NorthStar
Member and Safanad cooperating with Formation Member in connection with such
efforts, which cooperation shall include the execution and delivery of
certificates as reasonably required. Formation Member's inability to obtain such
an opinion shall not be a violation of Formation Member's obligations under this
Section 7.12(d).
(e)    At all times during the term of this Agreement, the Formation Member
shall be a separate legal entity for state law purposes and federal income tax
purposes from any Affiliate of the Formation Member that may be serving as a
property manager with respect to any Property and not a direct or indirect
subsidiary of any such Affiliated property manager, and the Formation Member
shall maintain and control, separate from any such Affiliated property manager,
its own bank account, books and records and employees.
7.13.    Leasing of the Properties. Each of the Members acknowledges that each
Property is leased on a “triple net” basis to a third party by the Subsidiary
which owns it. With respect to any additional property (if any, the “Additional
Properties”) acquired by the Venture or any Subsidiary (as applicable, the
“Acquiring Party”), Managing Member agrees to cause the Acquiring Party to enter
into a lease whereby the Acquiring Party shall lease the property to a third
party on a “triple net” basis.
7.14.    Event of Default. If an Event of Default occurs with respect to the
Formation Member, the NorthStar Member shall have the right to pursue or cause
the Venture to pursue any available remedy at law or in equity against the
Formation Member or to enforce the performance of any provision of this
Agreement. No remedy is exclusive of any other remedy. All available remedies
are cumulative (to the extent permitted by law).
7.15.    Intentionally Omitted.

29    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




ARTICLE 8.
BANK ACCOUNTS; BOOKS AND RECORDS;
STATEMENTS; TAXES; FISCAL YEAR
8.01.    Books of Account. At all times during the existence of the Venture, the
books of account of the Venture shall be prepared and kept by the Managing
Member in accordance with GAAP, which shall be appropriate and adequate for the
business of the Properties, the Venture and the Subsidiaries, and which books of
account shall be maintained at the principal place of business of the Venture.
There shall be maintained at the principal place of business of the Venture (a)
copies of the Venture’s federal, state and local income tax returns and reports
(including all reporting work papers and documentation), if any, for the six (6)
most recent years, (b) a copy of this Agreement and all amendments thereto and
of any financial statements of the Venture (including all reporting work papers
and documentation) for the six (6) most recent years and (c) copies of all Loan
Documents, leases to which the Venture or any Subsidiary is a party or by which
the Venture or any Subsidiary is bound, brokerage agreements to which the
Venture or any Subsidiary is a party or by which the Venture or any Subsidiary
is bound, property management agreements, contracts to which the Venture is a
party, all permits and licenses relating to any of the Properties (other than to
the extent the same are required to be kept at the applicable Properties), all
easements and other recorded and unrecorded agreements affecting any of the
Properties or to which the Venture or any Subsidiary is a party or by which the
Venture or any Subsidiary is bound and other Venture records. Any Member or its
duly authorized representatives shall have the right at any time to inspect and
copy such books of account during normal business hours upon reasonable notice.
Any Member and its duly authorized representatives shall have the right to
examine (and copy) or conduct an audit of the Venture’s books and records at any
time during normal business hours and upon reasonable notice at the Venture’s
principal place of business. Any such examination or special audit (i.e., audits
other than the annual audits for the Venture which shall be conducted as of
December 31 at the Venture’s sole cost and expense) shall be performed at such
Member’s sole cost and expense. The Managing Member shall promptly deliver to
all Members copies of all notices and other deliveries received by or on behalf
of the Venture from the Investment Partnership. Any Member shall have the right
to exercise, on behalf of the Venture (or to require the Managing Member to so
exercise), any rights that the Venture has to the books and records of the
Investment Partnership and its Subsidiaries (including pursuant to Sections 3.1
and 3.2 of the Investment Partnership Agreement).
8.02.    Fiscal Year. Unless the Members shall agree otherwise, the fiscal year
of the Venture for financial, accounting, federal, state and local income tax
purposes (the “Fiscal Year”) shall be the calendar year (except that the first
Fiscal Year of the Venture (for financial and accounting purposes) shall begin
on the date hereof and the last Fiscal Year of the Venture shall end on the last
day of the term of this Agreement), unless another taxable year shall be
otherwise required by the Code for federal income tax purposes.
8.03.    Bank Accounts. Subject to the requirements of any applicable Loan
Documents, all funds of the Venture shall be deposited in the Venture’s name in
one or more separate bank accounts (each, a “Bank Account”) at a bank selected
by the Managing Member, and representatives of the Managing Member may, at its
election, be authorized signatories of any such account. As of the

30    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




date hereof, the Managing Member has approved the establishment of Bank Accounts
at PrivateBank. Each such Bank Account shall be used exclusively for the
Venture’s funds, and no other funds shall be commingled therein. Withdrawals may
be made from such Bank Account only for purposes authorized under this
Agreement. All withdrawals from a Bank Account in excess of $25,000 shall be
made only upon the signature of an authorized signatory of the Managing Member
which authorized signatory shall be any Key Principal or such other individuals
as may be designated by the Managing Member. As of the date hereof, the Managing
Member has approved Scott Brown as an authorized signatory of the Managing
Member for purposes of this Section.
8.04.    Financial Statements. (a) Commencing after the conclusion of the 2015
calendar year, within 15 Business Days after the end of each Fiscal Year, the
Managing Member shall prepare and deliver to the Members draft financial
statements of the Venture on a consolidated basis for such Fiscal Year, within
60 days after the end of each Fiscal Year, the Managing Member shall prepare and
deliver to the Members final financial statements of the Venture on a
consolidated basis for such Fiscal Year together with a certification from the
Managing Member to the NorthStar Member and within 120 days (or such short time
period as may be required by any Lender) after the end of each Fiscal Year, the
Managing Member shall prepare and deliver to the Members final audited financial
statements of the Venture on a consolidated basis for such Fiscal Year which
shall be audited by the Venture Accountants in accordance with generally
accepted auditing standards (the “Annual Report”); in each case, along with, to
the extent not included as part of such draft, final or final audited financial
statements, a balance sheet, an income statement, statements of cash flow
(including Distributable Proceeds), a trial balance and a debt summary, all of
which (except for the reports of Distributable Proceeds and other reports
prepared on a cash basis) shall be prepared in accordance with GAAP and shall
present fairly and accurately the financial position and operating results of
the Venture and any Subsidiaries.
(b)    Within 10 days after the end of each calendar quarter, the Managing
Member shall prepare and deliver to the Members an unaudited financial report
for the Venture and any Subsidiaries for such calendar quarter (the “Quarterly
Report”). The Quarterly Report shall include the following: a balance sheet,
income statement, statement of cash flows (including Distributable Proceeds), a
trial balance, statements of the Members’ equity in the Venture (which shall
include information regarding the Members' Capital Accounts, Capital
Contributions, Distributions and Percentage Interests), a debt summary and
statements of capital expenditures, all of which (except for the reports of
Distributable Proceeds and other reports prepared on a cash basis) shall be
prepared in accordance with GAAP and shall present fairly and accurately the
financial position and operating results of the Venture and the Subsidiaries.
(c)    Within ten (10) calendar days after the end of each calendar month, the
General Partner shall mail to each Limited Partner monthly reports containing
the information set forth on Exhibit D. The Managing Member shall cause the
Venture to deliver to the NorthStar Member such additional reports or other
information that is within the possession or control of the Managing Member, and
at such times, as the NorthStar Member shall request in order for any direct or
indirect owner of the NorthStar Member to continue to qualify as, and to
determine whether it will or will continue to qualify as, a REIT for federal
income tax purposes.

31    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




(d)    In addition to the foregoing, the Managing Member shall deliver to each
Member a copy of each such financial statement and other periodic report
required to be delivered to the lender pursuant to the terms of any Loan
Documents, simultaneously with the delivery of such statement or other report to
the lender under such Loan Documents.
8.05.    Tax Returns; Tax Matters Partner. (a) The Managing Member shall cause
all tax returns of the Venture and its Subsidiaries to be timely prepared so
that they may be filed with the applicable government authorities within
allowable time periods, including extensions and shall provide to any Member
such other information as may be reasonably requested by such Member relating to
the Venture’s tax matters. In addition, the Managing Member shall cause to be
provided to the Members: (1) within 25 days after the end of each calendar
quarter, an estimate of the Venture’s gross assets as of such quarter-end and
gross income for the year through such quarter-end as determined for purposes of
Section 856(c) of the Code, (2) at least 5 Business Days prior to each quarterly
estimated tax payment date for calendar year corporations, an estimate of each
Member’s share of the Venture’s taxable income or loss with respect to such
calendar quarter, and (3) within 25 days after the end of each taxable year,
estimated information necessary for such Member to prepare any required 1099-DIV
forms. Notwithstanding the above, the Managing Member will cause to be provided
to each Member (i) estimates of its IRS Schedule K-1 items with respect to each
taxable year within 20 days after the end of such taxable year and (ii) a final
IRS Schedule K-1 with respect to each taxable year no later than June 15th
following such taxable year; provided, that for the 2015 taxable year such final
IRS Schedule K-1 shall be due no later than July 15, 2016. In addition, the
Managing Member shall deliver to the NorthStar Member at least twenty (20) days
prior to filing any tax returns and material elections of or with respect to the
Venture, Investment Partnership or its Subsidiaries for the NorthStar Member’s
review and approval which approval shall be subject to Safanad’s approval rights
under Section 3.7 of the Investment Partnership Agreement; provided, however,
that the Managing Member shall file any such tax returns by the applicable due
date, even if the NorthStar Member has not approved such tax return by such
date. The Members shall cooperate in good faith to resolve any disputes relating
to the propriety of such returns such that all returns shall be filed in a
timely manner.  If the Members shall be unable to resolve any such dispute,
either Member may elect, by written notice to the other Member, to submit such
dispute for resolution by a “big four” accounting firm or other national
accounting firm acceptable to both of the Members in the exercise of their
reasonable judgment; provided, however, that the accounting firm resolving such
dispute shall not be the principal accounting firm of the Member that shall
elect to submit such dispute for resolution.  The decision of such accounting
firm with respect to a dispute shall be binding upon the Members.  If the
accounting firm has not rendered its decision by the fully extended due date of
the applicable tax return, the Managing Member shall file such tax return by
such due date; provided, however, that the Managing Member shall file an amended
tax return upon subsequent receipt of the accounting firm’s decision if
necessary to make the tax return consistent with the accounting firm’s decision.
(b)    The Managing Member shall be the tax matters partner (as described in
Section 6231(a)(7) of the Code and similar provisions of state and local tax
law) of the Venture. In the event the Venture shall be the subject of an income
tax audit by any U.S. federal, state, or local authority, to the extent the
Venture is treated as an entity for purposes of such audit, including
administrative settlement and judicial review, the tax matters partner shall be
authorized to act for, and its decision

32    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




shall be final and binding upon, the Venture and each Member thereof. Moreover,
each Member agrees that without the prior written consent of the NorthStar
Member, it will not act independently with respect to any tax audit or
proceeding related to the Venture, including any administrative or judicial
review, involving any U.S. federal, state, or local or non-U.S. tax authority;
any settlement, closing, or similar agreement entered into by the Venture in
respect of the Venture with any such authority; and any voluntary disclosure
made by the Venture to any such authority.
8.06.    Tax Elections. Subject to Section 8.05 and this Section 8.06, all
elections required or permitted to be made under the Code or any successor
thereto and under any state, local or non-U.S. tax law, shall be made by the
Managing Member in its sole discretion. Notwithstanding the foregoing the
Venture is intended to be treated as a partnership for federal income tax
purposes and no Member shall make any election (for tax purposes or otherwise)
inconsistent with such treatment.
8.07.    Venture Liabilities. Except as otherwise set forth herein or as may be
agreed to by the Members, no Member shall (a) acquire (or permit any Person
related to such Member to acquire) any liability of the Venture or any
Subsidiary, or (b) enter into (or permit any Person related to such Member to
enter into) any arrangement with respect to any liability of the Venture or any
Subsidiary, that would, in either case, result in such Member (or a Person
related to such Member under Regulations Section 1.752-4(b)) bearing the
economic risk of loss (within the meaning of Regulations Section 1.752-2) with
respect to such liability of the Venture or any Subsidiary. This Section 8.07
shall not prohibit (i) any Member or any Person related to a Member from making
a loan authorized by the Members or (ii) the Venture or any Subsidiary from
becoming indebted to a Member or any Person related to a Member for services
rendered to the Venture or any Subsidiary or for expenditures incurred on behalf
of the Venture or any Subsidiary in the ordinary course of business.
ARTICLE 9.
TRANSFERS AND PLEDGES OF INTERESTS
9.01.    Restrictions on Transfers and Pledges of Interests. (a) Except as
specifically permitted in this Section 9.01, no Member shall, directly or
indirectly, sell, assign, transfer or otherwise dispose of (each such
transaction being herein called a “Transfer”), or pledge, collaterally assign
(including any assignment of income or profits) or otherwise hypothecate or
create or permit to exist a lien against (each such transaction being herein
called a “Pledge”), all or any part of such Member’s Interest without the prior
written consent of the other Members and Safanad to the extent Safanad’s consent
is required pursuant to the terms of the Investment Partnership Agreement, and
any such Transfer or Pledge made in violation of the foregoing shall be void ab
initio. Any of the following (each, an “Upper Tier Transfer”), whether
accomplished directly or indirectly, by contract, operation of law, voluntarily
or involuntarily, shall be deemed a Transfer or Pledge, as applicable, for
purposes hereof:
(i)    any Transfer or Pledge of (A) any partnership interest in any Member that
is a partnership, (B) any limited liability company interest in any Member that
is a limited liability company, (C) any stock in any Member that is a
corporation or (D) any legal or beneficial interest in any Member that is a
trust or other entity;

33    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




(ii)    the (A) admission of any additional partner to any Member that is a
partnership, (B) admission of any additional member to any Member that is a
limited liability company, (C) issuance of additional stock in any Member that
is a corporation, or (D) issuance of any additional legal or beneficial interest
in any Member that is a trust or other entity; and
(iii)    the occurrence of any of the transactions described in
Section 9.01(a)(i) or Section 9.01(a)(ii) with respect to any partnership,
limited liability company, corporation, trust or other entity that is itself an
owner of any direct or indirect interest in a Member, or any other transaction,
howsoever effected, which changes the beneficial ownership of a Member from that
existing on the date hereof.
(b)    Notwithstanding the foregoing, the following Transfers, Pledges and Upper
Tier Transfers shall be permitted by or in respect of each Member without the
consent of the other Members:
(i)    with respect to the NorthStar Member: (A) any Transfer or Pledge of all
or a portion of the NorthStar Member’s Interest to any entity in which the
managing member, general partner or similar governing body is, directly or
indirectly, Controlled by or under common Control with NorthStar Healthcare
Parent or any Affiliate thereof, or any Person Controlled by, NorthStar Asset
Management Group Inc. or any Affiliate thereof (any of the foregoing permitted
NorthStar Member transferees or pledgees being referred to herein as a
“Permitted NorthStar Member Affiliate”); (B) any Upper Tier Transfer in respect
of the NorthStar Member as to any Person among the existing holders of the
partnership, limited liability company, stock or other legal or beneficial
ownership interests in such Person or as to any other Person so long as, after
giving effect to such Upper Tier Transfer, the NorthStar Member is, directly or
indirectly, Controlled by a Permitted NorthStar Member Affiliate; (C) the
Transfer by the direct or indirect members, partners, shareholders or other
beneficial owners of the NorthStar Member of any of their respective direct or
indirect beneficial ownership interests in the NorthStar Member among
themselves; and (D) (x) any Transfer of direct or indirect ownership interests
in NorthStar Healthcare Parent or NorthStar Corporate Parent, or (y) a Transfer
as part of a merger, consolidation, spin-off, sale of all or substantially all
of the assets of, or similar transaction involving NorthStar Healthcare Parent
or NorthStar Corporate Parent; provided, that except with respect to any
Transfer under the foregoing clause (D)(x) to the extent such Transfer does not
relate to a Controlling interest therein, the NorthStar Member shall provide ten
(10) days prior written notice of such Transfers (including relevant identity
information with respect to the transferee to ensure such Transfer does not
require any advance notice to governmental authorities) unless a longer time
period is required to address regulatory requirements in which case the
NorthStar Member shall provide sufficient notice to address the same. To the
extent a Transfer under the foregoing clause (D)(y) occurs, the NorthStar Member
shall provide notice to the Members concurrent with the consummation of the same
and thereafter the Members acknowledge and agree that the Formation Member shall
have the right to trigger the sale process as described in, and in accordance
with, Sections 12.1(g) and 12.4 of the Investment Partnership Agreement.
(ii)    with respect to the Formation Member: subject to Section 9.01, (x) any
Upper Tier Transfer in respect of the Formation Member so long as, after giving
effect to such Upper Tier Transfer: (A) the Key Principals possess sole control
of the policies and management of Formation

34    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




Member, and are responsible for the day-to-day management of the same; (B) (i)
the Key Principals and/or employees of Formation Capital LLC, shall at all times
beneficially own, directly or indirectly, at least five percent (5%) of the
equity and other ownership interests in the Venture, and (ii) the Formation
Member, shall at all times beneficially own, directly or indirectly, at least
twenty percent (20%) of the equity and other ownership interests in the Venture
(clauses (A) and (B) collectively, the “Control and Ownership Requirement”); and
(C) such Upper Tier Transfer is not made to a Person who is, or is an Affiliate
of, a competitor to the NorthStar Member or its direct or indirect subsidiaries.
9.02.    Conditions Applicable to All Transfers. (a) Notwithstanding anything to
the contrary contained in this Agreement, any Transfer of any Interest by a
Member or any Upper Tier Transfer with respect to a Member shall be made in full
compliance with all applicable statutes, laws, ordinances, rules and regulations
of all federal, state and local governmental bodies, agencies and subdivisions
having jurisdiction over the Venture or any applicable Subsidiary. In the event
that any filing, application, approval or consent is required in connection with
any such transfer, the transferring member shall promptly make such filing or
application or obtain such approval or consent, at its sole expense, and shall
reimburse the other Member for any costs or expenses (including attorneys’ fees)
incurred by such Member in connection with any filing, application, approval or
consent.
(b)    Notwithstanding anything to the contrary contained in this Agreement, no
transfer of an Interest (including any Upper Tier Transfer) shall be binding
upon the other Member unless (i) such transfer will not be subject to, or such
transfer, when aggregated with prior transfers in accordance with applicable
law, will not result in the imposition of, any state, city or local transfer
taxes to the Venture, any Subsidiary or the non-transferring Member (except to
the extent it is specifically provided herein that the non-transferring Member
is obligated to pay all or a portion of such taxes), unless the transferring
Member agrees to pay, and actually pays, such transfer tax and to indemnify the
non-transferring Member, (ii) in the case of a transfer of a direct Interest,
such transfer shall be a transfer of the transferring Member’s entire Interest
(rather than a portion thereof), and the transferee shall have delivered to such
other Member an executed and acknowledged assumption agreement pursuant to which
the transferee assumes all the obligations of the transferor accruing from and
after the date of such transfer under, and agrees to be bound by all the
provisions of, this Agreement (or, in the case where the transferee is an
Affiliate of the transferor, from and after the date of this Agreement), subject
to the limitations of liabilities set forth herein, and (iii) in the case of the
transfer of a direct Interest, the transferee shall have executed, acknowledged
and delivered any instruments required under the LLC Act to effect such transfer
and its admission to the Venture. Notwithstanding anything in this Agreement to
the contrary, in no event shall an Interest be transferred to a Person who is
the subject of any pending bankruptcy proceedings, or to a Person who is a minor
or who otherwise lacks legal capacity, and any attempt to effect a transfer to
such a Person shall be void and of no effect and shall not bind the Venture.
(c)    Notwithstanding any transfer made pursuant to this Article 9, the
transferring Member shall remain liable for all of the obligations and
liabilities of the transferring Member under this Agreement, whether accruing
prior to, on or from and after the date of such transfer; provided, that the
transferring Member shall be relieved of any such obligations and liabilities
accruing from

35    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




and after the date of such transfer (other than a transfer to an Affiliate of
the transferring Member) if the transferee shall have delivered to the other
Member an executed and acknowledged assumption agreement pursuant to which the
transferee assumes all the obligations of the transferring Member accruing from
and after the date of such transfer under, and agrees to be bound by all the
provisions of, this Agreement. In connection with any transfer permitted under
this Article 9, each Member hereby consents to the withdrawal of the
transferring Member as a Member and the admission of the transferee as a Member
with the rights of the transferring Member hereunder.
(d)    The Venture, each Member and any other Person or Persons having business
with the Venture, need deal only with Members who are admitted as Members or as
substituted Members of the Venture, and they shall not be required to deal with
any other Person by reason of transfer by a Member or by reason of the death of
a Member, except as otherwise provided in this Agreement. In the absence of the
substitution (as provided herein) of a Member for a transferring or a deceased
Member, any payment to a Member or to a Member’s executors or administrators
shall acquit the Venture and the Members of all liability to any other Persons
who may be interested in such payment by reason of an assignment by, or the
death of, such Member.
(e)    Without the consent of the NorthStar Member, no Transfer shall be
permitted if the Transfer would (i) cause the Venture to terminate under Section
708(b) of the Code; (ii) cause the Venture to fail to qualify from the “private
placement safe harbor” from being treated as a “publicly traded partnership”
under Regulations Section 1.7704-1(h); (iii) cause any direct or indirect owner
of the NorthStar Member to fail to qualify as a REIT; or (iv) cause the assets
of the Venture to be deemed “plan assets” of any Person subject to ERISA which
may own any direct or indirect interest in the Venture.
9.03.    Admission of Transferee. Any Person who becomes a Member, accepts,
ratifies and agrees to be bound by all actions duly taken pursuant to the terms
and provisions of this Agreement by the Venture prior to the date of its
membership in the Venture and, without limiting the generality of the foregoing,
specifically ratifies and approves all agreements and other instruments as may
have been properly executed and delivered on behalf of the Venture in accordance
with this Agreement prior to said date and which are in force and effect on said
date. Unless and until a transferee is admitted as a substituted Member, the
transferee shall be entitled only to allocations and distributions with respect
to such Interest in accordance with this Agreement, and shall have no right to
any information or accounting of the affairs of the Venture, shall not be
entitled to inspect the books or records of the Venture, and shall not have no
right to exercise any of the powers, rights, and privileges of a Member
hereunder.
9.04.    Right of First Offer. (a) Process. If, at any time, the Formation
Member desires to permit an Upper Tier Transfer pursuant to Section 9.01(b)(ii)
(x) to a Person who is not (A) a Key Principal, (B) a Family Member of any Key
Principal or (C) an officer, director or employee of the Formation Member or its
Affiliates or (y) that is not among any of the Persons described in clause (A),
(B) or (C) above, the Formation Member shall first deliver notice (a “ROFO
Notice”) to the NorthStar Member (together with any of its designees, the
“Receiving Member”), which ROFO Notice shall set forth (i) all of the material
terms of the proposed Transfer, (ii) the Formation Member’s reasonable
determination of the portion of Interests held by the Formation Member that

36    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




hold the same economic value as the ownership interests in the Formation Member
proposed to be transferred (and such equivalent amount of Interests shall
constitute the “ROFO Interests” being offered to the Receiving Member in the
ROFO Notice), and (iii) the price payable in cash (which price shall be payable
only in cash) at which the Formation Member is willing to sell such ownership
interests in the Formation Member (the “ROFO Price”).
(b)    Exercise of ROFO. Upon receipt of the ROFO Notice, the Receiving Member
shall have the right to purchase all, but not less than all, of the ROFO
Interests proposed to be so transferred by the Formation Member on the terms set
forth in the ROFO Notice (the “ROFO Right”), which right may only be exercised
with respect to all of the ROFO Interests being offered pursuant to the ROFO
Notice, exercisable by: (i) delivering notice thereof to the Formation Member
(the “ROFO Election Notice”) within thirty (30) days after receipt of the ROFO
Notice; and (ii) closing the purchase of such ROFO Interests within ninety (90)
days after delivery of the ROFO Election Notice to the Formation Member (the
“ROFO Closing”), subject to receipt of applicable regulatory approvals, if any.
If the Receiving Member validly and timely delivers a ROFO Election Notice, the
closing of the purchase of such ROFO Interests shall be on a date which is not
more than sixty (60) days after the delivery of the ROFO Election Notice to the
Formation Member, subject to receipt of applicable regulatory approvals, if any.
At the ROFO Closing, the following transactions shall occur:
(i)    the Receiving Member shall pay or cause to be paid (or tender) to the
Formation Member the ROFO Price for the ROFO Interest being purchased;
(ii)    the Receiving Member shall take title to the ROFO Interests free and
clear of all liens and encumbrances;
(iii)    the Formation Member and the Receiving Member shall each pay a portion
of the transfer, stamp or similar taxes due in connection with the conveyance of
the ROFO Interest in such allocations as is customary in the applicable
jurisdiction where such transfer, stamp or similar taxes may be due; and
(iv)    the Formation Member shall deliver to the Receiving Member appropriate
assignment documents assigning the ROFO Interests, without covenants,
representations or warranties of any kind (other than that the Formation
Member’s ROFO Interest is owned free and clear of all liens and encumbrances).
(c)    Sale to Third Party. If the Receiving Member elects not to purchase the
ROFO Interests or fails to timely and validly deliver the ROFO Election Notice,
the Receiving Member shall have been deemed to have waived the ROFO Right with
respect to the ROFO Interests being offered under the applicable ROFO Notice,
and any portion of the ownership interests proposed to be sold in such ROFO
Notice may be sold by the Formation Member at a price equal to or greater than
ninety-five percent (95%) of the ROFO Price and otherwise on terms not
materially more favorable to the purchaser than those offered to the Receiving
Member in the ROFO Notice, at any time during the ninety (90) day period
subsequent to such waiver or deemed waiver by the Receiving Member.

37    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




(d)    Consents. Any sale pursuant to this Section 9.04 shall be subject to the
consent of Safanad to the extent required pursuant to the terms of the
Investment Partnership Agreement, including, without limitation, if such sale
will result in the Formation Member no longer satisfying the Control and
Ownership Requirement.
ARTICLE 10.
SALE OF PURCHASER
10.01.    Sale of Purchaser. If at any time after the expiration of the Lockout
Period, Safanad desires to sell the Purchaser and/or its assets, the Members
acknowledge and agree that any such sale will be governed in accordance with the
procedures set forth in Section 12.4 of the Investment Partnership Agreement.
The Members acknowledge and confirm that the NorthStar Member is a third-party
beneficiary of Section 12.4 of the Investment Partnership Agreement. In
furtherance of the foregoing, the Venture shall not take any actions pursuant to
Section 12.4 without the prior consent of the NorthStar Member, and the Venture
shall provide the NorthStar Member with reasonable advance notice and an
opportunity to participate in all negotiations and discussions related thereto.
ARTICLE 11.
DISSOLUTION AND LIQUIDATION
11.01.    Events Causing Dissolution. The Venture shall be dissolved and its
affairs wound up upon the occurrence of any of the following:
(a)    the Members consent in writing to such dissolution;
(b)    the sale or other disposition (voluntarily or involuntarily) by the
Venture of all or substantially all of the Venture Assets and the collection of
all amounts derived from any such sale or other disposition, including all
amounts payable to the Venture under any promissory notes or other evidences of
indebtedness taken by the Venture (unless the Members shall elect to distribute
such indebtedness to the Members in liquidation), and the satisfaction of
contingent liabilities of the Venture in connection with such sale or other
disposition; or
(c)    the occurrence of any event that, under the LLC Act, would cause the
dissolution of the Venture or that would make it unlawful for the business of
the Venture to be continued.
11.02.    Right to Continue Business of the Venture. Upon an event described in
Section 11.01(c) (but not an event that makes it unlawful for the business of
the Venture to be continued), the Venture thereafter shall be dissolved and
liquidated unless, within 90 days after such event, an election to continue the
business of the Venture shall be made in writing by all remaining Members. If
such an election to continue the Venture is made, then the Venture shall
continue until another event causing dissolution in accordance with this Article
11 shall occur.
11.03.    Distributions Upon Dissolution. (a) Upon the dissolution of the
Venture, the Managing Member (or any other Person responsible for winding up the
affairs of the Venture) shall

38    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




proceed without any unnecessary delay to sell or otherwise liquidate the Venture
Assets and pay or make due provision for the payment of all debts, liabilities
and obligations of the Venture.
(b)    The net liquidation proceeds and any other liquid assets of the Venture
after the payment of all debts, liabilities and obligations of the Venture
(including, without limitation, all amounts owing to the Members under this
Agreement), the payment of expenses of liquidation of the Venture, and the
establishment of a reasonable reserve in an amount estimated by the Managing
Member to be sufficient to pay any amounts reasonably anticipated to be required
to be paid by the Venture, shall be distributed to the Members in accordance
with the provisions of Section 6.05(a).
(c)    Each of the Members shall be furnished with a statement prepared by, or
under the supervision of, the Venture Accountants, the Managing Member and any
other person or entity responsible for winding up the affairs of the Venture
which shall set forth the assets and liabilities of the Venture as of the date
of complete liquidation. Upon dissolution and liquidation of the Venture, the
Members shall execute, acknowledge and cause to be filed any notice or
certificate required by law to reflect the termination of the Venture.
ARTICLE 12.
INTENTIONALLY OMITTED
ARTICLE 13.
REPRESENTATIONS AND WARRANTIES
13.01.    Representations and Warranties of the Members. Each Member hereby
represents and warrants to the other Member, as of the date hereof that:
(a)    Such Member is duly organized, validly existing and (to the extent such
concept is relevant under its jurisdiction of incorporation or formation) in
good standing under the laws of its jurisdiction of incorporation or formation,
with all requisite power and authority to enter into and perform this Agreement.
(b)    This Agreement has been duly authorized, executed and delivered by such
Member and constitutes the legal, valid and binding obligation of such Member,
enforceable against such Member in accordance with its terms.
(c)    No consents or approvals are required from any governmental authority or
other Person for such Member to enter into this Agreement and form the Venture.
All limited liability company, corporate, partnership or trust action on the
part of such Member necessary for the authorization, execution and delivery of
this Agreement, and the consummation of the transactions contemplated hereby,
have been duly taken.
(d)    Neither the execution and delivery of this Agreement by such Member, nor
the consummation of the transactions contemplated hereby, conflict with or
contravene the provisions of its organizational documents or any agreement or
instrument by which it is or its properties are bound, or any law, rule,
regulation, order or decree to which it or its properties are subject.

39    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




(e)    Such Member acknowledges that (i) the Interest issued to such Member has
not been registered under the Securities Act of 1933, as amended, or state
securities laws, (ii) the Interest, therefore, cannot be resold unless
registered under the Securities Act and applicable state securities laws, or
unless an exemption from registration is available, (iii) there is no public
market for the Interest, and (iv) neither the Venture nor any other Member has
any obligation or intention to register the Interest for resale under the
Securities Act of 1933, as amended, or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws.
(f)    Such Member hereby acknowledges that because of the restrictions on
transfer or assignment of the Interest which are set forth in this Agreement,
such Member may have to bear the economic risk of its investment in the Venture
for an indefinite period of time.
(g)    On behalf of itself and each assignee or transferee of it, such Member is
acquiring its Interest for its own account for investment and not with a view to
the distribution or resale thereof, or with the present intention of
distributing or reselling such Interest, and that it will not transfer or
attempt to transfer its Interest in violation of the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, or any other
applicable federal, state or local securities law. Nothing herein shall be
construed to create or impose on the Venture or any Member an obligation to
register any transfer of any Interest or any portion thereof.
(h)    To the best of its knowledge: (i) the Capital Contributions contributed
by such Member to the Venture were not and are not directly or indirectly
derived from activities that may contravene applicable federal, state or
international laws and regulations, including anti-money laundering laws and
regulations; and (ii) none of (A) such Member, (B) any person Controlling or
Controlled by such Member, (C) if such Member is a privately held entity, any
person having a beneficial interest in such Member, or (D) any person for whom
such Member is acting as agent or nominee in connection with this investment, is
a country, territory, individual or entity named on an OFAC list, nor is a
person or entity prohibited under the OFAC Programs. As used herein, “OFAC
Programs” mean the programs administered by U.S. Treasury Department’s Office of
Foreign Assets Control that prohibit dealings with individuals or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists.
(i)    Such Member is not a “benefit plan investor” (within the meaning of the
U.S. Department of Labor Regulation § 2510.3-101).
(j)    As of the date hereof and at all times during the term of this Agreement,
each Member will be a U.S. person (or disregarded subsidiary of a U.S. Person)
for U.S. federal income tax purposes and not a foreign person within the meaning
of Section 1445 of the Code and the regulations thereunder.
13.02.    Representations and Warranties by the Formation Member. In addition to
the representations and warranties made elsewhere in this Agreement (including
Section 13.01), the Formation Member hereby represents and warrants to the
NorthStar Member as of the date hereof that:

40    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




(a)    Capitalization of the Formation Member. The Formation Member satisfies
the Control and Ownership Requirement. The Formation Member shall, on the date
hereof, disclose to NorthStar Member in writing all of the material terms and
conditions relating to the organizational structure and governance of, and
equity interests held in, the Formation Member, including providing NorthStar
Member with a copy of the operating agreement of (and all side letters with
respect to) Formation Member and the direct or indirect entities holding
interests therein. Attached hereto as Exhibit F is a true, correct and accurate
structure chart that shows all persons holding an interest in the Formation
Member equal to or greater than five percent (5%).
(b)    Affiliates. Following the consummation of the transactions contemplated
by the Conveyance Agreement, except as expressly provided in this Agreement, the
Investment Management Agreements, the Investment Partnership Agreement and the
Investment Committee Agreement or as set forth on Exhibit G attached hereto,
neither the Formation Member, the Key Principals nor any of their Affiliates
shall own, directly or indirectly through one or more intermediaries, 5% or more
of the equity interests in any Person that owns any tenant, manager or operator
of any Property or otherwise is entitled to any promote, fees, distributions or
other payments with respect to any Property.
ARTICLE 14.
MISCELLANEOUS PROVISIONS
14.01.    Compliance with LLC Act. Each Member agrees not to take any action or
fail to take any action which, considered alone or in the aggregate with other
actions or events, would result in the termination of the Venture under the LLC
Act. No Member shall file for, pursue or seek any partition of any Venture
Assets.
14.02.    Additional Actions and Documents. Each of the Members hereby agrees to
take or cause to be taken such further actions, to execute, acknowledge, deliver
and file or cause to be executed, acknowledged, delivered and filed such further
documents and instruments, and to use commercially reasonable efforts to obtain
such consents, as may be necessary or as may be reasonably requested in order to
fully effectuate the purposes, terms and conditions of this Agreement.
14.03.    Notices. All notices, demands, requests, or other communications which
may be or are required to be given, served, delivered, or sent by any party to
any other party pursuant to this Agreement shall be in writing and shall be (a)
mailed by first-class, registered or certified mail, return receipt requested,
postage prepaid, (b) sent by nationally recognized overnight courier, (c)
delivered by hand delivery (including delivery by nationally recognized
courier), or (d) sent by emailed Adobe® portable document format (.pdf) document
(with a copy contemporaneously delivered by one of the other permitted methods
of delivery), addressed as follows:
To Formation Member
Formation Capital LLC
3820 Mansell Road, Suite 280
Alpharetta, GA 30022
Attention: Christina Firth
Email: cfirth@formationcapital.com


41    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: Neil L. Rock, Esq.
Email: nrock@skadden.com

To NorthStar Member:
c/o NorthStar Healthcare Operating Partnership, LP
399 Park Avenue
New York, New York 10022
Attention: Ronald J. Lieberman
Email: legal@nsamgroup.com



with a copy to:
NorthStar Healthcare Operating Partnership, LP
399 Park Avenue
New York, New York 10022
Attention: Robert Gatenio
Email: gatenio@nsamgroup.com

with a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attention: Harris B. Friedus
Email: hfreidus@paulweiss.com

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served, delivered
or sent. Each notice, demand, request, or communication which shall be mailed,
sent, delivered or transmitted in the manner described above shall be deemed,
given, served or delivered at such time as it is received by the addressee upon
presentation (or, if received on a day that is not a Business Day or after 5:00
p.m. on a Business Day, on the next succeeding Business Day) or at such times as
delivery is attempted in the case of any change in address as to which notice
was not given to the other party as required hereunder or in the case of a
refusal to accept delivery.
14.04.    Expenses. In the event of any dispute which results in legal
proceedings between the Members, all reasonable legal fees, court costs and
disbursements incurred in connection with such action by the party prevailing in
such legal proceedings after a final nonappealable judgment of a court of
competent jurisdiction has been entered shall be paid by the party not
prevailing in such action within 10 days after demand therefor.
14.05.    Exculpation. Except as otherwise expressly provided in this Agreement,
the NorthStar Member and the Formation Member acknowledge and agree that the
obligations of each Member under this Agreement or any other document or
instrument executed pursuant to this Agreement are the respective obligations of
such Member only, and not any direct or indirect member, manager, partner,
shareholder, director, officer, employee or agent of such Member or any of such
Member’s Affiliates, or of the Person executing this Agreement on behalf of such
Member

42    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




or any of such Person’s Affiliates (each, an “Exculpated Party”), and each
Member shall not bring any action against any such Exculpated Party in respect
of the obligations of the other Members under this Agreement.
14.06.    Intentionally Omitted.
14.07.    Ownership of Venture Assets. The Interest of each Member shall be
personal property for all purposes. All real and other property owned by the
Venture shall be deemed owned by the Venture as Venture property. No Member,
individually, shall have any direct ownership of such property and title to such
property shall be held in the name of the Venture or the Subsidiaries, as
applicable.
14.08.    Status Reports. Recognizing that each Member may find it necessary
from time to time to establish to third parties, such as accountants, banks,
mortgagees, investors, prospective transferees of its Interest, or the like, the
then current status of performance of the Venture and the Interests, each Member
shall, within a reasonable period of time (but no more than fifteen (15)
Business Days) following the written request of either Member (provided, that
any such written request is not made more than twice in any 12-month period),
furnish a written statement on the status of the following: (a) that this
Agreement is unmodified (or if there have been modifications, stating the
modifications) and, to the certifying Member’s knowledge, is in full force and
effect; (b) stating whether or not to its knowledge an Event of Default has
occurred; and (c) if the Managing Member is the certifying Member, stating, to
the best knowledge of the Managing Member, the Capital Contributions and
Percentage Interests of the Members. Such statement may be relied upon (and
shall state that it may be relied upon) by the other Member, but no such
statement shall operate as a waiver as to any default or other matter as to
which the Member executing it did not have actual knowledge.
14.09.    Survival. It is the express intention and agreement of the Members
that all covenants, agreements, statements, representations, warranties and
indemnities made in this Agreement shall survive the execution and delivery of
this Agreement.
14.10.    Waivers. Neither the waiver by the Venture or either Member of a
breach of or a default under any of the provisions of this Agreement, nor the
failure of the Venture or either Member, on one or more occasions, to enforce
any of the provisions of this Agreement or to exercise any right, remedy or
privilege hereunder, shall thereafter be construed as a waiver of any subsequent
breach or default of a similar nature, or as a waiver of any such provisions,
rights, remedies or privileges hereunder. Each Member hereby waives the right to
trial by jury in connection with any legal proceeding between the Members with
respect to this Agreement or the Venture.
14.11.    Exercise of Rights. No failure or delay on the part of either Member
or the Venture in exercising any right, power or privilege hereunder and no
course of dealing between the Members or between a Member and the Venture shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. Except as
otherwise provided in this Agreement, the rights and remedies herein expressly
provided are cumulative and not exclusive of

43    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




any other rights or remedies which either Member or the Venture would otherwise
have at law or in equity or otherwise.
14.12.    Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon and shall inure to the benefit
of each of the Members and their respective heirs, devises, executors,
administrators, legal representatives, successors and assigns.
14.13.    Limitation on Benefits of this Agreement. Except for any Indemnitee,
to the extent that such Indemnitee is expressly granted certain rights of
defense and indemnification in this Agreement, this Agreement shall not confer
any rights or remedies upon any party other than the Members (and their
respective successors and assigns as permitted hereunder) and the Venture.
14.14.    Severability. The invalidity of any one or more provisions hereof or
of any other agreement or instrument given pursuant to or in connection with
this Agreement shall not affect the remaining portions of this Agreement or any
such other agreement or instrument or any part thereof, all of which are
inserted conditionally on their being held valid in law; and in the event that
one or more of the provisions contained herein or therein should be invalid, or
should operate to render this Agreement or any such other agreement or
instrument invalid, this Agreement and such other agreements and instruments
shall be construed as if such invalid provisions had not been inserted.
14.15.    Amendment Procedure. Other than amendments in connection with Default
Third Party Issuances pursuant to Section 5.03(a)(iv), which shall require only
the written consent of the applicable Contributing Member(s) to the extent such
amendments are limited solely to what is expressly permitted pursuant to Section
5.03(a)(iv), this Agreement may only be modified or amended by the unanimous
written consent of the Members (which may be evidenced by their execution and
delivery of the applicable amendment or other modification).
14.16.    Entire Agreement. This Agreement and any other agreements executed
contemporaneously herewith contain the entire agreement between the Members with
respect to the matters contemplated herein, and supersede all prior oral or
written agreements, commitments or understandings with respect to the matters
provided for herein and therein.
14.17.    Headings. Article, Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.
14.18.    Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of Delaware (but not including the
choice of law rules thereof).
14.19.    Execution in Counterparts. To facilitate execution, this Agreement may
be executed in as many counterparts as may be required; and it shall not be
necessary that the signatures of, or on behalf of, each party, or that the
signatures of all persons required to bind any party, appear on each
counterpart; but it shall be sufficient that the signature of, or on behalf of,
each party, or that the signatures of the persons required to bind any party,
appear on one or more of the counterparts.

44    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




All counterparts shall collectively constitute a single agreement. It shall not
be necessary in making proof of this Agreement to produce or account for more
than a number of counterparts containing the respective signatures of, or on
behalf of, all of the parties hereto. The exchange of counterparts of this
Agreement among the parties by means of facsimile transmission or by electronic
email transmission (including via.pdf files) which shall contain authentic
reproductions shall constitute a valid exchange of this Agreement and shall be
binding upon the parties hereto.
14.20.    Consents and Approvals. No consent or approval requested of either
Member shall be effective unless such consent or approval shall be delivered by
such Member in a written instrument in advance of the action with respect to
which such consent or approval was requested.
14.21.    Indemnification.
(a)    The Venture shall indemnify and hold harmless each of the Members and
their respective Affiliates (each, an “Indemnitee”) including, in the case of
the Formation Member, or NorthStar Member, to the extent applicable, in each
case in its capacity as Managing Member, from and against any and all claims,
demands, losses, taxes, damages, liabilities, lawsuits and other proceedings,
judgments, awards, costs and expenses (including reasonable attorneys’ fees,
disbursements and court costs) to the extent the same arise directly or
indirectly from the ownership, operation, use, maintenance or management of the
Venture Assets or by reason of its acts or omissions which are for or on behalf
of the Venture and taken in accordance, or believed in good faith to be in
accordance, with such Member’s responsibilities and obligations under this
Agreement; provided, that the foregoing indemnity shall not apply to the extent
the same arise out of or result from the criminal conduct, fraud, gross
negligence or willful misconduct of, or material breach of the terms of this
Agreement by, such Indemnitee.
(b)    Except in the case of criminal conduct, fraud, gross negligence or
willful misconduct of, or material breach of the terms of this Agreement by, a
Member, neither Member shall be liable to the other Members or the Venture for
(i) any act or omission performed or omitted in good faith, (ii) such Member’s
failure or refusal to perform any act, except those required pursuant to the
terms of this Agreement, or (iii) the negligence, dishonesty or bad faith of any
agent, consultant or broker of the Venture selected, engaged or retained in good
faith and with reasonable prudence.
(c)    The Members shall be entitled to rely on the advice of counsel or public
accountants experienced in the matter at issue and any act or omission of a
Member pursuant to such advice shall in no event subject such Member to
liability to the Venture or any other Member.
(d)    Without limiting the foregoing provisions of this Section 14.21, in any
action brought against either Member pursuant to the LLC Act, the Member named
as a defendant in such suit shall be entitled to be indemnified to the fullest
extent permitted under Section 18-108 of the LLC Act or any other applicable law
(the “Indemnity Laws”) and, to the fullest extent permitted under the Indemnity
Laws, the Venture shall advance any expenses incurred by such defending Member
in defending such action, subject to repayment.
14.22.    Business Day Extension. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed

45    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




to end and such date shall be deemed to fall on the next succeeding Business
Day, and performance hereunder may be made on such Business Day with the same
force and effect as if made on such other day.
14.23.    Consent to Jurisdiction. Except as set forth in Section 9.05(b)
herein, any legal suit, action or proceeding against either Member arising out
of or relating to this Agreement shall be brought exclusively in the courts of
the State of New York, County of New York or in the United States federal courts
sitting in the Southern District of New York, and each Member hereby accepts for
itself, irrevocably and unconditionally, the exclusive jurisdiction of the
aforesaid courts with respect thereto. Each Member hereby irrevocably consents
to the service of process out of any of the aforesaid courts in any such action
or proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to such Member at such Member’s address for notices set forth
in Section 14.03. Each Member hereby irrevocably waives any objection that such
Member may now or hereafter have to the laying of venue of any such suit, action
or proceeding in any such court and hereby irrevocably waives and agrees not to
plead or claim in any such court that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. Nothing
contained in this Section 14.23 shall affect the right of either Member to serve
process in any other manner permitted by applicable law.
14.24.    No Presumption. This Agreement shall be construed without regard to
any presumption against the party causing this Agreement to be drafted.
14.25.    Press Releases; Confidentiality. (a) No Member shall issue any press
releases or other announcements regarding the transactions contemplated hereby
unless the Members first shall reasonably approve such release or announcement,
in writing.
(b)    Each of the Members represents and warrants that prior to the date hereof
it and its agents have not, except with the consent of the other Member,
disclosed any of the terms, conditions, obligations or matters contained in or
relating to this Agreement and the transactions contemplated herein other than
to their respective investors and its and their respective counsel, accountants,
underwriters and other advisors. Each of the Members covenants and agrees (and
agrees to cause its employees, agents, or Affiliates) not to disclose the terms
of this Agreement or any other information relating to this Agreement and the
transactions contemplated hereunder which is of a confidential or proprietary
nature provided by any Member to any other Member (collectively, the
“Confidential Information”), except (i) to any lender providing financing to the
Venture, subject to an appropriate confidentiality undertaking being received
from such Person, (ii) to such Member’s or the Venture’s lenders, partners,
accountants and attorneys, subject to an appropriate confidentiality undertaking
being received from such Persons, (iii) pursuant to a subpoena or order issued
by a court, arbitrator or governmental body, agency or official binding upon
such Member, (iv) to one or more of its potential investors (subject to
confidentiality undertakings by such potential investors), (v) deemed advisable
pursuant to any applicable laws, rules, regulatory requirements or other
governmental requirements (e.g., securities law requirements), or the
requirements of any securities exchange, in either case that are binding upon
such Member or its direct or indirect constituent investors, (vi) to the extent
any such Confidential Information comes into the public domain other than as a
result of disclosure by any of the Members or (vii) with the prior written
consent of the

46    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




other Member. In the event that any Member shall receive a request to disclose
any Confidential Information under a subpoena or order, such Member shall (x)
promptly notify the other Member and consult with such other Member regarding
the advisability of taking steps to resist or narrow such request, (y) if
disclosure is required or deemed advisable, furnish only such portion of the
Confidential Information as such Member is advised by counsel is legally
required or advisable to be disclosed and (z) if disclosure is required or
deemed advisable, reasonably cooperate with the NorthStar Member (at no cost to
such Member) in any attempt it may make to obtain an order or other assurance
that confidential treatment will be accorded such Confidential Information, as
the case may be, that is disclosed.
(c)    Notwithstanding anything in the foregoing or anything else contained in
this Agreement to the contrary, each Member (and each employee, representative,
or other agent thereof) may disclose to any and all Persons, without limitation
of any kind, the tax treatment and tax structure of the Member’s investment in
the Venture and the ownership of an Interest (including the tax treatment and
tax structure of any Venture transactions) and all materials of any kind
(including opinions or other tax analyses) that are provided to the Member
relating to such tax treatment and tax structure. For purposes of this Section
14.25(c), “tax structure” means any facts relevant to understanding the
purported or claimed federal income tax treatment of a Member’s investment in
the Venture and the ownership of an Interest (including the tax treatment and
tax structure of any Venture transactions).
14.26.    Cooperation of Managing Member. In the event of any proposed sale,
assignment or other transfer of all or a portion of the Venture Assets or a
transfer of an interest in any Member or a Transfer of any Member’s Interest in
accordance with the terms hereof, the Managing Member shall, upon reasonable
notice and during business hours, (a) make available to the prospective
transferee at reasonable hours all books of account, leases, and all other
agreements related to the Venture and any Subsidiary at the request and expense
of the requesting Member, or copies thereof; and (b) cause the management
personnel involved directly or indirectly in the affairs of the Venture to
reasonably cooperate (taking into account general operational responsibilities
and constraints) with the requesting Member and its proposed transferee or
designees of either of them and furnish information in their possession as
reasonably requested by such persons as to the status of the affairs of the
Venture.
14.27.    Subsidiaries. The Venture shall not take any action or fail to take
any action that would cause any of the Subsidiaries to violate any of the
provisions of their respective operating agreements.
14.28.    Brokerage. Each Member represents and warrants to the other Member
that it has not dealt with any broker in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby other than, in the case of the NorthStar Member, CS Capital Advisors LLC,
the fees and expenses of which will be paid by the Investment Partnership in
accordance with the Investment Partnership Agreement. The NorthStar Member shall
indemnify the Formation Member and the Venture from any claims asserted against
the Formation Member or the Venture by reason of any party claiming to have
dealt with the NorthStar Member other than, in the case of the NorthStar Member,
CS Capital Advisors LLC. The Formation

47    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




Member shall indemnify the NorthStar Member and the Venture from any claims
asserted against the NorthStar Member or the Venture by reason of any party
claiming to have dealt with the Formation Member.
14.29.    Usury Savings . With respect to any Member Loan, if the fulfillment of
any provision hereof shall involve transcending the limit of validity prescribed
by applicable usury law, the obligation to be fulfilled shall be reduced to the
limit of such validity, and if from any such circumstance, any Contributing
Member shall have ever received interest or anything which might be deemed
interest under applicable law which would exceed the higher of the maximum
interest rate allowed by applicable United States federal, Delaware or New York
law (each as amended from time to time and as in effect on the date for which a
determination of interest accrued hereunder is made), such amount which would be
excessive interest shall be applied to the reduction of the principal amount
owing on account of the Member Loan and not to the payment of interest.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





48    
1160165.07-NYCSR03A - MSW

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed on their behalf as of the day and year first above written.
FORMATION MEMBER:
DOMINO MI6 INVESTORS, LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Christina K. Firth
 
 
Name: Christina K. Firth
 
 
Title: Authorized Signatory





NORTHSTAR MEMBER:
DOMINO HOLDINGS NT-HCI, LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Jenny B. Neslin
 
 
Name: Jenny B. Neslin
 
 
Title: Associate General Counsel and Assistant Secretary





Solely for purposes of Sections 7.02 and 7.03,
 
 
 
 
 
FORMATION CAPITAL ASSET MANAGEMENT III, LLC
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Steven Fishman
 
 
Name: Steven Fishman
 
 
Title: President










1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




Execution Copy
SAFANAD SENIOR CARE INVESTMENT PARTNERSHIP VI, LP
AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
THE PARTNERSHIP INTERESTS ISSUED PURSUANT TO THIS AGREEMENT OF LIMITED
PARTNERSHIP HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER THE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE SOLD OR TRANSFERRED UNLESS THEY ARE REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY OTHER APPLICABLE
SECURITIES OR “BLUE SKY” LAWS, OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE. SUCH PARTNERSHIP INTERESTS ARE SUBJECT TO THE RESTRICTIONS ON
TRANSFER SET FORTH IN THIS AGREEMENT OF LIMITED PARTNERSHIP.







1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




SAFANAD SENIOR CARE INVESTMENT PARTNERSHIP VI, LP
AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
Table of Contents
 
 
Page


ARTICLE I DEFINITIONS
1


 
 
ARTICLE II FORMATION OF LIMITED PARTNERSHIP
13


2.1
Organization
13


2.2
Investment Partnership Name
13


2.3
Purposes and Business
13


2.4
Principal Business Office, Registered Office and Registered Agent
13


2.5
Qualification in Other Jurisdictions
13


2.6
Powers
13


2.7
Alternative Investment Vehicles
13


2.8
Parallel Investment Vehicles
14


2.9
Blocker Corporations
15


 
 
ARTICLE III BOOKS AND RECORDS, TAX ELECTIONS AND REPORTS
16


3.1
Books and Accounts
16


3.2
Records Available
16


3.3
Annual Financial Statements and Valuation
17


3.4
Quarterly Financial Statements
17


3.5
Additional Reporting
17


3.6
Reliance on Accountants
17


3.7
Tax Matters Partner
18


3.8
Filing of Returns
19


3.9
Fiscal Year
19


3.1
Investment Partnership Classification
19


3.11
Safe Harbor Election and Forfeiture Allocations
19


3.12
Certain Tax Issues
20


 
 
ARTICLE IV ADMISSION OF PARTNERS
22


4.1
Partner Interests
22


4.2
Authority of General Partner to Admit New Limited Partners
22


4.3
Requirements for Admission as Limited Partner
22


4.4
Admission of Limited Partners
23


4.5
Feeder Funds
23


4.6
Special Limited Partner Interests
23


 
 
ARTICLE V CAPITAL CONTRIBUTIONS
24




i
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




5.1
Capital Calls
24


5.2
Procedure for Capital Calls
24


5.3
Interest
25


 
 
ARTICLE VI DEFAULTING PARTNERS
25


6.1
Pledge of Investment Partnership Interests
25


6.2
Notice of Default and Interest
25


6.3
Feeder Fund Default
27


6.4
Additional Damages
27


6.5
Acknowledgment
27


 
 
ARTICLE VII CAPITAL ACCOUNTS AND ALLOCATIONS
28


7.1
Capital Accounts
28


7.2
Allocation of Net Income and Net Loss
29


7.3
Loss Limitation
30


7.4
Minimum Gain Chargebacks and Non-Recourse Deductions
30


7.5
Qualified Income Offset
30


7.6
Code Section 704(b) Compliance
30


7.7
Elections
31


7.8
Excess Non-Recourse Liabilities
31


 
 
ARTICLE VIII DISTRIBUTIONS
31


8.1
Distribution Priorities
31


8.2
Tax Distribution
32


8.3
Distributions in-Kind
33


8.4
Investments Held Through Blocker Corporations
33


8.5
Timing; Direction of Distribution Proceeds
34


8.6
No Deficit Restoration by Partners
34


8.7
Right of Set-Off
34


8.8
Withholding
34


 
 
ARTICLE IX MANAGEMENT
35


9.1
General Authority
35


9.2
Managers; Investment Partnership Management Fees; Acquisition Fees
35


9.3
Authority for Specific Actions
37


9.4
Investment Restrictions
40


9.5
Reliance by Third Parties; Authorized Signatories
40


9.6
Expense Reimbursement
40


9.7
Other Permitted Business
42


9.8
General Partner Guarantees
42


9.9
Key Person Event
43


9.10
ERISA Matters
44


9.11
Excess Conditions
45




ii
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




 
 
ARTICLE X NO REGISTRATION AS A BROKER, DEALER OR INVESTMENT ADVISOR
46


10.1
No Registration or Recommendation
46


 
 
ARTICLE XI INDEMNIFICATION
46


11.1
Exculpation
46


11.2
Indemnification
46


11.3
Payment of Indemnification Expenses
47


 
 
ARTICLE XII TRANSFERS OF LIMITED PARTNERSHIP INTERESTS
47


12.1
Assignability of Interests
47


12.2
Substitute Limited Partners
50


12.3
Fund Transfer
50


12.4
Sale of Interests in Purchaser
51


12.5
Obligations of Assignee
55


12.6
Allocation of Distributions Between Assignor and Assignee
55


12.7
Limited Partner Withdrawal Rights
55


12.8
Limited Partner Liability
55


12.9
SAFANAD Consent
56


 
 
ARTICLE XIII TRANSFER OF INVESTMENT PARTNERSHIP INTEREST BY GENERAL PARTNER;
WITHDRAWAL
56


13.1
Single General Partner
56


13.2
Assignability of Interest
56


13.3
Voluntary Withdrawal
56


13.4
Involuntary Withdrawal
57


13.5
Removal of General Partner
57


13.6
Payment of Expenses to General Partner Upon Withdrawal
57


13.7
Further Consequences of Removal or Withdrawal
58


13.8
Continuation of Investment Partnership Business
58


 
 
ARTICLE XIV RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
59


14.1
Limited Liability
59


14.2
Authority of Limited Partners
59


14.3
Confidentiality
59


14.4
Meetings of the Limited Partners
60


 
 
ARTICLE XV DURATION AND TERMINATION OF THE INVESTMENT PARTNERSHIP
60


15.1
Duration
60


15.2
Bankruptcy of Limited Partner
61


 
 
ARTICLE XVI LIQUIDATION OF THE INVESTMENT PARTNERSHIP
61




iii
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




16.1
General
61


16.2
Priority on Liquidation; Distributions
62


16.3
Orderly Liquidation
62


16.4
Source of Distributions
62


16.5
Statements on Termination
62


16.6
Special Limited Partners Clawback
62


 
 
ARTICLE XVII POWER OF ATTORNEY
63


17.1
General
63


17.2
Survival of Power of Attorney
63


17.3
Written Confirmation of Power of Attorney
64


 
 
ARTICLE XVIII MISCELLANEOUS
64


18.1
Further Assurances
64


18.2
Successors and Assigns
64


18.3
Applicable Law
64


18.4
Severability
64


18.5
Counterparts
64


18.6
Entire Agreement
64


18.7
Amendment
65


18.8
Construction
67


18.9
Force Majeure
67


18.10
Notices
67


18.11
Venue
68


18.12
No Right of Partition for Redemption
68


18.13
Third-Party Beneficiaries
68


18.14
General Partner as Limited Partner
68





Exhibits:


Exhibit A    Reporting Requirements


Schedules:


Schedule A    List of Partners
 



iv
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




SAFANAD SENIOR CARE INVESTMENT PARTNERSHIP VI, LP
AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP (as amended, modified
or restated from time to time, this “Agreement”) of SAFANAD SENIOR CARE
INVESTMENT PARTNERSHIP VI, LP (the “Investment Partnership”) is entered into as
of July 1, 2015, by and among FC Domino General Partner, LLC, a Delaware limited
liability company, as the sole general partner (with its permitted successors
and assigns as general partner, the “General Partner”), the persons and entities
listed on Schedule A hereto as “Special Limited Partners” (the “Special Limited
Partners”), and those persons and entities listed on Schedule A hereto as
“Limited Partners” (and those limited partners subsequently admitted pursuant to
the terms of this Agreement, together with permitted successors and assigns,
collectively, the “Limited Partners”).
WITNESSETH:
WHEREAS, the Investment Partnership was formed as a limited partnership under
the Delaware Revised Uniform Limited Partnership Act (as in effect from time to
time, the “Act”) (x) by the filing of a Certificate of Limited Partnership with
the Office of the Secretary of State of the State of Delaware on November 3,
2014 (as it may be further amended or restated from time to time, the
“Certificate”), and (y) pursuant to that certain agreement of limited
partnership, dated as of February 19, 2015 (the “Initial Limited Partnership
Agreement”), by and between the General Partner and FC Domino Investors, LLC
(the “Initial Limited Partner”); and
WHEREAS, those persons and entities listed on Schedule A hereto wish to be
admitted as Limited Partners or Special Limited Partners and the parties desire
to amend and restate the Initial Limited Partnership Agreement in its entirety
as follows.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
ARTICLE I
DEFINITIONS
Capitalized terms used in this Agreement shall have the meanings set forth or
referred to as follows:
“40 Act” has the meaning given to such term in Section 4.2.
“Act” has the meaning given to such term in the recitals.
“Adjusted Capital Account” means, with respect to any Partner, such Partner’s
Capital Account as of the date of determination, after crediting to such Capital
Account any amounts that the Partner is obligated to restore (to the extent
recognized under Treasury Regulations Section

1
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




1.704-1(b)(2)(ii)(c)) and debiting to such Capital Account the items described
in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6). The
foregoing definition of Adjusted Capital Account is intended to comply with the
provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted and applied consistently therewith.
“Affiliate” of any Person means any Person that, directly or indirectly through
one or more intermediaries, Controls, is Controlled by or is under common
Control with, the Person specified.
“Agreement” has the meaning given to such term in the introductory paragraph.
“Alternative Investment Vehicle” has the meaning given to such term in Section
2.7.
“Alternative Investment Vehicle Agreement” has the meaning given to such term in
Section 17.1.
“Assumed Tax Rate” means the highest statutory combined federal, state and local
individual income tax rates for an individual resident in New York City, New
York, after taking into account the deductibility of state and local income
taxes for federal income tax purposes and the character of the income of the
Investment Partnership.
“Business Day” means any day on which commercial banks located in the City of
New York are open for business, other than a Saturday, Sunday or other day on
which they are permitted to be closed for a federal or state declared holiday.
“Capital Account” has the meaning given to such term in Section 7.1(a).
“Capital Call” has the meaning given to such term in Section 5.1(b).
“Capital Contribution” means, as to each Partner, the amount actually
contributed in cash, property or deemed to have been contributed under the terms
of this Agreement to the Investment Partnership by such Partner as of the time
the determination is made.
“Capital Proceeds” means the cash received by the Investment Partnership or any
Subsidiary from a Capital Transaction in excess of the amount required to be
used and actually used to repay Indebtedness secured by any of the Investment
Partnership’s Investments, and the actual out-of-pocket expenses incurred in
connection with such Capital Transaction.
“Capital Transaction” means a sale, exchange, transfer, assignment, redemption,
repayment of principal or other disposition of all or any portion of an
Investment, or any extraordinary dividend, recapitalization, refinancing, merger
or restructuring transaction that the General Partner in its sole discretion
designates as a Capital Transaction.
“Carry Distribution Tax Coverage Amount” means the cumulative amount of Special
Tax Distributions to which a Special Limited Partner would be or would have been
entitled assuming the Investment Partnership paid the maximum amount of Special
Tax Distributions permitted under Section 8.2, calculated as if the Investment
Partnership made no other distributions to such Special Limited Partner.

2
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




“Certificate” has the meaning given to such term in the recitals.
“Closing” means the initial closing of the Investment Partnership at which
Limited Partners were admitted to the Investment Partnership.
“Code” means the United States Internal Revenue Code of 1986, as from time to
time amended, and any successor thereto.
“Compensatory Interest” has the meaning given to such term in Section 3.11(a).
“Confidential Information” has the meaning given to such term in Section
14.3(a).
“Contributing Partner” has the meaning given to such term in Section 6.2(b)(i).
“Control”, “Controls” and “Controlled by” means the ability, directly or
indirectly, whether through the ownership of voting securities, by contract, or
otherwise (including by being the general partner, manager, managing member,
asset manager, officer or director of the Person in question), to (i) direct or
cause the direction of the management and policies of a Person or (ii) conduct
the day-to-day business operations of a Person including the making of certain
discretionary investments (and, for the avoidance of doubt and solely for
purposes hereof, the Partners acknowledge that NorthStar Asset Management Group
Inc. and its Affiliates shall be deemed to have Control of a Person if NorthStar
Asset Management Group Inc. or its Affiliates is a sponsor or co-sponsor of such
Person or Controls such Person pursuant to a management agreement or similar
arrangement, notwithstanding that such Person may have an independent board or
other governing body that has ultimate approval over decisions and policies of
such Person).
“Cram-Down Contribution” has the meaning given to such term in Section
6.2(b)(ii).
“Custodial Activities” means the handling of funds and securities received from,
or distributed to, the Limited Partners.
“Default Contribution Amount” has the meaning given to such term in Section
6.2(a).
“Default Date” has the meaning given to such term in Section 6.2(a).
“Default Third Party Issuance” has the meaning given to such term in Section
6.2(a).
“Defaulting Partner” has the meaning given to such term in Section 6.2(a).
“Designated Investment” means direct or indirect ownership in (i) entities that
directly or indirectly hold interests in Senior Healthcare Properties; (ii)
mezzanine debt or preferred equity issued by entities engaged in the management,
operation or ownership of Senior Healthcare Properties; or (iii) debt secured by
Senior Healthcare Properties.
“Designated Limited Partners” has the meaning given to such term in Section
9.2(a).

3
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




“Distributable Proceeds” means, for any period for which such amount is being
computed, cash of the Investment Partnership, net of all expenses, taxes and
liabilities paid or due during such period, including reasonable reserves
established by the General Partner, the determination of which reserves shall
constitute a “Significant Decision” pursuant to the Investment Committee
Agreement, and also including expenditures or fees paid directly or indirectly
by the Investment Partnership to the General Partner or any Affiliate of the
General Partner or to third parties.
“ECI” means income or gain which is effectively connected with the conduct of a
trade or business within the United States within the meaning of Code Sections
871 and 882 as in effect on the date hereof.
“Economic Capital Account” means, with respect to any Partner, such Partner’s
Capital Account as of the date of determination, after crediting to such Capital
Account any amounts that the Partner is deemed obligated to restore under
Treasury Regulations Section 1.704-2.
“Election Notice” has the meaning given to such term in Section 12.4(c).
“Equity Interest” means, with respect to any Partner, the entire right, title
and interest of such Partner in the Investment Partnership and any appurtenant
rights, including any voting rights and any right or obligation to contribute
capital to the Investment Partnership.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
“ERISA Partner” means each Limited Partner or Feeder Fund Investor the assets of
which constitute “plan assets” under ERISA.
“ERISA Withdrawal Date” has the meaning given to such term in Section 9.10(c).
“ERISA Withdrawal Notice” has the meaning given to such term in Section 9.10(c).
“Estimated Equity Interest Value” means, with respect to any Partner, the amount
such Partner would receive in a hypothetical liquidation of the Investment
Partnership following a hypothetical sale of all of the assets of the Investment
Partnership at prices equal to their most recent valuations, and the
distribution of the proceeds thereof to the Partners pursuant to this Agreement
(after the hypothetical payment of all Investment Partnership Indebtedness and
the satisfaction of all other liabilities of the Investment Partnership or
related to the Investment Partnership’s assets, limited in the case of
nonrecourse liabilities to the value of the collateral securing the liability).
“Event of Default” means, subject to the cure rights described below, the
occurrence of any of the following events:
(a)
misappropriation of misapplication of Investment Partnership or Subsidiary funds
by either Manager, a Key Person or any of their Affiliates, in each case related
to or in connection with this Agreement, the Investment Partnership, any
Subsidiary or any Property;


4
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




(b)
either Manager becomes bankrupt;

(c)
a Transfer by, or with respect to, FC or SAFANAD’s direct or indirect interests
in the Investment Partnership in violation of the terms of this Agreement;

(d)
the failure of the FC Management Team to satisfy the control and ownership
requirements of Section 12.1(f) at any time;

(e)
the failure of either Manager or the General Partner to perform any of its
material obligations under this Agreement or the breach by either Manager or the
General Partner of any of the terms, conditions, representations, warranties or
covenants of this Agreement (other than the failure to fund Capital
Contributions) and a continuation of such failure or breach for more than thirty
(30) days after notice; provided, that if such failure or breach is of the
nature that it can be cured but cannot reasonably be cured within such thirty
(30) day period, such period shall be extended so long as the applicable
Manager, in good faith, commences all reasonable curative efforts within ten
(10) days of its receipt of such notice and diligently continues its curative
efforts to completion; or

(f)
any willful misconduct or wrongful omission (i.e., where there is an obligation
to act) of either Manager, any Key Person or any of their Affiliates that causes
an “ event of default” under and as defined in any Loan Document; provided, that
failing to approve a Significant Decision shall not constitute willful
misconduct or a wrongful omission for purposes of this clause (f).

For purposes of any of the acts or events described in clause (a) or (f) of this
definition, such act or event shall not constitute an “ Event of Default” if (1)
such act or event is the result of an action or inaction of any person other
than a Key Person, (2) no Key Person had any actual knowledge of the occurrence
thereof until after the occurrence thereof, (3) notice of such act or event
shall have been delivered to the Limited Partners promptly after a Key Person
learns of such act or event, (4) the Key Persons and the applicable Manager pay
over to the Investment Partnership, within fifteen (15) Business Days after
delivering the notice described in clause (3) above, an amount equal to all of
the losses, damages and out-of-pocket expenses sustained by the Investment
Partnership by virtue thereof (including reasonable and actual attorneys’ fees
and costs), and (5) such person’s employment with the applicable Manager is
either (i) terminated, or (ii) with respect to any person other than Arnold
Whitman and Steven Fishman, transferred to an area of business that is unrelated
to the Investment Partnership, any Subsidiary or any Property.
“Excess Condition” has the meaning given to such term in Section 9.11.
“Family Member” means, with respect to any Person, (i) the spouse, former
spouse, child, step-child, sibling, niece, nephew, parent, grandparent or any
lineal descendent (whether by blood or adoption) of such Person, or a parent,
grandparent or any lineal descendent (whether by blood or adoption) of such
Person’s spouse, (ii) any corporation, partnership or limited liability company
all or substantially all of the equity interests in which are owned by a person
described in clause (i)

5
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




above, or (iii) a trust, custodial account or guardianship administered
primarily for the benefit of a person described in clause (i) above.
“FC” means FC Domino Investors, LLC, a Delaware limited liability company and an
Affiliate of the General Partner.
“FC LLC Agreement” means that certain Amended and Restated Limited Liability
Company Agreement of FC, dated as of the date hereof.
“FC Management Team” means Arnold Whitman, Steven E. Fishman and Brian Beckwith
and, in the event of the death or incapacity of all three such individuals, any
other individual reasonably satisfactory to SAFANAD.
“FC Manager” means Formation Capital Asset Management III, LLC.
“FC Member” means Domino MI6 Investors, LLC, a member in FC.
“FC SLP” means FC SLP VI, LLC, a Delaware limited liability company.
“Feeder Fund” means a Limited Partner that is a special purpose vehicle (i)
formed by a Manager, its Affiliate or the General Partner to accommodate a class
of Persons with a more tax-efficient investment in the Investment Partnership,
and (ii) designated on Schedule A hereto as being a Feeder Fund.
“Feeder Fund Investor” means any Person who shall have contributed capital
directly or indirectly to a Feeder Fund.
“Fiscal Quarter” means each of the four three-month periods into which the
Fiscal Year can be divided, which unless the Fiscal Year is changed otherwise
pursuant to Section 3.9 and the Code, shall be the three-month periods beginning
on January 1, April 1, July 1 and October 1 of each Fiscal Year.
“Fiscal Year” has the meaning given to such term in Section 3.9.
“Formation” means Formation Capital Asset Management III, LLC, a Delaware
limited liability company.
“Fund” has the meaning given to such term in Section 12.3(a).
“General Partner” has the meaning given to such term in the introductory
paragraph.
“Gross Asset Value” means, with respect to any asset of the Investment
Partnership, the book value of such asset for purposes of, and as maintained
pursuant to, the capital account maintenance provisions of Treasury Regulations
Sections 1.704-1(b)(2)(iv).
“Incentive Distributions” has the meaning given to such term in Section 8.1(b).

6
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




“Indebtedness” of any Person means, without duplication, (i) all indebtedness of
such Person for borrowed money or for the deferred purchase price of assets, and
all other obligations of such Person evidenced by a note, bond, debenture or
similar instrument (but only to the extent disbursed with respect to lines of
credit, construction loans or similar arrangements that, by their nature, are
drawn upon); (ii) the face amount of all letters of credit issued for the
account of such Person and, without duplication, all unreimbursed amounts drawn
thereunder; (iii) all capitalized leases; (iv) all net payment obligations of
such Person under any rate hedging agreements; and (v) all liabilities of others
of the kinds described in clauses (i) through (iv) above that such Person has
guaranteed or, subject to the limitations of the following sentence, that are
secured by a lien to which any assets of such Person are subject, whether or not
the obligations secured thereby shall have been assumed by such Person or shall
otherwise be such Person’s legal liability. If the obligations so secured have
not been assumed by such Person or are not otherwise such Person’s legal
liability, then the Indebtedness attributable to such obligations shall be
deemed to be in an amount equal to the lesser of the full amount of such
obligations or the fair market value of the assets of such Person by which such
obligations are secured.
“Indemnified Party” has the meaning given to such term in Section 11.1.
“Initial Limited Partner” has the meaning given to such term in the recitals.
“Initial Limited Partnership Agreement” has the meaning given to such term in
the recitals.
“Inside Blocker Corporation” has the meaning given to such term in Section
2.9(a).
“Inside Blocker Limited Partners” has the meaning given to such term in Section
2.9(a).
“Interest Closing Date” has the meaning given to such term in Section 12.4(e).
“Interest Purchase Deposit” has the meaning given to such term in Section
12.4(c).
“Interest Purchaser” has the meaning given to such term in Section 12.4(c).
“Interim Investments” means amounts which are held for future investment in
Designated Investments or other Investment Partnership purposes and are invested
in (i) direct obligations of, or obligations which are guaranteed by, the United
States of America, or any agency, authority or instrumentality thereof; (ii)
certificates of deposit, time deposits, demand deposits and bankers acceptances
of banks or trust companies with aggregate capital, surplus, and undivided
profits of at least $250,000,000; (iii) commercial paper or finance company
paper which is rated not less than prime-one or A-1 or their equivalents by
Moody’s Investor Service, Inc. or Standard & Poor’s Ratings Group or their
successors; (iv) any repurchase agreement secured by any one or more of the
foregoing; (v) similar liquid securities intended to provide for the
preservation of principal; and (vi) mutual funds that invest primarily in one or
more of the foregoing.
“Intermediate Entity” has the meaning given to such term in Section 2.9(a).
“Investment” means an asset constituting a Designated Investment.

7
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




“Investment Committee” means that certain Investment Committee created pursuant
to and in accordance with the Investment Committee Agreement.
“Investment Committee Agreement” means that certain Investment Committee
Agreement by and between the Managers, dated of even date herewith.
“Investment Management Agreements” has the meaning given to such term in Section
9.1.
“Investment Partnership” has the meaning given to such term in the introductory
paragraph.
“Investment Partnership Indebtedness” means all Indebtedness of the Investment
Partnership.
“Investment Partnership Management Fee” has the meaning given to such term in
Section 9.2(a).
“Investment Partnership Minimum Gain” means “partnership minimum gain” as
defined in Treasury Regulations Section 1.704-2(b)(2).
“Investment Partnership Nonrecourse Liability” means a nonrecourse liability as
defined in Treasury Regulations Section 1.704-2(b)(3).
“Involuntary Withdrawal” has the meaning given to such term in Section 13.4.
“IPO” has the meaning given to such term in Section 12.3(b).
“IRS” means the United States Internal Revenue Service.
“Key Person” has the meaning given to such term in Section 9.9(a).
“Key Person Event” has the meaning given to such term in Section 9.9(a).
“Limited Partners” has the meaning given to such term in the introductory
paragraph.
“Liquidating Agent” has the meaning given to such term in Section 16.1(a).
“Liquidity Notice” has the meaning given to such term in Section 12.1.
“Liquidity Notice Limitation” has the meaning given to such term in Section
12.4(a).
“Loan Documents” mean any loan agreement, promissory note or other evidence of
indebtedness evidencing all mortgages and security agreements, assignments,
financing statements, pledges, collateral security agreements, and any
replacement, renewal, extension, substitution, addition, supplement, amendment
or modification of any of the foregoing to which any of the Partnership, any
Subsidiary and/or any Property are subject.

8
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




“Lockout Period” has the meaning given to such term in the Investment Committee
Agreement.
“Management Fee Side Letter” means that certain letter agreement, dated as of
the date hereof, among the Managers, NorthStar and the Partnership.
“Managers” means the investment managers appointed pursuant to the Investment
Management Agreements, which initially shall be Formation Capital Asset
Management III, LLC and Safanad SSCIP VI Management, LLC, each a Delaware
limited liability company, which are Affiliates of FC and SAFANAD, respectively.
“Negotiation Period” has the meaning given to such term in Section 12.4(a).
“NHI” means NorthStar Healthcare Income, Inc., a Maryland corporation.
“NorthStar” means Domino Holdings NT-HCI, LLC, a Delaware limited liability
company, and a member in FC.
“Other Fees” has the meaning given to such term in Section 9.2(b).
“Other Partners” has the meaning given to such term in Section 2.9(a).
“Outside Blocker Corporation” has the meaning given to such term in Section
2.9(b).
“Outside Blocker Limited Partner” has the meaning given to such term in Section
2.9(b).
“Parallel Investment Vehicle” has the meaning given to such term in Section 2.8.
“Parallel Investment Vehicle Agreement” has the meaning given to such term in
Section 17.1.
“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(4).
“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulations Section 1.704-2(i)(2).
“Partners” means the General Partner, all Limited Partners and the Special
Limited Partners.
“Percentage Interest” with respect to any Partner means the ratio that the
Capital Contributions of such Partner bears to the aggregate Capital
Contributions of all Partners (giving effect to any adjustments thereof pursuant
to Section 6.2).
“Permitted Capital Call Contributing Partner” has the meaning given to such term
in Section 6.2(c).
“Permitted Capital Call Cram-Down Contribution” has the meaning given to such
term in Section 6.2(c).

9
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




“Permitted Capital Call Defaulting Partner” has the meaning given to such term
in Section 6.2(c).
“Permitted Capital Calls” has the meaning given to such term in the Investment
Committee Agreement.
“Permitted Investment Partnership Management Fee Capital Call” has the meaning
given to such term in Section 9.2(a)(ii).
“Permitted NHI Transfer” means any Transfer, or listing on a nationally
recognized exchange, of shares of NHI.
“Person” means a corporation, association, retirement system, international
organization, joint venture, partnership, limited liability company, trust or
individual.
“Placement Fees” has the meaning given to such term in Section 9.2(c).
“Plan Asset Regulations” means the regulations of the U.S. Department of Labor
included within 29 CFR Section 2510.3-101.
“Plan Assets” has the meaning set forth in Section 3(42) of ERISA.
“Price” has the meaning given to such term in Section 12.4(b).
“Priority Loan” has the meaning given to such term in Section 6.2(a).
“Post-Valuation Liquidity Notice” has the meaning given to such term in Section
12.4(c).
“Prohibited Acts” has the meaning given to such term in Section 9.8.
“Property” means individually and collectively the facilities owned by the
Subsidiaries, including any personal property or equipment owned by the
Subsidiaries and located therein or otherwise used in connection with the
operation thereof.
“Proposed Rules” has the meaning given to such term in Section 3.11(a).
“Purchase Agreement” means that certain Share Purchase Agreement, dated November
7, 2014,  by and between Purchaser and Extendicare International, Inc., as
amended, restated, supplemented or otherwise modified from time to time.
“Purchase Right” has the meaning given to such term in Section 12.4(c).
“Purchaser” means FC Domino Acquisition, LLC, a Delaware limited liability
company.
“Purchaser LLC Agreement” means the Amended and Restated Limited Liability
Company Operating Agreement of Purchaser, dated as of the date hereof, as
amended, restated, supplemented or otherwise modified from time to time.

10
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




“Quarterly Distribution Date” has the meaning given to such term in Section 8.5.
“REIT” has the meaning given to such term in Section 12.3(a).
“Related Blocker Limited Partner” has the meaning given to such term in Section
2.9(b).
“Removed” or “Removal” has the meaning given to such term in Section 13.5.
“Required Voting Threshold” has the meaning given to such term in Section 13.5.
“SAFANAD” means SSCIP VI Splitter, LLC, a Delaware limited liability company.
“SAFANAD Interest” has the meaning given to such term in Section 12.4(c).
“SAFANAD Interest Price” has the meaning given to such term in Section 12.1.
“SAFANAD SLP” means SSCIP VI SLP, LLC, a Delaware limited liability company.
“Safe Harbor Election” has the meaning given to such term in Section 3.11(a).
“Senior Healthcare Properties” means skilled nursing facilities, assisted living
facilities, Alzheimer’s facilities and other senior healthcare related
properties or facilities.
“Significant Decision” has the meaning given to such term in the Investment
Committee Agreement.
“Single Issuer IPO” has the meaning given to such term in Section 8.3.
“Special Limited Partners” has the meaning given to such term in the
introductory paragraph.
“Special Tax Distribution” has the meaning given to such term in Section 8.2.
“Subscription Agreement” means the form of subscription agreement used by the
Investment Partnership pursuant to which Persons shall subscribe for limited
partner interests in the Investment Partnership and shall make Capital
Contributions.
“Subsequent Contribution” has the meaning given to such term in Section 5.1(b).
“Subsidiary” has the meaning given to such term in Section 9.3(l).
“Suspension Period” has the meaning given to such term in Section 9.9(a).
“Target Capital Account” means, with respect to any Partner for any taxable
period, an amount (which may be either a positive or negative balance) equal to
the hypothetical net distribution such Partner would receive or net contribution
such Partner would be required to make if the Investment Partnership were
liquidated at the close of such period (in the manner described below), the net
assets of the Investment Partnership were distributed in full pursuant to
Section 8.1, the

11
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




Special Limited Partners made any contribution to the Investment Partnership
required by Section 16.6, and the amounts so contributed by the Special Limited
Partners were distributed to the Limited Partners in accordance with Section
16.6. The hypothetical distributions described in the immediately preceding
sentence shall be determined by assuming that (i) all Investment Partnership
assets were sold for cash equal to their Gross Asset Values; (ii) all Investment
Partnership liabilities were satisfied to the extent required by their terms
(limited, with respect to each Investment Partnership Nonrecourse Liability or
Partner Nonrecourse Debt, to the Gross Asset Value of the assets securing each
liability); and (iii) the net assets of the Investment Partnership remaining
after such sale were distributed in full to the Partners pursuant to Section
8.1, all as of the last day of such taxable period.
“Targeted Investment” has the meaning given to such term in Section 4.2.
“Tax Liability” means, with respect to any calendar quarter, an amount,
determined by the General Partner, that is equal to the excess of (i) the
product of (x) the aggregate amount of taxable income or gain allocable to a
Partner for the applicable quarter and (y) the Assumed Tax Rate, over (i) the
foreign tax credits available for U.S. federal, state, and local income tax
purposes that are allocable to such Partner from the Investment Partnership.
Such amount shall be increased by any additional amount treated as a Tax
Liability under Section 8.2.
“Transaction Fees” has the meaning given to such term in Section 9.2(c).
“Transfer” has the meaning given to such term in Section 12.1.
“Treasury Regulations” means the regulations promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations). Any reference in this Agreement to a provision of
the Treasury Regulations shall be deemed to include a reference to any
corresponding provision of future law or regulations.
“UBTI” means unrelated business taxable income, as such term is used in Code
Sections 511 through 514.
“USRPI” has the meaning given to such term in Section 3.12(d).
“Voluntary Withdrawal” has the meaning given to such term in Section 13.3.
“Voting Limited Partners” means the Limited Partners, excluding any Limited
Partner that does not vote on a matter within ten (10) Business Days of the date
on which the Limited Partners were permitted or required to vote on such matter
in accordance with this Agreement.
“Withdrawal” has the meaning given to such term in Section 13.6.
“Withholding Payment” has the meaning given to such term in Section 8.8(a).

12
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




ARTICLE II
FORMATION OF LIMITED PARTNERSHIP
2.1    Organization. The General Partner and the Initial Limited Partner entered
into the Initial Limited Partnership Agreement and formed the Investment
Partnership as a limited partnership pursuant to the Act. The Partners hereby
amend and restate the Initial Limited Partnership Agreement as set forth herein
and elect to continue the Investment Partnership. The rights and liabilities of
the Partners shall be as provided in the Act, except as otherwise herein
expressly provided.
2.2    Investment Partnership Name. The name of the Investment Partnership shall
be “Safanad Senior Care Investment Partnership VI, LP”. All business of the
Investment Partnership shall be conducted under the Investment Partnership name.
2.3    Purposes and Business. The purpose of the Investment Partnership is to,
directly or indirectly through one or more direct or indirect subsidiaries:
acquire, own, operate, manage, trade, hold, sell, exchange, finance,
restructure, securitize, hedge, pledge, hypothecate and otherwise deal in and
with Investments in connection with the Properties, and to engage in any other
activities necessary or related or incidental thereto.
2.4    Principal Business Office, Registered Office and Registered Agent. The
principal business office of the Investment Partnership shall be located at 3820
Mansell Road, Suite 280, Alpharetta, Georgia 30022. The principal business
office of the Investment Partnership may be changed from time to time by the
General Partner. The General Partner shall promptly notify the Limited Partners
of any change in such principal business office. The registered office of the
Investment Partnership in the State of Delaware shall be c/o The Corporation
Trust Company, 1209 Orange Street, Wilmington, Delaware 19801. The name and
address of the registered agent for service of process on the Investment
Partnership pursuant to the Act shall be The Corporation Trust Company, 1209
Orange Street, Wilmington, Delaware 19801. The registered agent and registered
office of the Investment Partnership may be changed by the General Partner from
time to time. The General Partner shall promptly notify the Limited Partners of
any such change.
2.5    Qualification in Other Jurisdictions. The General Partner may cause the
Investment Partnership to be qualified or registered under applicable laws in
such states as the General Partner determines appropriate to avoid any material
adverse effect on the business of the Investment Partnership and shall be
authorized to execute, deliver and file any certificates and documents necessary
to effect such qualification or registration, including the appointment of
agents for service of process in such jurisdictions.
2.6    Powers. In furtherance of its purposes, but subject to all of the
provisions of this Agreement, the Investment Partnership shall have and may
exercise all of the powers and rights that can be conferred upon limited
partnerships formed pursuant to the Act.
2.7    Alternative Investment Vehicles. If the General Partner determines in its
sole judgment that for legal, tax, regulatory or other reasons it is in the best
interests of any or all of the

13
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




Partners that all or a portion of an Investment be made (or held) through an
alternative investment structure, the General Partner may structure the making
of all or any portion of such Investment (or the holding thereof if after the
initial consummation of the Investment) outside of the Investment Partnership by
requiring any Partner or Partners to make such Investment either directly or
indirectly through a limited liability entity (other than the Investment
Partnership) that invests on a parallel basis with or in lieu of the Investment
Partnership (or by transferring the Investment to such vehicle if after the
initial consummation thereof) (any such structure or vehicle, an “Alternative
Investment Vehicle”). The Partners will be required (and permitted) to make
Capital Contributions directly to each such Alternative Investment Vehicle, to
the same extent, for the same purposes and on substantially the same terms and
conditions as Partners are required to make Capital Contributions to the
Investment Partnership (including, without limitation, to perform such
Alternative Investment Vehicle’s obligations under any guaranty, indebtedness or
other obligation of such Alternative Investment Vehicle). Each Partner will have
the same economic interest in Investments made through Alternative Investment
Vehicles pursuant to this Section 2.7 as such Partner would have if such
Investment had been made by the Investment Partnership. The Incentive
Distributions payable to the Special Limited Partners in respect of Investments
made through Alternative Investment Vehicles shall be calculated in the same
manner as, and shall be no greater in amount than, the Incentive Distributions
that would have been payable to the Special Limited Partners if such Investments
had been made by the Investment Partnership; provided that the investment
results of Alternative Investment Vehicles and the investment results of the
Investment Partnership will be aggregated for purposes of calculating the
Incentive Distributions unless the General Partner determines, in its sole
discretion, and based on the advice of tax counsel, that such aggregation would
increase the risk of adverse legal, tax, regulatory or other consequences. The
other terms and conditions of each Alternative Investment Vehicle will be
substantially similar to those of the Investment Partnership. Each Alternative
Investment Vehicle shall provide for the limited liability of the Limited
Partners, and the General Partner or an Affiliate thereof shall serve as the
general partner or in some other similar fiduciary capacity with respect to such
Alternative Investment Vehicle. The limited partnership agreement and/or other
organizational documents of any Alternative Investment Vehicle may be executed
on behalf of the Limited Partners by any officer or director of the General
Partner pursuant to the power of attorney granted by each of the Limited
Partners pursuant to ARTICLE XVII; provided that the General Partner will
deliver to each Limited Partner that is to be admitted as a limited partner,
member, stockholder or similar equity owner of an Alternative Investment Vehicle
copies of the limited partnership agreement and/or other organizational
documents thereof at least five (5) Business Days prior to such admission.
2.8    Parallel Investment Vehicles. In order to accommodate the legal, tax,
regulatory or investment requirements of certain investors, the General Partner
may organize one or more U.S. or non-U.S. partnerships or other vehicles or
other similar arrangements (each a “Parallel Investment Vehicle”) for certain
types of investors (which may include certain Limited Partners) to invest in
certain types of Investments. Subject to legal, tax or regulatory
considerations, or the investment guidelines of an investor, each Parallel
Investment Vehicle will co-invest with the Investment Partnership on
substantially the same terms as the Investment Partnership. Each Limited Partner
hereby acknowledges and agrees that the General Partner and/or one or more of
its Affiliates may form, and serve as a general partner, manager or similar
controlling Person for, one or more Parallel Investment Vehicles. The Incentive
Distributions payable to the Special Limited Partners

14
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




in respect of Investments made through Parallel Investment Vehicles shall be
calculated in the same manner as, and shall be no greater in amount than, the
Incentive Distributions that would have been payable to the Special Limited
Partners if such Investments had been made by the Investment Partnership;
provided that the investment results of Parallel Investment Vehicles and the
investment results of the Investment Partnership will be aggregated for purposes
of calculating the Incentive Distributions unless the General Partner
determines, in its sole discretion, and based on the advice of tax counsel, that
such aggregation would increase the risk of adverse legal, tax, regulatory or
other consequences. Each Parallel Investment Vehicle Agreement will contain a
provision comparable to this Section 2.8.
2.9    Blocker Corporations. If the General Partner determines that an
Investment is likely to give rise to the realization of UBTI by tax-exempt
Limited Partners or ECI by non-U.S. Limited Partners if such Investment were
held directly by the Investment Partnership, the General Partner may elect to
take any or all of the following actions:
(a)    Inside Blocker Corporations. The General Partner, with the consent of all
of the Partners, may structure such Investment so that (i) the Capital
Contributions in respect of such Investment of those Limited Partners that so
elect in writing (the “Inside Blocker Limited Partners”) are invested by the
Investment Partnership in a blocker entity (or entities) taxable as a
corporation for U.S. federal income tax purposes (an “Inside Blocker
Corporation”) and the Inside Blocker Corporation invests such amounts in an
entity (or entities) taxable as a partnership for U.S. federal income tax
purposes (an “Intermediate Entity”), (ii) the Capital Contributions in respect
of such Investment of the General Partner and those Limited Partners that have
not so elected to invest through an inside blocker entity (the “Other Partners”)
are invested directly in the Intermediate Entity, (iii) the Intermediate Entity
invests the amounts received pursuant to clauses (i) and (ii) in such
Investment, and (iv) under the terms of the limited liability company agreement
(or other governing document) of the Intermediate Entity, (A) the Inside Blocker
Corporation is entitled to receive distributions from the Intermediate Entity
based on the distributions that the Inside Blocker Limited Partners would have
received from the Investment Partnership if such Investment were held directly
by the Investment Partnership (rather than through the Inside Blocker
Corporation) and (B) the Investment Partnership is entitled to receive
distributions from the Intermediate Entity (which shall be distributed to the
Other Partners, including the General Partner) based on the distributions that
the Other Partners (including the General Partner) would have received from the
Investment Partnership if such Investment were held directly by the Investment
Partnership (rather than through the Intermediate Entity).
(b)    Outside Blocker Corporations. The General Partner may permit those
Limited Partners that so elect in writing (each an “Outside Blocker Limited
Partner”) to make Capital Contributions with respect to the relevant Investment
through a blocker entity (or entities) taxable as a corporation for U.S. federal
income tax purposes (an “Outside Blocker Corporation”), in lieu of making
Capital Contributions directly to the Investment Partnership with respect to the
relevant Investment. Notwithstanding any other provision of this Agreement, the
General Partner may admit the Outside Blocker Corporation as a limited partner
of the Investment Partnership (each a “Related Blocker Limited Partner”). A
Related Blocker Limited Partner shall be so admitted at the time that (a) this
Agreement or a counterpart hereof is executed by or on behalf of such Person

15
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




and (b) such Person is listed as a limited partner of the Investment Partnership
on Schedule A. All Distributable Proceeds, income, gain or loss attributable to
the relevant Investment that otherwise would have been distributed and/or
allocated to the Outside Blocker Limited Partner instead shall be distributed
and/or allocated to the applicable Related Blocker Limited Partner, and the
Outside Blocker Limited Partner shall not be entitled to participate in any
distributions or allocations with respect to the relevant Investment. Any
default in a required capital contribution by a Related Blocker Limited Partner
shall be treated as a default by the relevant Outside Blocker Limited Partner
under ARTICLE VI of this Agreement, as well as a default by the Related Blocker
Limited Partner. No Person shall be admitted as a Related Blocker Limited
Partner except with the prior written consent of the General Partner.
(c)    Authority. The General Partner shall have full authority, without the
consent of any other Person, including any Partner, to amend this Agreement as
may be necessary or appropriate to facilitate the formation and operation of an
Inside Blocker Corporation and Intermediate Entity contemplated by Section
2.9(a) and/or an Outside Blocker Corporation contemplated by Section 2.9(b), and
to interpret in good faith any provision of this Agreement, whether or not
amended, to give effect to the intent of the provisions of this Section 2.9 and
Sections 7.2(c), and Section 8.4. The General Partner shall have no obligation
to create Inside Blocker Corporations or Intermediate Entities or to structure
Investments in the manner described in Section 2.9(a).
ARTICLE III
BOOKS AND RECORDS, TAX ELECTIONS AND REPORTS
3.1    Books and Accounts. Complete and accurate books and accounts shall be
kept and maintained for the Investment Partnership at its principal business
office. Such books and accounts shall be kept in accordance with generally
accepted accounting principles consistently applied and the provisions of
ARTICLE VII. Each Limited Partner or its duly authorized representative may, at
its own expense, during ordinary business hours and upon reasonable prior
written notice to the General Partner, have access to, inspect and make copies
of such books and accounts. Except as specified in this Agreement, Limited
Partners shall not have any other right to demand or receive any other
information regarding the Investment Partnership without the consent of the
General Partner. All funds received by the Investment Partnership other than
those invested in Investments shall be deposited in the name of the Investment
Partnership or a Subsidiary in such bank account or accounts, and all securities
owned by the Investment Partnership or a Subsidiary may be deposited with such
custodian, as the General Partner may designate from time to time and
withdrawals therefrom shall be made upon such signature or signatures on behalf
of the Investment Partnership or the applicable Subsidiary as the General
Partner may designate from time to time.
3.2    Records Available. The General Partner shall maintain at the Investment
Partnership’s principal business office the following documents: (i) a current
list of the full name, last known business address and Capital Contributions of
each Limited Partner; (ii) a copy of the Certificate and all amendments thereto;
(iii) copies of the Investment Partnership’s federal, state and local income tax
returns and of any financial statements of the Investment Partnership for the

16
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




three most recent Fiscal Years; and (iv) copies of this Agreement and all
amendments hereto, together with executed copies of any powers of attorney
pursuant to which this Agreement, the Certificate or any such amendment has been
executed. Except to the extent requested by a Limited Partner, the General
Partner shall have no obligation to deliver or mail a copy of the Investment
Partnership’s Certificate or any amendment thereto to the Limited Partners.
3.3    Annual Financial Statements and Valuation. The Investment Partnership
shall engage a so-called “Big 4” accounting firm or BDO Seidman to act as the
accountant for the Investment Partnership. As soon as practicable after the end
of each Fiscal Year but in no event later than one hundred and twenty (120)
calendar days after the end of each such Fiscal Year, the General Partner, at
the Investment Partnership’s expense, shall prepare or cause to be prepared and
mail to each Limited Partner and to each former Partner who withdrew during such
Fiscal Year (or to such former Partner’s legal representative, as applicable) a
balance sheet and schedule of Investments of the Investment Partnership as of
the end of the Fiscal Year and statements of operations, Partners’ Equity
Interests in the Investment Partnership and cash flow for such Fiscal Year, in
each case, prepared in accordance with generally accepted accounting principles
together with the auditors’ report thereon indicating that the audit was
performed in accordance with generally accepted auditing standards. The General
Partner shall provide the Partners with an annual capital statement on a fair
value basis. Additionally, the Investment Partnership’s assets shall be valued
annually on a fair value basis. Upon the request of a Limited Partner, the
Investment Partnership shall provide to such Limited Partner a description of
the methodology used to value all Investments in connection with the preparation
of the annual valuation of such Investments. In addition, to the extent
applicable, the General Partner shall provide to the Partners such information
described on Exhibit A as being provided annually.
3.4    Quarterly Financial Statements. Within ten (10) calendar days after the
end of each of the first three Fiscal Quarters of each Fiscal Year, the General
Partner shall mail to each Limited Partner unaudited balance sheets, an
unaudited cash flow statement and an unaudited income statement of the
Investment Partnership as at such quarter-end. The General Partner shall also
provide the Partners with a quarterly capital statement on a fair value basis
and a quarterly report of the Investment Partnership’s business and activities,
including a statement of Capital Accounts and a summary of Investments and
dispositions of Investments made during the prior quarter. In addition, to the
extent applicable, the General Partner shall provide to the Partners such
information described on Exhibit A as being provided quarterly.
3.5    Additional Reporting. Within ten (10) calendar days after the end of each
calendar month, the General Partner shall mail to each Limited Partner monthly
reports containing the information set forth on Exhibit A.
3.6    Reliance on Accountants. All decisions as to accounting matters, except
as specifically provided to the contrary herein, shall be made by the General
Partner, to the extent consistent with the terms of this Agreement, in
accordance with generally accepted accounting principles and procedures applied
in a consistent manner. The General Partner may in good faith rely exclusively
upon the advice of the Investment Partnership’s accountants as to whether such

17
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




decisions are in accordance with generally accepted accounting principles and
practices applied in a consistent manner.
3.7    Tax Matters Partner. FC SLP shall be the “tax matters partner” of the
Investment Partnership within the meaning of Code Section 6231 and shall, at the
Investment Partnership’s expense (including attorneys’ and accountants’ fees and
disbursements), cause to be prepared and timely filed after the end of each
Fiscal Year of the Investment Partnership all federal, state and local income
tax returns required of the Investment Partnership for such Fiscal Year. FC SLP
will promptly give notice to each of the Limited Partners of the contents of any
material communication (oral or written) from the Internal Revenue Service or
any state or local taxing authority within five (5) Business Days of receiving
such communication. FC SLP will also promptly give notice to each of the Limited
Partners of the commencement of any administrative or judicial proceedings
involving the tax treatment of any items of Investment Partnership income, loss,
deduction or credit, and will further keep each of the Limited Partners fully
informed of, and provide each of the Limited Partners an opportunity to
participate fully in (at each such Limited Partner’s expense), all material
developments involved in such proceedings. In addition, FC SLP will give each of
the Limited Partners prompt notice of, and provide each of the Limited Partners
an opportunity to participate (at each such Limited Partner’s expense) in the
preparation of, any material submission to the Internal Revenue Service, any
state or local taxing authority, or to any court in connection with any such
proceedings. FC SLP will also give notice to each of the Limited Partners of its
intention to meet with any representative of the Internal Revenue Service or any
state or local taxing authority at least 30 days prior to such meeting (or
immediately upon arranging such meeting if such meeting is arranged fewer than
30 days prior to such meeting), and will provide each of the Limited Partners or
its agents, legal counsel, employees or accountants with an opportunity to
participate (at each such Limited Partner’s expense) in such meeting (and if any
Limited Partner does not participate in the meeting, will inform such Limited
Partner of the results of the meeting within five (5) Business Days after such
meeting). FC SLP may not, without the consent of each of the Limited Partners,
agree to extend any statute of limitations with respect to the Investment
Partnership under Section 6229 of the Code, file a request for administrative
adjustment (including a request for substituted return treatment) under Section
6227 of the Code, file a petition for judicial review, or any appeal with
respect to any judicial determination, under Section 6226 or 6228 of the Code,
take any action to consent to, or to refuse to consent to, a settlement
reflected in a decision of a court, or enter into any tax settlement agreement
affecting the Investment Partnership. Each of the Investment Partnership and the
Partners shall reasonably cooperate with SAFANAD with respect to tax matters
attributable to the interests of SAFANAD and its Affiliates in the Investment
Partnership. FC SLP shall deliver to each of the Limited Partners, at least
twenty (20) days prior to filing any tax returns and elections of or with
respect to the Investment Partnership for the Limited Partners’ review and
approval. The Limited Partners shall cooperate in good faith to resolve any
disputes relating to the propriety of such returns such that all returns shall
be filed in a timely manner.  If the Limited Partners shall be unable to resolve
any such dispute, either Limited Partner may elect, by written notice to the
other Partners, to submit such dispute for resolution by a “big four” accounting
firm or other national accounting firm acceptable to the Partners in the
exercise of their reasonable judgment; provided, however, that the accounting
firm resolving such dispute shall not be the principal accounting firm of the
Partner that shall elect to submit such dispute for resolution.  The decision of
such accounting firm with respect to a dispute shall be binding upon the
Partners.  If

18
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




the accounting firm has not rendered its decision by the fully extended due date
of the applicable tax return, FC SLP shall file such tax return by such due
date; provided, however, that FC SLP shall file an amended tax return upon
subsequent receipt of the accounting firm’s decision if necessary to make the
tax return consistent with the accounting firm’s decision. Any notices required
to be provided pursuant to this Section 3.7 shall be delivered to a
representative of each Limited Partner as designated by such Limited Partner to
FC SLP and may be provided via electronic mail. Notwithstanding the foregoing,
SAFANAD shall have the sole approval right over the tax reporting relating to
any (I) item or transaction that could reasonably be expected to increase the
likelihood of the Investment Partnership or any of its direct or indirect
Subsidiaries recognizing any gain from the disposition of a United States real
property interest within the meaning of Code Section 897, (II) item or
transaction that could reasonably be expected to increase the likelihood that
the Purchaser will not be treated, at all times, as a domestically controlled
qualified investment entity within the meaning of Code Section 897(h), and (III)
other issue that could reasonably be expected to have an adverse impact on
SAFANAD that is disproportionate to SAFANAD’s interest in the Investment
Partnership. 
3.8    Filing of Returns. Subject to the Investment Partnership’s receipt of all
relevant information and documentation necessary therefor, the General Partner,
at the Investment Partnership’s expense, shall use reasonable efforts to deliver
to each Limited Partner (i) estimates of its IRS Schedule K-1 items with respect
to each taxable year within 20 days after the end of each taxable year and (ii)
a final IRS Schedule K-1 with respect to each taxable year no later than June
15th following such taxable year (except with respect to the 2015 taxable year
with respect to which the final IRS Schedule K-1 will be provided no later than
July 15, 2016). The General Partner shall promptly provide to each Limited
Partner the information provided to the Investment Partnership pursuant to
Section 6.3 of the FC LLC Agreement.
3.9    Fiscal Year. The fiscal year (the “Fiscal Year”) of the Investment
Partnership shall be the same as its taxable year and shall be the period
commencing on January 1 and ending on December 31 of each year, or such other
taxable year as the Code may require or such other period as the General Partner
may designate as the taxable year of the Investment Partnership, consistent with
the requirements of the Code.
3.10    Investment Partnership Classification. The General Partner shall cause
the Investment Partnership to be treated for federal income tax purposes as a
partnership and not as an association or publicly traded partnership taxable as
a corporation. The Investment Partnership shall not elect to be treated other
than as a partnership for federal income tax purposes.
3.11    Safe Harbor Election and Forfeiture Allocations.
(a)    The General Partner is hereby authorized to cause the Investment
Partnership to make an election to value the Special Limited Partner interest of
the Special Limited Partners as compensation for services to the Investment
Partnership (the “Compensatory Interest”) at liquidation value (the “Safe Harbor
Election”), as the same may be permitted pursuant to or in accordance with the
finally promulgated successor rules to Proposed Treasury Regulations Section
1.83-3(1) and IRS Notice 2005-43 (collectively, the “Proposed Rules”). The
General Partner shall cause the Investment Partnership to make any allocations
of items of income, gain, deduction, loss

19
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




or credit (including forfeiture allocations and elections as to allocation
periods) necessary or appropriate to effectuate and maintain the Safe Harbor
Election.
(b)    Any such Safe Harbor Election shall be binding on the Investment
Partnership and on all of its Partners with respect to all transfers of the
Compensatory Interest thereafter made by the Investment Partnership while a Safe
Harbor Election is in effect. A Safe Harbor Election once made may be revoked by
the General Partner as permitted by the Proposed Rules or any applicable rule.
(c)    Each Partner, by signing this Agreement or by accepting such transfer,
hereby agrees to comply with all requirements of the Safe Harbor Election with
respect to each Special Limited Partner’s Compensatory Interest while the Safe
Harbor Election remains effective.
(d)    The General Partner shall file or cause the Investment Partnership to
file all returns, reports and other documentation as may be required to perfect
and maintain the Safe Harbor Election with respect to transfers of the Special
Limited Partner’s Compensatory Interest.
(e)    The General Partner is hereby authorized and empowered, without further
vote or action of the Partners, to amend this Agreement as necessary to comply
with the Proposed Rules or any rule, in order to provide for a Safe Harbor
Election and the ability to maintain or revoke the same, and shall have the
authority to execute any such amendment by and on behalf of each Partner. Any
undertakings by the Partners necessary to enable or preserve a Safe Harbor
Election may be reflected in such amendments and to the extent so reflected
shall be binding on each Partner, respectively; provided that such amendments
are not reasonably likely to have a material adverse effect on the rights and
obligations of the Limited Partners.
(f)    Each Partner agrees to cooperate with the General Partner to perfect and
maintain any Safe Harbor Election, and to timely execute and deliver any
documentation with respect thereto reasonably requested by the General Partner.
(g)    No transfer, assignment or other disposition of any interest in the
Investment Partnership by a Partner shall be effective unless prior to such
transfer, assignment or disposition the transferee, assignee or intended
recipient of such interest shall have agreed in writing to be bound by the
provisions of this Section 3.11, in form satisfactory to the General Partner.
3.12    Certain Tax Issues.
(a)    The Partners intend that the Purchaser will qualify, and maintain its
status, as a domestically controlled qualified investment entity for purposes of
Section 897(h) of the Code. The General Partner will use commercially reasonable
efforts to ensure that the Purchaser so qualifies and maintains such
qualification. The General Partner shall use commercially reasonable efforts to
ensure that following the Closing no direct interest, or to the extent the
General Partner has consent over such transfers, indirect interests, in the
Purchaser (other than an interest held through SAFANAD) is acquired by any
person that is not a U.S. person for purposes of determining whether the
Purchaser qualifies as a domestically controlled qualified investment entity
and, subject to the Permitted NHI Transfer which shall in no event require the
consent of any Partner, the Transfer of

20
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




any direct or indirect interest in the Purchaser (other than an interest held
through SAFANAD) to any person that is not a U.S. person for purposes of
determining whether the Purchaser qualifies as a domestically controlled
qualified investment entity will require the prior written consent of SAFANAD
(it being acknowledged and agreed that the foregoing shall not restrict the
transferability of interest in the Purchaser in accordance with Section
12.4(g)). Notwithstanding the foregoing, the foregoing restrictions set forth in
this Section 3.12 shall be subject to the fiduciary duties of NHI and its board
of directors to its shareholders and to other constituencies.
(b)    Any Partner that becomes aware that the Purchaser is unable to maintain,
or is expected to lose, for any reason, its status as a domestically controlled
qualified investment entity, shall promptly notify SAFANAD and, in such case,
notwithstanding anything to the contrary in this Agreement: (a) SAFANAD shall be
permitted to Transfer all or part of its interest in the Investment Partnership
to an Affiliate of SAFANAD to protect itself from any adverse impact relating to
the same, and the transferee of such interest shall be admitted as a substituted
Limited Partner and shall succeed to all the rights and obligations of SAFANAD
under to this Agreement, and (b) the Parties shall negotiate in good faith to
restructure the Purchaser and/or Investment Partnership or protect SAFANAD from
any adverse impact relating to the same; in each case provided, that such
Transfer or restructuring would not result in an adverse impact to either
NorthStar or FC in any material respect.
(c)    Notwithstanding anything to the contrary in this Agreement, any election,
approval, determination or other action required or permitted under the terms of
this Agreement or the Investment Committee Agreement to be taken by the
Investment Partnership or any party hereto with respect to or on behalf of the
Purchaser, or any Subsidiary which is directly or indirectly owned by the
Purchaser, shall be effected by the board of directors of the Purchaser (such
board of directors, the “REIT Board”), and where the Investment Partnership or
any party hereto is required take such action, or where any party hereto elects
to take such action, each party hereto agrees to (and to cause its Affiliates
and any individuals it designates to serve on the REIT Board pursuant to Section
3.12(f) to) execute and deliver such instruments and do such other acts and
things as may be required, on its (or their) own behalf, on behalf of the
Investment Partnership or otherwise, to cause such action to be taken.
(d)    Notwithstanding anything to the contrary herein, neither the Investment
Partnership nor the General Partner shall cause the Purchaser, or any of its
Subsidiaries, to dispose of any “United States real property interest” within
the meaning of Code Section 897 (“USRPI”) without the prior written consent of
the Investment Committee. The parties hereto agree that the disposition of the
Property is intended to be effected by a sale of the common interests in the
Purchaser.
(e)    Notwithstanding anything to the contrary herein, without the approval of
the Investment Committee, in no event shall the Investment Partnership or any of
its Subsidiaries (other than the Purchaser or any Subsidiaries of the Purchaser)
acquire any asset (other than interests in the Purchaser) that would give rise
to the realization of ECI by a foreign corporation or nonresident alien
individual, within the meaning of Code Sections 881 and 871, respectively, were
such asset

21
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




held directly by such foreign corporation or nonresident alien individual, or
that would constitute a USRPI.
ARTICLE IV
ADMISSION OF PARTNERS
4.1    Partner Interests. The names, addresses and Capital Contributions of the
Limited Partners will be set forth on Schedule A to this Agreement, as such may
be amended from time to time by the General Partner. A Person shall be admitted
at the Closing as a limited partner of the Investment Partnership at the time
that (a) this Agreement or a counterpart hereof and a Subscription Agreement or
a counterpart thereof are executed by or on behalf of such Person; and (b) such
Person is listed as a limited partner of the Investment Partnership on Schedule
A attached hereto. After the Closing, Persons shall be admitted as limited
partners of the Investment Partnership as provided in Section 4.4(a) and ARTICLE
XIII.
4.2    Authority of General Partner to Admit New Limited Partners. Except as
provided in Sections 3.12(b) and 4.4(a), no new Limited Partners will be
admitted after the Closing. The admission of a Person as a Limited Partner that
would cause (i) the Investment Partnership to be an investment company within
the meaning of Section 3 of the Investment Company Act of 1940, as amended, (the
“40 Act”); or (ii) any assets of the Investment Partnership to be deemed Plan
Assets shall be void ab initio and shall not bind or be recognized by the
Investment Partnership. In addition, notwithstanding any provision contained in
this Agreement to the contrary, any Limited Partner shall withdraw, in whole or
in part, from the Investment Partnership, immediately upon the demand of the
General Partner, at any time if (A) all or a portion of the assets of the
Investment Partnership could reasonably be deemed to be Plan Assets, wholly or
partially due to such Limited Partner’s participation in the Investment
Partnership; or (B) such Limited Partner’s continued participation in the
Investment Partnership is prohibited by ERISA. Subject to the requirements and
limitations of this ARTICLE IV, the General Partner may from time to time admit
Limited Partners for the purpose of investing in a specific Investment (a
“Targeted Investment”), due to legal, tax, regulatory or other concerns. The
General Partner shall ensure that the Capital Account of any such Limited
Partner shall be maintained and distributions are made to reflect the Limited
Partner’s investment in the Targeted Investment. Furthermore, the General
Partner shall redeem such Limited Partner’s interest in the Investment
Partnership related to the Targeted Investment upon the sale or other
disposition of the Investment Partnership’s entire interest in the Targeted
Investment. In any such event, if the General Partner reasonably determines that
the treatment of any such Limited Partner’s Capital Account, distributions,
redemptions, or the like, is not accommodated by ARTICLE VII and ARTICLE VIII,
then the General Partner shall put in place reasonable market-based
accommodations to treat such matters.
4.3    Requirements for Admission as Limited Partner. Each Person desiring to
become a Limited Partner shall execute and deliver to the General Partner a
Subscription Agreement, which shall provide, among other things, certain
representations, warranties and covenants required by the Investment
Partnership, and such other documents as shall be deemed reasonably appropriate
by the General Partner. Under the Subscription Agreement and such other
documents, such

22
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




subscriber shall, subject to acceptance of its subscription by the General
Partner, execute and agree to be bound by this Agreement.
4.4    Admission of Limited Partners. To the extent the General Partner or any
Affiliate of the General Partner acquires an interest in the Investment
Partnership as a Limited Partner, such interest shall be treated as a Limited
Partner interest in all respects, except as otherwise expressly specified in
this Agreement or as required by law.
(a)    After the Closing, no new Limited Partners may be admitted to the
Investment Partnership except (A) pursuant to ARTICLE VI; (B) as a substitute
Limited Partner in accordance with ARTICLE XII, or (C) with the approval of the
Investment Committee.
(b)    Each of the Limited Partners admitted at the Closing, shall make the
Capital Contributions required to be made at the Closing. Any Limited Partner
admitted following the Closing shall make such Capital Contribution as may be
determined by the Investment Committee.
4.5    Feeder Funds.
(a)    For purposes of ARTICLE V and ARTICLE VI, and for purposes of any
election, vote or consent required or permitted to be made or given pursuant to
this Agreement or the Act, the interests in the Investment Partnership held by a
Feeder Fund shall be treated as one or more separate Limited Partner interests
in the Investment Partnership that are directly or indirectly held by each
Feeder Fund Investor in a Feeder Fund. A Feeder Fund may make any election, or
give or withhold any vote or consent, with respect to any such separate Limited
Partner interest without prejudice to its right to take any other action with
respect to the other interests held by it.
(b)    The provisions of ARTICLE VI and Sections 4.2 and 9.10 shall be applied
as though the Feeder Fund Investors had made respective direct Capital
Contributions to the Investment Partnership.
(c)    For purposes of voting on any matter requiring the vote of the Limited
Partners under this Agreement or any law, a Feeder Fund may, but shall not be
obligated to, cast a divided vote of its limited partner interest in the
Investment Partnership in proportion to the votes on such matter of such Feeder
Fund’s Feeder Fund Investors that are not Affiliates of the General Partner,
based on their pro rata interest therein.
(d)    The General Partner may make any adjustments to a Feeder Fund’s Limited
Partner interest in the Investment Partnership to accomplish the overall
objectives of this Section 4.5, provided that nothing in this Section 4.5 shall
be construed as making any Feeder Fund Investor a Limited Partner for any
purpose.
4.6    Special Limited Partner Interests. The names, addresses and Capital
Contributions of the Special Limited Partners will be set forth on Schedule A to
this Agreement, as such may be amended from time to time by the General Partner.
A Person shall be admitted at the Closing as a special limited partner of the
Investment Partnership at the time that (a) this Agreement or a

23
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




counterpart hereof is executed by or on behalf of such Person; and (b) such
Person is listed as a special limited partner of the Investment Partnership on
Schedule A to this Agreement.
ARTICLE V
CAPITAL CONTRIBUTIONS
5.1    Capital Calls.
(a)    Initial Capital Contributions. Each Limited Partner has made Capital
Contributions to the Investment Partnership in the aggregate amount set forth
opposite such Limited Partner’s name in Schedule A to this Agreement, which
Schedule A shall be updated by the General Partner from time to time to reflect
additional Capital Contributions pursuant to this ARTICLE V.
(b)    Additional Capital Contributions. In the event that the Investment
Committee determines additional capital is required to be contributed to the
Investment Partnership, except as provided in Section 5.2, each Limited Partner
shall be required to make a Capital Contribution to the Investment Partnership
in an amount in cash (by wire transfer of immediately available funds) equal to
the product of such Limited Partner’s Percentage Interest and the aggregate
amount required to be contributed to the Investment Partnership as determined by
the Investment Committee (in each case, a “Subsequent Contribution”). All or any
portion of each Limited Partner’s Subsequent Contribution shall be payable upon
not less than ten (10) Business Days’ prior written notice (a “Capital Call”)
from the General Partner in accordance with Section 5.2. No Partner shall have
any right to make any Capital Contribution that has not been called by the
General Partner pursuant to Section 5.2. Notwithstanding any provision of this
Agreement to the contrary, a Feeder Fund Investor shall only be required to make
Capital Contributions to the Investment Partnership to the extent of the pro
rata obligation of such partner in such Feeder Fund.
(c)    Permitted Capital Calls. Either Manager shall have the right pursuant to
the Investment Committee Agreement to issue a Permitted Capital Call and if any
of the Partners fail to fund their respective Percentage Interest of such
Permitted Capital Call, the Parties shall have the remedies described in Section
6.2(c).
5.2    Procedure for Capital Calls. A Capital Call shall be in the form of a
written notice to all Limited Partners specifying (a) if the Capital Call is a
Permitted Capital Call, a Permitted Investment Management Fee Capital Call, or
otherwise, (b) the general purpose of such Capital Call, and, if such
contribution is intended to be invested in a Designated Investment, a general
description of the Designated Investment, which the General Partner (or
applicable Manager, in the case of a Permitted Capital Call) deems appropriate
(taking into account, among other things, any confidentiality requirements with
the seller of such asset); (c) the aggregate dollar amount; and (d) the date on
which payment shall be due, which date shall be no less than ten (10) Business
Days after the date of receipt of such notice. Each Limited Partner, to the
extent of a Permitted Capital Call or Permitted Investment Management Fee
Capital Call shall be required to and to the extent of all other Capital Calls
may, contribute an amount equal to the product of its Percentage Interest
multiplied by the aggregate amount of such Capital Call. The General Partner
may, subject to

24
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




compliance with the above advance notice requirements, amend, delay or rescind
Capital Calls at any time prior to the payment due date thereof. The amendment,
delay or rescission of a Capital Call shall not affect or abridge the right of
the General Partner to make any subsequent Capital Call.
5.3    Interest. No Partner shall be entitled to receive any interest on any
Capital Contributions to the Investment Partnership.
ARTICLE VI
DEFAULTING PARTNERS
6.1    Pledge of Investment Partnership Interests. No Limited Partner shall
pledge or grant a security interest in its Equity Interest without the prior
approval of the General Partner, with such approval to be granted or withheld in
the sole discretion of the General Partner.
6.2    Notice of Default and Interest.
(a)    If a Limited Partner fails to pay when due any Subsequent Contribution
(or portion thereof) that is not a Permitted Capital Call (a “Defaulting
Partner”) (the due date of such Subsequent Contribution being hereinafter
referred to as the “Default Date”), the General Partner shall offer to all
non-defaulting Limited Partners the option, by delivering written notice to the
General Partner and Defaulting Partner of such election (which shall be made on
or before the Default Date) to either:
(i)    advance to the Investment Partnership all or any portion of the
Defaulting Partner’s share of such required Subsequent Contribution (or portion
thereof) that such Defaulting Partner shall have failed to make (the “Default
Contribution Amount”), which advance shall be treated as (A) a loan by the
non-Defaulting Partner making such advance to the Defaulting Partner (such
non-Defaulting Partner hereinafter referred to as the “Contributing Partner”) (a
“Priority Loan”), which Priority Loan will earn interest thereon at an annual
rate, compounded monthly, equal to the lesser of (x) the maximum rate of
interest allowed by applicable law, and (y) 20.0%, and (B) a Subsequent
Contribution to the Investment Partnership by the Defaulting Partner, in an
amount equal to such Priority Loan, and so long as a Priority Loan is
outstanding, the Defaulting Partner shall have the right to repay the Priority
Loan (together with all accrued and unpaid interest thereon), in whole or in
part;
(ii)    contribute to the Investment Partnership all or any portion of the
Default Contribution Amount in the form of a Capital Contribution (a “Cram-Down
Contribution”), in which case the Contributing Partner’s Capital Account shall
be increased by an amount equal to the Cram-Down Contribution. At the time of a
Cram-Down Contribution, (A) the Percentage Interest of the Defaulting Partner
shall be decreased by an amount equal to the percentage (rounded to the nearest
one hundred thousandth of one percent) determined by dividing (x) the Cram-Down
Contribution multiplied by 150% by (y) the total Capital Contributions made by
all of the Partners to the Investment Partnership

25
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




on or prior to such date (including the Cram-Down Contribution) (provided, that
the Defaulting Partner’s Percentage Interest shall not be reduced below zero)
and (B) the Percentage Interest of the Contributing Partner shall be increased
by the percentage determined under clause (A) of this Section 6.2(a)(ii); or
(iii)    cause the Investment Partnership to issue additional equity interests
of the Investment Partnership, on terms and conditions to be determined by such
non-Defaulting Partner, to a party that is not an Affiliate of any Limited
Partner (“Default Third Party Issuance”); provided, that such Default Third
Party Issuance shall not (x) adversely affect the governance rights expressly
granted to any Limited Partner or its Affiliates under this Agreement or the
Investment Committee Agreement, and (y) include any rights to vote, including,
without limitation, rights to vote with respect to any matters relating to the
Investment Partnership, any direct or indirect Subsidiary thereof or any
Property. Notwithstanding any provision hereof but subject to the foregoing
limitations, the non-defaulting Limited Partner is hereby authorized and
directed to take any actions, including amending this Agreement, in order to
effect such Default Third Party Issuances.
(b)    If a Limited Partner fails to pay when due any installment of a Permitted
Capital Call (a “Permitted Capital Call Defaulting Partner”), the General
Partner shall offer to each of the Limited Partners who have funded their
respective pro rata portion of such Permitted Capital Call (each, a “Permitted
Capital Call Contributing Partner”) the option to (1) fund the portion of such
Permitted Capital Call that the Permitted Capital Call Defaulting Partner failed
to fund in the form of a Capital Contribution (each, a “Permitted Capital Call
Cram-Down Contribution”), which Capital Contribution shall be deemed made as of
the date on which it is funded by such Limited Partner(s) and (2) the Permitted
Capital Call Contributing Partner’s Capital Account shall be increased by an
amount equal to the Permitted Capital Call Cram-Down Contribution. At the time
of a Permitted Capital Call Cram-Down Contribution, (A) the Percentage Interest
of the Permitted Capital Call Defaulting Partner shall be decreased by an amount
equal to the percentage (rounded to the nearest one hundred thousandth of one
percent) determined by dividing (x) the Permitted Capital Call Cram-Down
Contribution by (y) the total Capital Contributions made by all of the Partners
to the Investment Partnership on or prior to such date (including the Permitted
Capital Call Cram-Down Contribution) (provided, that the Permitted Capital Call
Defaulting Partner’s Percentage Interest shall not be reduced below zero) and
(B) the Percentage Interest of the Permitted Capital Call Contributing Partner
shall be increased by the percentage determined under clause (A) of this
Section 6.2(b).
(c)    In addition to the rights and remedies specified in Section 6.2(a) and
(b), a Defaulting Partner or a Permitted Capital Call Defaulting Partner (or the
Manager Affiliated with the applicable Defaulting Partner or Permitted Capital
Call Defaulting Partner) shall forfeit any rights to cast a vote on any matter
to which it would otherwise be entitled (whether as a Partner pursuant to this
Agreement or a Manager under the Investment Committee Agreement). If a Feeder
Fund is a Defaulting Partner, the Feeder Fund shall forfeit its right to cast a
vote on any matter to which it would otherwise be entitled only with respect to
the indirect interest held by the defaulting Feeder Fund Investors.

26
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




(d)    A copy of any notice of default provided to a Defaulting Partner or
Permitted Capital Call Defaulting Partner pursuant to this Section 6.2 shall be
transmitted promptly to all other Limited Partners. With the consent of each
Partner that is not a Defaulting Partner or a Permitted Capital Call Defaulting
Partner, the General Partner may choose not to designate any Limited Partner as
a Defaulting Partner or Permitted Capital Call Defaulting Partner and may agree
to waive or permit the cure of any Default by a Partner, subject to such
conditions as the General Partner and the Defaulting Partner or Permitted
Capital Call Defaulting Partner may agree upon (except that, in the case of a
Limited Partner (other than a Feeder Fund Investor) that is an Affiliate of the
General Partner, the General Partner shall exercise its discretion reasonably
and in a manner that is reasonably consistent with the treatment of Limited
Partners that are not Affiliates of the General Partner).
(e)    If the Partners’ Percentage Interests are adjusted pursuant to this
Section 6.2, then the Capital Account balances of the Partners shall be adjusted
so that the Economic Capital Accounts immediately after such adjustment (after
taking into account all allocations of net income or net loss (or items thereof)
through the date of the adjustment as deemed appropriate by the General Partner)
are equal as closely as possible to their respective Target Capital Accounts,
after giving effect to the adjustments to the amounts distributable resulting
from changes to the Percentage Interests and Capital Contributions made by the
Partners.
6.3    Feeder Fund Default. Notwithstanding any of the foregoing, in the event
that a Feeder Fund Investor shall fail to pay its respective proportion of any
Capital Contribution of such Feeder Fund, such Feeder Fund shall be a Defaulting
Partner or Permitted Capital Call Defaulting Partner, as applicable, only with
respect to such Feeder Fund Investor’s interest in such Feeder Fund, and the
provisions of this ARTICLE VI shall apply only in respect of that proportion of
the Feeder Fund Investor’s indirect interest in the Investment Partnership, and
such Feeder Fund shall be deemed to be a non-defaulting Limited Partner in
respect of the interests of those Feeder Fund Investors in such Feeder Fund
which have paid their portion of such Feeder Fund’s Capital Contributions. The
General Partner shall make appropriate adjustments to give effect to this
provision including, to the extent necessary, coordinating with the relative
Feeder Fund to apply the remedies in Section 6.2 reasonably to address any such
default.
6.4    Additional Damages. Except in connection with a Permitted Investment
Partnership Management Fee Capital Call, any actions taken by the General
Partner or the Investment Partnership pursuant to this ARTICLE VI shall be in
addition to, and not in limitation of, any other rights or remedies that the
Investment Partnership or the General Partner may have against the Defaulting
Partner or Permitted Capital Call Defaulting Partner, as applicable, including
the right to hold the Defaulting Partner or Permitted Capital Call Defaulting
Partner responsible for any damages or liabilities (including reasonable
attorneys’ fees and expenses) to which the Investment Partnership or the General
Partner may be subjected (in whole or in part) as a result of the default by the
Defaulting Partner or the Permitted Capital Call Defaulting Partner.
6.5    Acknowledgment. Each of the Partners hereby consents to the application
to it of the remedies provided in this ARTICLE VI in recognition of the risk and
speculative damages its default would cause the other Partners. No right, power
or remedy conferred upon the General

27
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




Partner in this ARTICLE VI shall be exclusive, and each such right, power or
remedy shall be cumulative and in addition to every other right, power or remedy
whether conferred in this ARTICLE VI or now or hereafter available at law or in
equity or by statute or otherwise, all of which are retained. No course of
dealing between the General Partner and any Defaulting Partner and no delay in
exercising any right, power or remedy conferred in this ARTICLE VI or now or
hereafter existing at law or in equity or by statute or otherwise shall operate
as a waiver or otherwise prejudice any such right, power or remedy.
ARTICLE VII
CAPITAL ACCOUNTS AND ALLOCATIONS
7.1    Capital Accounts. (a) A separate capital account (each a “Capital
Account”) shall be maintained for each Partner in accordance with the rules of
Treasury Regulations Section 1.704-1(b)(2)(iv), and this Section 7.1 shall be
interpreted and applied in a manner consistent therewith. Whenever the
Investment Partnership would be permitted to adjust the Capital Accounts of the
Partners pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(f) to
reflect revaluations of Investment Partnership property, the Investment
Partnership may so adjust the Capital Accounts of the Partners. In the event
that the Capital Accounts of the Partners are adjusted pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(f) to reflect revaluations of Investment
Partnership property, (i) the Capital Accounts of the Partners shall be adjusted
in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(g) for
allocations of depreciation, depletion, amortization and gain or loss, as
computed for book purposes, with respect to such property; (ii) the Partners’
distributive shares of depreciation, depletion, amortization and gain or loss,
as computed for tax purposes, with respect to such property shall be determined
so as to take account of the variation between the adjusted tax basis and book
value of such property in the same manner as under Code Section 704(c); and
(iii) the amount of upward and/or downward adjustments to the book value of the
Investment Partnership property shall be treated as income, gain, deduction
and/or loss for purposes of applying the allocation provisions of this ARTICLE
VII. In the event that Code Section 704(c) applies to Investment Partnership
property, the Capital Accounts of the Partners shall be adjusted in accordance
with Treasury Regulations Section 1.704-1(b)(2)(iv)(g) for allocations of
depreciation, depletion, amortization and gain and loss, as computed for book
purposes, with respect to such property. The Capital Accounts shall be
maintained for the sole purpose of allocating items of income, gain, loss and
deduction among the Partners and shall have no effect on the amount of any
distributions to any Partners in liquidation or otherwise.
(b)    Notwithstanding any other provision to the contrary, in furtherance and
not in limitation of the provisions of Section 7.1(a), the following adjustments
shall be made to the Capital Accounts of the Partners if and to the extent
required by the Treasury Regulations promulgated under Code Section 704(b):
(i)    any Partner that is a disregarded entity for federal income tax purposes
and is treated as the same taxpayer (or part of the same taxpayer) as any other
Partner shall be treated as a single Partner. Such Partners shall be treated as
distinct and separate Partners for all other purposes of this Agreement.
Separate Capital Accounts shall be maintained for

28
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




the General Partner for its General Partner interest and the Limited Partner
Equity Interest held by the General Partner.
(ii)    any fees, expenses or other costs of the Investment Partnership that are
paid by the General Partner and that are required to be treated as capital
contributions to the Investment Partnership for purposes of Code Section 704(b)
and the Treasury Regulations thereunder shall be added to the balance of the
General Partner’s Capital Account. Any fees, costs or other expenses of a
Partner that are paid by the Investment Partnership and that are required to be
treated as distributions for purposes of Code Section 704(b) and the Treasury
Regulations thereunder shall be so treated and subtracted from such Partner’s
Capital Account, and the Investment Partnership’s payment thereof shall not be
treated as an item of deduction or loss. This Section 7.1(b)(ii), in conjunction
with Section 7.2, is intended to prevent any payments by the General Partner or
the Investment Partnership from giving rise to a violation of Code Section
704(b) while at the same time preserving to the extent possible the parties’
intended economic arrangement and shall be applied consistent with such intent.
7.2    Allocation of Net Income and Net Loss.
(a)    After application of Section 7.4 and Section 7.5, and subject to the
other provisions of this ARTICLE VII, any remaining net income or net loss for
the taxable year (or items thereof) shall be allocated among the Partners in
such ratio or ratios as may be required to cause the balances of the Partners’
Economic Capital Accounts to be as nearly equal to their Target Capital Accounts
(computed after taking into account all distributions with respect to such
taxable year and adjusted by such Partner’s share of Investment Partnership
Minimum Gain and Partner Nonrecourse Debt Minimum Gain) as possible, consistent
with the provision of Section 7.6.
(b)    If the General Partner determines in its reasonable discretion that such
allocations under this Section 7.2 are necessary to prevent permanent
distortions, the allocations provided for under this Section may be made on a
prospective basis.
(c)    Allocations Relating to Investments Held Through Blocker Corporations.
Notwithstanding the provisions of Sections 7.2(a) and 7.2(b) hereof:
(i)    net profit and net loss realized by the Investment Partnership in
relation to an Investment held by any Inside Blocker Corporation and costs and
expenses attributable to such Inside Blocker Corporation shall be specially
allocated among the Inside Blocker Limited Partners that participate in such
Inside Blocker Corporation, and net profit and net loss realized by the
Investment Partnership in respect of any Investment in an Intermediate Entity
held directly by the Investment Partnership shall be specially allocated among
the Partners other than such Inside Blocker Limited Partners, in each case in a
manner consistent with the provisions of Section 8.4 hereof.
(ii)    if the General Partner has permitted an Outside Blocker Limited Partner
to make Capital Contributions with respect to an Investment through a Related
Blocker Limited Partner pursuant to Section 2.9(b), all net profit and net loss
realized by

29
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




the Investment Partnership attributable to the relevant Investment that
otherwise would have been allocated to the Outside Blocker Limited Partner shall
instead be allocated to the applicable Related Blocker Limited Partner, and the
Outside Blocker Limited Partner shall not be allocated any net profit or net
loss with respect to the relevant Investment.
7.3    Loss Limitation. No allocation of net loss shall be made pursuant to
Section 7.2 to the extent that it causes or increases a deficit balance in any
Partner’s Adjusted Capital Account. To the extent any allocation of net loss
would cause the Adjusted Capital Account balance of any of the Partners to have
a deficit balance, such net loss shall be allocated to the Partners with
positive balances in their Adjusted Capital Accounts in proportion to their
Percentage Interests (subject to the first sentence of this Section 7.3). Any
remaining amount of such net loss shall be allocated as a non-recourse deduction
pursuant to Section 7.4(b).
7.4    Minimum Gain Chargebacks and Non-Recourse Deductions.
(a)    Notwithstanding any other provisions of this Agreement, in the event
there is a net decrease in Investment Partnership Minimum Gain during a taxable
year, the Partners shall be allocated items of income and gain in accordance
with Treasury Regulations Section 1.704-2(f). For purposes of this Agreement,
any Partner’s share of Investment Partnership Minimum Gain shall be determined
in accordance with Treasury Regulations Section 1.704-2(g)(1). This Section
7.4(a) is intended to comply with the minimum gain charge-back requirement of
Treasury Regulations Section 1.704-2(f) and shall be interpreted and applied in
a manner consistent therewith.
(b)    Non-recourse deductions shall be allocated to the Partners, pro rata, in
proportion to their Percentage Interests. “Non-recourse deductions” shall have
the meaning set forth in Treasury Regulations Section 1.704-2(b)(1).
(c)    Notwithstanding any other provisions of this Agreement, to the extent
required by Treasury Regulations Section 1.704-2(i), any items of income, gain,
loss or deduction of the Investment Partnership that are attributable to a
nonrecourse debt of the Investment Partnership that constitutes Partner
Nonrecourse Debt (including chargebacks of Partner Nonrecourse Debt Minimum
Gain) shall be allocated in accordance with the provisions of Treasury
Regulations Section 1.704-2(i). This Section 7.4(c) is intended to satisfy the
requirements of Treasury Regulations Section 1.704-2(i) (including the Partner
Nonrecourse Debt Minimum Gain chargeback requirements) and shall be interpreted
and applied in a manner consistent therewith.
7.5    Qualified Income Offset. Any Partner who unexpectedly receives an
adjustment, allocation or distribution described in Treasury Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6) that causes or increases a deficit balance
in its Adjusted Capital Account shall be allocated items of income and gain in
an amount and a manner sufficient to eliminate, to the extent required by
Treasury Regulations Section 1.704-1(b)(2)(ii)(d), such deficit balance as
quickly as possible.
7.6    Code Section 704(b) Compliance. The allocation provisions contained in
this ARTICLE VII are intended to comply with Code Section 704(b) and the
Treasury Regulations promulgated thereunder, and shall be interpreted and
applied in a manner consistent therewith.

30
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




7.7    Elections. Subject to Sections 3.7, 3.10 and 3.12, any elections or other
decisions relating to the allocations of Investment Partnership items of income,
gain, loss, deduction or credit shall be made by the General Partner in any
manner that reasonably reflects the purpose and intent of this Agreement.
7.8    Excess Non-Recourse Liabilities. Excess nonrecourse liabilities shall be
allocated to the Special Limited Partners in such a manner as to comply with the
provisions of Treasury Regulation Section 1.752-3(a)(3), which calls for such
liabilities to be allocated in accordance with the “partners’ interests in
partnership profits” determined by their respective rights to distributions
pursuant to this Agreement.
ARTICLE VIII
DISTRIBUTIONS
8.1    Distribution Priorities.
(a)    Subject to the other provisions of this ARTICLE VIII, distributions of
Distributable Proceeds shall be prioritized and distributed as follows:
(i)    First, to the payment of any amounts due under a Priority Loan, which
shall be treated as an offset against the amounts that the applicable Defaulting
Partner would have been entitled to receive pursuant to Sections 8.1(a)(ii),
(iii), (iv) and (v) (and, for the avoidance of doubt, shall not reduce
distributions to which other Limited Partners are entitled pursuant to this
Section 8.1(a)); provided, that if more than one Priority Loan is outstanding,
to the holders of each Priority Loan in proportion to the amounts outstanding
under such Priority Loans;
(ii)    Second, to the Limited Partners and the General Partner (to the extent
of its Capital Contribution) in proportion to their Percentage Interests until
such Limited Partners and the General Partner have received an amount that, when
aggregated with all previous distributions to the Limited Partners and the
General Partner pursuant to this Section 8.1(a)(ii) for all prior periods, if
any, is equal to a cumulative preferred return of ten percent (10%) per annum,
compounded annually, on their respective cumulative unreturned Capital
Contributions from the dates of such contributions to the Investment
Partnership. For this purpose, the date of a contribution to the Investment
Partnership for any Partner acquiring an interest pursuant to Section 4.4(a)
shall be the date of such Partner’s contributions to the Investment Partnership;
(iii)    Third, to the Limited Partners and the General Partner (to the extent
of its Capital Contribution) in proportion to their Percentage Interests until
such Limited Partners and the General Partner have received an amount that, when
aggregated with all previous distributions to the Limited Partners and the
General Partner pursuant to this Section 8.1(a)(iii) for all prior periods, if
any, is equal to the Limited Partners’ and the General Partner’s aggregate
Capital Contributions;

31
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




(iv)    Fourth, fifty percent (50%) to the Special Limited Partners and fifty
percent (50%) to the Partners (other than the Special Limited Partners) in
proportion to such Partners’ (other than the Special Limited Partners)
Percentage Interests, until the aggregate amount distributed to the Special
Limited Partners under this Section 8.1(a)(iv) equals twenty percent (20%) of
the difference between all amounts distributed by the Investment Partnership to
the Partners under Section 8.1(a)(ii), 8.1(a)(iii) and this Section 8.1(a)(iv)
and the aggregate Capital Contributions of all Partners in the Investment
Partnership; and
(v)    Thereafter, eighty percent (80%) to the Partners (other than the Special
Limited Partners) and twenty percent (20%) to the Special Limited Partners.
(b)    Distributions to the Special Limited Partners pursuant to Sections
8.1(a)(iv) and 8.1(a)(v) are referred to as “Incentive Distributions.” Incentive
Distributions do not include distributions to pay taxes made pursuant to Section
8.2. The Incentive Distributions shall be allocated among the Special Limited
Partners as follows:
(i)    First, fifty percent (50%) to FC SLP and fifty percent (50%) to SAFANAD
SLP until such Limited Partners have each received an amount that, when
aggregated with all previous distributions to such Limited Partners or their
Affiliates pursuant to Section 8.1(a) of the Investment Partnership Agreement
for all prior periods, if any, is equal to a cumulative return of fifteen
percent (15%) per annum, compounded annually, on their respective cumulative
unreturned Capital Contributions from the dates of such contributions to the
Investment Partnership in addition to full return of their aggregate Capital
Contributions; and
(ii)    Thereafter, sixty-five percent (65%) to FC SLP and thirty-five percent
(35%) to SAFANAD SLP.
(c)    The General Partner may reduce or waive the Incentive Distributions with
respect to certain Limited Partners. To the extent that the Incentive
Distributions are reduced, or waived for a Limited Partner, future distributions
to such Limited Partner shall be increased by the amount of such waiver or
reduction.
8.2    Tax Distribution. Notwithstanding anything to the contrary above, to the
extent of the Investment Partnership’s Distributable Proceeds, the Investment
Partnership shall distribute an amount to each Partner on a quarterly basis
equal to the Tax Liability attributable to each Partner at the times described
in this Section 8.2 (each such distribution, a “Special Tax Distribution”). If,
with respect to any quarterly period, the Tax Liability exceeds the Special Tax
Distribution, such excess shall be treated as an additional Tax Liability in the
next succeeding applicable quarter. The Special Tax Distributions to be made
under this Section 8.2 with respect to a calendar year shall be payable by the
Investment Partnership on or before the first business day of each calendar
month during which quarterly estimated tax payments are due for individual U.S.
federal income tax purposes. Any amount distributed to the Partners pursuant to
this Section 8.2 shall reduce the amount otherwise distributable to the Partners
pursuant to Section 8.1(a)(ii), (iii) and (iv) of this Agreement. For the
avoidance of doubt, Special Tax Distributions shall be made to a Partner
regardless of

32
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




whether such Partner or its direct and indirect owners are liable for U.S.
federal, state or local income tax.
8.3    Distributions in-Kind. In the event the General Partner determines to
make an in-kind distribution of assets of the Investment Partnership to any
Partner, such distribution shall be made so as to ensure that the fair market
value of such assets of the Investment Partnership are distributed in accordance
with the priorities set forth in Section 8.1. In the event the assets of the
Investment Partnership consist primarily of equity securities of a single
issuer, and such issuer intends to conduct an initial public offering of such
equity securities (“Single Issuer IPO”) by the filing of a registration
statement with the U.S. Securities and Exchange Commission, the General Partner
shall consider whether in connection with such Single Issuer IPO, an in-kind
distribution of the subject equity securities to the direct or indirect non-U.S.
resident Partners prior to the Single Issuer IPO would minimize any U.S. tax or
other liabilities of such direct or indirect non-U.S. resident Partners. If the
General Partner so concludes, the General Partner may, but shall not be
obligated to, make an in-kind distribution of a portion the subject equity
securities to the Partners immediately prior to the completion of the Single
Issuer IPO in such amounts as is determined in good faith by the General Partner
to be appropriate.
8.4    Investments Held Through Blocker Corporations. Notwithstanding the
provisions of Section 8.1 hereof:
(a)    If any Investment is held, in part, through an Inside Blocker Corporation
in accordance with Section 2.9(a), any amount distributable by the Intermediate
Entity through which such Investment is held shall be distributed as follows:
(A) an amount equal to the aggregate amount that would have been distributed to
the Inside Blocker Limited Partners with respect to such Investment under
Section 8.1, as applicable, if such Investment had been wholly owned by the
Investment Partnership (and had not been owned in part through such Inside
Blocker Corporation) shall be distributed to such Inside Blocker Corporation,
and the proceeds of such distribution (net of all costs and expenses, including
taxes, attributable to the Inside Blocker Corporation) thereafter shall be
distributed to the Investment Partnership, and thereafter to such Inside Blocker
Limited Partners, in proportion to the amounts that each such Inside Blocker
Limited Partner would have received had its investment in such Investment been
held through a separate Inside Blocker Corporation; (B) an amount equal to the
aggregate amount that would have been distributed to the Special Limited
Partners from Distributable Cash allocated to such Inside Blocker Limited
Partners with respect to such Investment if such Investment had been wholly
owned by the Investment Partnership (and had not been owned in part through such
Inside Blocker Corporation) shall be distributed to the Investment Partnership
and thereafter shall be distributed to the Special Limited Partners; and (C) the
remaining amount distributable by such Intermediate Entity shall be distributed
to the Investment Partnership and the resulting Distributable Cash thereafter
shall be allocated solely among the Partners other than such Inside Blocker
Limited Partners and thereafter distributed to such Partners in accordance with
Section 8.1, as applicable. The portion of any distributions made by such
Intermediate Entity to such Inside Blocker Corporation that are attributable to
such Inside Blocker Limited Partners shall be treated, for all purposes of this
Agreement, as having actually been made to such Inside Blocker Limited Partners
pursuant to Section 8.1, as applicable (and any

33
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




distributions made by such Inside Blocker Corporation to such Inside Blocker
Limited Partners shall be disregarded).
(b)    If the General Partner has permitted an Outside Blocker Limited Partner
to make Capital Contributions with respect to an Investment through a Related
Blocker Limited Partner pursuant to Section 2.9(b), all Distributable Cash
attributable to the relevant Investment that otherwise would have been
distributed to the Outside Blocker Limited Partner shall instead be distributed
to the applicable Related Blocker Limited Partner, and the Outside Blocker
Limited Partner shall not be entitled to participate in any distributions with
respect to the relevant Investment. The amount distributable to the Special
Limited Partners in respect of an Outside Blocker Limited Partner and its
Related Blocker Limited Partner shall be calculated and distributed as if the
Related Blocker Limited Partner had not been formed.
8.5    Timing; Direction of Distribution Proceeds. Subject to Sections 8.2, 8.7
and 8.8, Distributable Proceeds (other than Capital Proceeds), if any, shall be
distributed to the Partners on the fifteenth (15th) day following the end of
each Fiscal Quarter or such earlier date as may be determined by the General
Partner, or, if such fifteenth (15th) day is not a Business Day, on the first
Business Day following such fifteenth (15th) day (each a “Quarterly Distribution
Date”), and Capital Proceeds shall be distributed to the Partners as soon as
reasonably practicable after receipt by the Investment Partnership.
Distributions of Distributable Proceeds received by the Investment Partnership
through the end of the Fiscal Quarter immediately prior to such Quarterly
Distribution Date (or, in the case of the first Quarterly Distribution Date,
since the date of this Agreement) shall be made to the Partners in accordance
with Section 8.1. All distributions of funds made to a Partner pursuant to this
Agreement shall, at the election of such Partner, be made via wire transfer
pursuant to instructions provided by such Partner to the General Partner from
time to time in writing, such instructions to be as initially set forth in such
Partner’s Subscription Agreement.
8.6    No Deficit Restoration by Partners. Except as otherwise expressly
provided in this Agreement in Section 16.6, no Partner shall have any obligation
to restore a deficit balance in its Capital Account upon liquidation of its
interest in the Investment Partnership.
8.7    Right of Set-Off. No part of any distribution shall be paid pursuant to
this ARTICLE VIII to any Partner from which there is due and owing to the
Investment Partnership, at the time of such distribution, any amount required to
be paid to the Investment Partnership hereunder. Any such withheld distribution
shall be deemed to have been distributed to such Partner, shall be set off
against such Partner’s obligation to the Investment Partnership and shall reduce
such Partner’s obligation to the Investment Partnership accordingly.
8.8    Withholding.
(a)    The Investment Partnership shall at all times be entitled to make
payments with respect to any Partner in amounts required to discharge any
obligation of the Investment Partnership to withhold from a distribution or make
payments to any governmental authority with respect to any foreign, federal,
state or local tax liability of such Partner arising as a result of such
Partner’s interest in the Investment Partnership (a “Withholding Payment”). Any
Withholding Payment made from funds withheld upon a distribution will be treated
as distributed to such Partner

34
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




for all purposes of this Agreement. Any other Withholding Payment will be deemed
to be a recourse loan by the Investment Partnership to the relevant Partner. The
amount of any Withholding Payment treated as a loan, plus interest thereon from
the date of each such Withholding Payment until such amount is repaid to the
Investment Partnership at an interest rate per annum equal to the prime rate
quoted in the Wall Street Journal from time to time, plus two percent (2%),
shall be repaid to the Investment Partnership upon demand by the Investment
Partnership; provided, however, that in the General Partner’s sole discretion,
any such amount may be repaid by deduction from any distributions payable to
such Partner pursuant to this Agreement (with such deduction treated as an
amount distributed to the Partner) as determined by the General Partner in its
sole discretion.
(b)    In the event that the proceeds to the Investment Partnership from an
investment are reduced on account of taxes withheld at the source, and such
taxes are imposed on one or more, but not all of the Partners in the Investment
Partnership, the amount of the reduction shall be borne by the relevant Partners
and treated as if it were paid by the Investment Partnership as a Withholding
Payment with respect to such Partners pursuant to Section 8.8(a). In the event
that the proceeds to the Investment Partnership from an investment are reduced
on account of taxes withheld at the source, and such taxes are imposed on the
Investment Partnership, the amount of the reduction shall be treated as an
expense of the Investment Partnership. This Section 8.8 and the other provisions
of this Agreement shall be applied consistently with the requirements of the
applicable Treasury Regulations.
ARTICLE IX
MANAGEMENT
9.1    General Authority. Except as expressly limited by the provisions of this
Agreement, the General Partner shall have complete discretion in the management
and control of the affairs and business of the Investment Partnership and shall
have all powers necessary, convenient or appropriate to carry out the purposes,
conduct the business and exercise the powers of the Investment Partnership.
Except as so expressly limited, the General Partner shall possess and enjoy with
respect to the Investment Partnership all of the rights and powers of a partner
of a partnership without limited partners to the extent permitted by Delaware
law. Notwithstanding the foregoing, the Limited Partners hereby acknowledge that
the General Partner has entered into investment management agreements with the
Managers, which investment management agreements relate to the Investment
Partnership’s business and affairs (as the same may be amended or replaced from
time to time, the “Investment Management Agreements”), pursuant to which the
General Partner has delegated to the Managers the authority to acquire, manage
and dispose of Investments for the Investment Partnership and to exercise the
other rights and powers of the General Partner described in this Agreement
(including the rights of the General Partner set forth in Section 9.3) and in
the Investment Management Agreements. Nothing in this Agreement or the
Investment Management Agreements shall cause the Managers to become a general
partner of the Investment Partnership or to be liable for the obligations of the
General Partner arising hereunder or under applicable law.
9.2    Managers; Investment Partnership Management Fees; Acquisition Fees.

35
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




(a)    Subject to Section 9.2(b) and 9.2(c), the General Partner, or if directed
by the General Partner, the Managers, shall be paid an annual asset management
fee (the “Investment Partnership Management Fee”) by the Purchaser, payable
monthly on the date of the Closing and on the last day of each month equal to
sixty-five basis points (0.65%) per annum of the aggregate acquisition cost
(including any portion of the acquisition cost attributable to leverage but
excluding (x) any portion of the acquisition costs representing adjustments for
cash or cash equivalents, and (y) any contingent payments unless and until such
amounts are actually paid) of all Investments held directly or indirectly by the
Investment Partnership as of such last day of the month; provided, that if
either of the Investment Management Agreements is terminated during any monthly
period, then the Investment Partnership Management Fee shall be reduced by the
portion of the Investment Partnership Management Fee to which the applicable
Manager would have been entitled pursuant to such Investment Management
Agreement from the effective date of termination through the end of such month.
For the avoidance of doubt, the Investment Partnership Management Fee shall not
be payable with respect to any portion of an Investment owned by a co-investment
entity. Payment of the Investment Partnership Management Fee shall in all events
be subject to the terms of the Management Fee Side Letter. The Investment
Partnership Management Fee shall be allocated between the Managers as provided
in the Investment Management Agreements.
(i)    The Investment Partnership Management Fee shall be pro rated for any
period less than a month based on the number of days during such period;
(ii)    The Investment Partnership Management Fee may be deducted by the General
Partner from any distribution otherwise payable to the Limited Partners pursuant
to Section 8.1, may be funded by means of a Capital Contribution pursuant to
Section 5.1 hereof provided that any such capital call shall be limited to no
more than 66 2/3% of the aggregate Investment Partnership Management Fee for the
applicable year (a “Permitted Investment Management Fee Capital Call”);
(iii)    If not paid when due for any reason, the Investment Partnership
Management Fee shall accrue and continue to be an obligation of the Purchaser,
payable in accordance with the immediately preceding clause (ii); and
(iv)    The Managers may, by joint action, reduce or waive the Investment
Partnership Management Fee with respect to certain Limited Partners (“Designated
Limited Partners”); provided, that following such waiver and/or reduction, each
Limited Partner (other than Designated Limited Partners) will be allocated and
bear no more than its proportionate share of the Investment Partnership
Management Fee.
(b)    Any and all break-up fees, directors’ fees, advisory fees, consulting
fees, monitoring fees, or other fees received by the General Partner or an
Affiliate of the General Partner in a month as a result of an Investment
proposed to be acquired or acquired by the Investment Partnership (other than
Transaction Fees payable in accordance with Section 9.2(c) and any fees received
for services provided in accordance with Section 9.3(k) (“Other Fees”) will be
credited (net of any related unreimbursed expenses incurred by the General
Partner or an Affiliate of the General Partner) against the Investment
Partnership Management Fee payable with respect to such month. If the amount of
such Other Fees exceeds the Investment Partnership Management Fee for

36
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




any period, then the General Partner shall, or shall cause such Affiliate to,
pay (or direct the applicable third party to pay) any excess to the Investment
Partnership.
(c)    If the Investment Partnership pays any placement or finders’ fees
(“Placement Fees”) in connection with the admission of Limited Partners, then
the amount of all Investment Partnership Management Fees payable, commencing
with the first or the next (as applicable) Investment Partnership Management Fee
payable by the Investment Partnership, shall be reduced by the amount of such
Placement Fees until the total amount of such reduction equals the total amount
of such Placement Fees paid by the Investment Partnership.
(d)    Upon the closing of an acquisition of Senior Healthcare Properties,
including, without limitation, upon the closing of the transaction evidenced by
the Purchase Agreement, a fee shall be paid (“Transaction Fees”) to the Managers
in an amount equal to one percent (1.0%) of the aggregate acquisition cost
(including any portion of the acquisition cost attributable to leverage but
excluding (x) any portion of the acquisition costs representing adjustments for
cash or cash equivalents, and (y) any contingent payments unless and until such
amounts are actually paid) of the Investment; provided, that if either of the
Investment Management Agreements is terminated, then the Transaction Fee shall
be reduced by the portion of the Transaction Fee to which the applicable Manager
would have been entitled pursuant to such Investment Management Agreement.  For
the avoidance of doubt, the Transaction Fees shall not be payable with respect
to any portion of an Investment owned by a co-investment entity.  The
Transaction Fee shall be allocated between the Managers in the manner provided
in the Investment Management Agreements.
9.3    Authority for Specific Actions. Subject to Section 3.3 of the Purchaser
LLC Agreement and Section 3.12, Section 9.4 and Section 9.5 hereof and without
limiting the authority granted pursuant to the foregoing Section 9.1, the
General Partner shall have full power and authority, without the consent of any
Limited Partner, to directly or indirectly through any direct or indirect
subsidiary of the Investment Partnership:
(a)    acquire, hold, make and dispose of Interim Investments in accordance with
the terms of this Agreement;
(b)    acquire, develop, construct, improve, maintain, own, hold, lend, operate,
manage, lease, finance, mortgage, pledge, divide, combine, sell, transfer,
convey, assign, grant options with respect to, dispose of or otherwise deal in
and transact business with respect to Designated Investments;
(c)    negotiate restructurings or work-outs of Designated Investments,
including the foreclosure or transfer in lieu of foreclosure of collateral
securing a Designated Investment;
(d)    borrow money, issue (or guarantee) evidences of indebtedness and obtain
lines of credit, loan commitments and letters of credit for the account of the
Investment Partnership, any Subsidiary or any Person in which the Investment
Partnership has a direct or indirect ownership interest and secure the same by
mortgage, pledge, direct or indirect collateral assignment, or other lien on any
Investment Partnership assets (including the obligations of the Partners to make
Capital Contributions and other required payments to the Investment Partnership
pursuant to and in

37
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




accordance with this Agreement, the right to deliver Capital Calls, the
Investment Partnership’s right, title and interest in and to the security
interest of the Investment Partnership related thereto);
(e)    borrow funds to make Designated Investments or to obtain working capital
or to otherwise leverage the Investment Partnership’s assets through
securitizations or the issuance of mortgage- or other asset-backed securities or
preferred equity interests (so long as such securitizations, mortgage- or other
asset-backed securities or preferred equity investments are issued by a
Subsidiary created pursuant to Section 9.3(l);
(f)    guarantee liabilities of third parties or to provide interim financing as
the General Partner deems necessary in connection with Designated Investments;
(g)    hold assets of the Investment Partnership in the name of one or more
trustees, nominees, other agents or directly or indirectly through one or more
entities owned in whole or in part directly or indirectly by the Investment
Partnership;
(h)    maintain such insurance as the General Partner may deem appropriate to
protect the assets and interests of the Investment Partnership and Indemnified
Parties and to satisfy any contractual undertakings of the Investment
Partnership;
(i)    establish reserves for any Investment Partnership purposes and to fund
such reserves with any Investment Partnership assets or borrowed funds;
(j)    enter into arrangements for property management, development, legal,
accounting, engineering, leasing, brokerage, consulting, appraisal, artisan,
construction, repair or custodian services or for any other services in
connection with the management and operation of the Investment Partnership and
its Investments, including arrangements that provide for incentive compensation;
(k)    enter into transactions on behalf of the Investment Partnership with the
General Partner or Affiliates of the General Partner for brokerage, investment
banking, property management, leasing and other services customarily obtained
from unaffiliated third parties; provided that (i) the terms of such
transactions are on an arm’s-length basis and no less favorable than those that
could be obtained from unaffiliated third parties; (ii) the terms and conditions
of any such transaction must be embodied in a written contract that precisely
describes the transaction; (iii) any indemnification provided to any such
Affiliate(s) in connection with any such transaction may not be broader than the
indemnification provided for the General Partner under this Agreement; and (iv)
such transaction must be of the type undertaken by the Investment Partnership in
the ordinary course of its business;
(l)    create one or more directly or indirectly held entities (each, a
“Subsidiary”) to hold any assets of the Investment Partnership or for any other
Investment Partnership purpose. The purpose of this provision is to allow the
General Partner to invest capital contributed to the Investment Partnership
through parallel or wholly owned limited liability companies, partnerships,
corporations or trusts or other arrangements when the General Partner deems such
arrangements to be appropriate to minimize taxes, comply with regulatory
requirements, structure transactions so

38
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




as to avoid the application of taxes or regulatory requirements, satisfy
financing requirements (such as by creating “single purpose” “bankruptcy remote”
entities with one or more unaffiliated members whose consent would be required
for the property owner to seek protection under the U.S. Bankruptcy Code), or
otherwise achieve a benefit for the Partners consistent with the purposes of the
Investment Partnership (provided, however, that the overall governance and
economic relationship, including allocations, distributions and rights of the
Partners, are preserved). Any such arrangements shall preserve the governance
and economic relationship of the General Partner and the Limited Partners such
that, subject to the following sentence, the distribution to the Partners of
Distributable Proceeds and any other amounts distributed from any Investment
made through an entity in accordance with this Section 9.3(l) will be materially
the same as would be the case if such amounts had been distributed pursuant to
Section 8.1. The amounts available for distribution will be subject to reduction
due to the incurrence of formation and operational expenses attributable to such
entity. One or more such Subsidiaries may borrow or otherwise incur
indebtedness;
(m)    form, own, invest in and/or acquire shares or interests in one or more
entities; provided that if such an entity is an Affiliate of the General Partner
then the criteria set forth above in Section 9.3(k) must be satisfied;
(n)    cause the Investment Partnership to be a venturer, partner, stockholder,
member, holder of a beneficial interest or other participant or owner in a joint
venture, partnership (whether limited or general), corporation, trust, limited
liability company or other venture or enterprise;
(o)    prepay in whole or in part, refinance, recast, increase, modify or extend
any liabilities affecting any Designated Investment (or any underlying assets)
and in connection therewith execute any extensions or renewals of encumbrances
on any or all of the Designated Investments (or any underlying assets);
(p)    negotiate and execute any deed, lease, easement, mortgage, deed of trust,
mortgage note, promissory note, bill of sale, contract, joint venture agreement,
certificate or other instrument in connection with the acquisition, holding,
financing, development, construction, management, maintenance, operation, lease,
pledge, sale or other disposition of a Designated Investment (or any underlying
assets);
(q)    lend money or other assets of the Investment Partnership upon such terms
and with (or without) such security as the General Partner shall deem
appropriate in connection with any Investment;
(r)    distribute funds to the Partners in accordance with the provisions of
this Agreement;
(s)    prepare and cause to be prepared reports, statements and other relevant
information for distribution to the Partners;
(t)    incur and pay all expenses and obligations incident to the operation and
management of the Investment Partnership;

39
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




(u)    open accounts and deposit, maintain and withdraw funds in the name of the
Investment Partnership in banks, savings and loan associations, brokerage firms
or other financial institutions;
(v)    bring and defend actions and proceedings at law or equity before any
court or governmental, administrative or other regulatory agency, body or
commission or otherwise;
(w)    prepare and file all necessary returns and statements and pay all taxes,
assessments and other impositions applicable to the assets of the Investment
Partnership;
(x)    grant third parties an interest in the Designated Investments (or any
underlying assets); and
(y)    act for and on behalf of the Investment Partnership in all matters
incidental to the foregoing.
9.4    Investment Restrictions. The Investment Partnership intends to acquire
and dispose of Designated Investments that are selected by the General Partner.
The acquisition or disposition of any Designated Investment shall be subject to
the prior review and approval of the Investment Committee.
9.5    Reliance by Third Parties; Authorized Signatories. Any contract,
instrument or act of the General Partner on behalf of the Investment Partnership
shall be conclusive evidence in favor of any third party dealing with the
Investment Partnership that the General Partner has the authority, power, and
right to execute and deliver such contract or instrument and to take such action
on behalf of the Investment Partnership. This Section 9.5 shall not, however, be
deemed to limit the liabilities and obligations of the General Partner as set
forth in this Agreement.
9.6    Expense Reimbursement. The Investment Partnership shall be responsible
for the following expenses:
(a)    all reasonable fees and out-of-pocket costs and expenses incurred in
connection with the formation of the Investment Partnership (including all
Subsidiaries of the Investment Partnership and any Alternative Investment
Vehicles and/or Parallel Investment Vehicles) and any Feeder Funds and the
General Partner, SAFANAD and FC and the consummation of the Closing, including
travel, legal (excluding legal services provided by in-house attorneys),
accounting and other expenses incurred in connection with the offer and sale of
the interests of the Limited Partners (excluding any Placement Fees); provided,
that the foregoing shall not include any out-of-pocket costs and expenses
incurred by Feeder Funds other than formation expenses related to the same;
(b)    the charges and expenses of maintaining the Investment Partnership’s (and
its Subsidiaries’) bank accounts or of any banks, custodians or depositories
appointed for the safekeeping of the Interim Investments or other property of
the Investment Partnership, including the costs of bookkeeping and accounting
services;

40
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




(c)    all reasonable third party out-of-pocket costs and expenses incurred in
connection with the administration of the Investment Partnership;
(d)    all reasonable third party out-of-pocket costs and expenses incurred by
the General Partner, any Affiliate of the General Partner or the Managers that
are related to the Investment Partnership’s operations, including reasonable
travel costs, fees and other out-of-pocket expenses directly related to the
investigation of investment opportunities (whether or not consummated), the
acquisition, ownership, management, financing, hedging or sale of its
Investments, meetings with the Limited Partners, taxes, fees of auditors,
outside counsel and outside consultants, insurance (except any liability
insurance for unindemnifiable acts under this Agreement, other than insurance
for negligence in Custodial Activities, which shall specifically be included as
an expense of the Investment Partnership), litigation expenses, expenses
associated with the preparation and distribution of reports to Partners, the
costs of any third parties and, subject to Section 9.3(k), any Affiliate of the
General Partner, retained to provide necessary services relating to the assets
held by the Investment Partnership (including any services for servicing and
special servicing of loans and management, construction, leasing and other
property management services), and any extraordinary expenses related to
providing the services required under this Agreement;
(e)    all third-party fees and third party out-of-pocket costs and expenses
incurred (i) in connection with conducing an offering of equity interests in the
Purchaser and (ii) to elect and maintain the Purchaser’s status as a REIT,
including all REIT compliance costs;
(f)    all other reasonable out-of-pocket expenses not specifically provided for
in this Section 9.6 which are incurred by the General Partner or an Affiliate of
the General Partner or a Manager in connection with operating the Investment
Partnership, or performing the duties of the General Partner under this
Agreement, other than (i) office overhead of the General Partner and its
Affiliates (including but not limited to rents and telecommunications expenses),
and (ii) compensation of the General Partner’s employees and the employees of
its Affiliates; and
(g)    the Investment Partnership shall reimburse SAFANAD or its Affiliates up
to $25,000 per calendar year the Investment Partnership is in existence (without
proration for partial years) for the cost of offshore structuring and compliance
relating to the Investment Partnership with respect to the Investments,
including but not limited to expenses relating to any Alternative Investment
Funds, Parallel Investment Funds, Blocker Corporations and Feeder Funds in which
or through which SAFANAD, its Affiliates, its co-investors or any investors
organized by SAFANAD or its Affiliates invest in the Investment Partnership.
For the avoidance of doubt, the Investment Partnership shall not be responsible
following the Closing for any costs and expenses not specifically enumerated in
Sections 9.6(a) through Section 9.6(f) above. In particular, no costs or
expenses incurred by any Partner, or any member, shareholder or partner of any
Partner, in connection with the administration or operations of such Partner,
including, without limitation, any taxes or fees required in order for such
Partner to maintain good standing in its jurisdiction of organization, shall be
paid or reimbursed by the Investment Partnership.

41
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




To the extent that expenses to be borne by the Investment Partnership in
accordance with this Section 9.6 are paid by the General Partner or either
Manager, the Investment Partnership shall reimburse the General Partner or such
Manager for such expenses.
9.7    Other Permitted Business.
(a)    The General Partner shall not engage independently or with others in
business ventures of any nature or description other than the Investment
Partnership, any Alternative Investment Vehicle or Parallel Investment Vehicle
or Feeder Fund.
(b)    Except to the extent otherwise limited by this Agreement, the Limited
Partners, Affiliates of the General Partner and the Managers may engage
independently or with others in other business ventures, activities or
investments of every nature and description, whether similar or dissimilar to
those of the type included within the definition of Designated Investments or
with investment objectives substantially similar to those of the Investment
Partnership, including the rendering of advice or services of any kind to other
investors and the making or management of other investments and serving as the
general partner, manager or advisor of other public or private investment funds.
For the avoidance of doubt, nothing in this Agreement shall prohibit the Limited
Partners, Affiliates of the General Partner or the Managers from investing in
(i) any ancillary healthcare companies (such as hospice, therapy or staffing
services companies) irrespective of whether such companies own or operate any
real property, (ii) any companies that operate Senior Healthcare Properties,
(iii) debt or other financing instruments or (iv) any other healthcare related
investment. Nothing in this Agreement shall be deemed to prohibit any Affiliate
of the General Partner, a Manager or any Affiliate of a Manager or any Key
Person from dealing or otherwise engaging in business with Persons transacting
business with the Investment Partnership or any Subsidiary, or from providing
services relating to the purchase, sale, financing, management, development or
operation of assets of the type included within the definition of Designated
Investments and receiving compensation therefor. Neither the Investment
Partnership, any Subsidiary nor any Partner shall have any right by virtue of
this Agreement or the partnership relationship created hereby in or to such
other business ventures, activities or investments or to the income or proceeds
derived therefrom, and the pursuit of such business ventures, activities or
investments shall not be deemed wrongful or improper.
9.8    General Partner Guarantees. The Limited Partners acknowledge that the
General Partner or any Affiliate of the General Partner may decide in its sole
discretion to provide a lender with a so-called “bad acts” or similar guaranty
in connection with any Indebtedness the General Partner determines in good faith
should be incurred for the benefit of the Investment Partnership or any
Subsidiary, pursuant to which such guarantor would be personally liable for the
respective Indebtedness upon the occurrence of certain acts (“Prohibited Acts”)
(such as, by way of example only, the filing of a voluntary petition in
bankruptcy on behalf of the Investment Partnership or any Subsidiary). If the
General Partner or an Affiliate of the General Partner provides such a
guarantee, then the General Partner is implicitly agreeing with the beneficiary
of the guarantee (i.e., the lender) to not take the Prohibited Acts, even if the
Prohibited Acts would help forestall the lender’s exercise of remedies. The
Limited Partners agree that in such a case, (i) neither the General Partner nor
any Affiliate of the General Partner will have any liability to the Investment
Partnership or any Subsidiary

42
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




or any Limited Partner solely for failing to take or for failing to cause the
Investment Partnership or any Subsidiary to take any such Prohibited Acts,
except to the extent the General Partner’s failure to take or failure to cause
the Investment Partnership or such Subsidiary to take such Prohibited Acts (a)
constitutes fraud, gross negligence or willful misconduct of the General
Partner; (b) was committed in bad faith; or (c) was the result of active,
knowing and deliberate dishonesty on the part of the General Partner; and (ii)
solely failing to file for bankruptcy will not constitute conduct described in
clauses (a), (b) or (c) above. Notwithstanding anything to the contrary, in no
event will any Partner or any constituent member or Affiliate of any Partner
have any obligation to provide any guarantee to a third party.
9.9    Key Person Event.
(a)    Vincent T. Pica, II, Mark Benn, Ziad Dannaoui, Brian Beckwith, Steven
Fishman and Arnold Whitman each shall each be deemed a “Key Person.” If, at any
time, more than three of the Key Persons cease (including as a result of death
or disability) to devote a substantial portion of their working time, either on
behalf of the General Partner, the Managers or any other Affiliate of the
General Partner, on the management and operation of FC or its Affiliates or
SAFANAD or its Affiliates (as applicable) or the Investment Partnership
(including as a result of death or disability) and such persons are not replaced
by successors satisfactory to the Limited Partners holding more than two-thirds
(66 2/3%) of the Limited Partner interests (such successors shall thereafter be
considered Key Persons), such that there are at least three key persons devoting
their time as described above, then such event shall be deemed to be a “Key
Person Event.” Upon the occurrence of a Key Person Event, the General Partner
shall promptly give notice to the Limited Partners of the Key Person Event. If
the Limited Partners representing more than two-thirds (66 2/3%) of the
Percentage Interests of all Voting Limited Partners vote to suspend future
Capital Calls, then the General Partner’s right to make Capital Calls shall be
suspended (the “Suspension Period”) and shall not resume until Limited Partners
representing more than two-thirds (66 2/3%) of the Percentage Interests of all
Voting Limited Partners approve replacements for such Key Persons or vote to
reinstate the General Partner’s ability to make Capital Calls. Notwithstanding
anything to the contrary, during a Suspension Period, Capital Calls may be made
for the purpose of (x) funding Investments with respect to which the Investment
Partnership has entered into a letter of intent or other commitment to purchase
prior to such suspension of Capital Calls; and (y) paying the expenses of the
Investment Partnership (other than the Investment Partnership Management Fee) in
connection with Designated Investments made prior to such suspension of Capital
Calls.
(b)    The Key Persons shall, collectively, devote a sufficient portion of their
working time on the management and operation of FC or its Affiliates or SAFANAD
or its Affiliates (as applicable) or the Investment Partnership, either on
behalf of the General Partner, the Managers or any other Affiliate of the
General Partner, as they in good faith deem appropriate to manage the business
of FC or its Affiliates or SAFANAD or its Affiliates (as applicable) or the
Investment Partnership.

43
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




9.10    ERISA Matters.
(a)    The General Partner shall use its commercially reasonable efforts to
conduct the affairs and operations of the Investment Partnership such that the
assets of the Investment Partnership will not constitute Plan Assets of any
ERISA Partner.
(b)    If, at any time on or after the Investment Partnership’s first
Investment, the General Partner determines that “benefit plan investors” (within
the meaning of Section 3(42) of ERISA) hold twenty five percent (25%) or more of
the total value of any class of equity interest in the Investment Partnership
(as determined in accordance with Section 3(42) of ERISA), the General Partner
shall (i) promptly notify each ERISA Partner of such determination and (ii)
within fifteen (15) Business Days following delivery of such notification,
prepare and deliver to each ERISA Partner a certification that the Investment
Partnership qualifies as a “venture capital operating company” or a “real estate
operating company” (within the meaning of the Plan Asset Regulations) or notify
each ERISA Partner that it is unable to do so.
(c)    If the General Partner is unable to provide the certification described
in clause (ii) of Section 9.10(b) or an ERISA Partner delivers to the General
Partner an opinion of counsel to the effect that there is a reasonable
likelihood that the assets of the Investment Partnership constitute Plan Assets,
the General Partner shall promptly provide each ERISA Partner with a notice to
the effect that the same has occurred, and each ERISA Partner shall, with the
consent of the General Partner, have the opportunity to withdraw from the
Investment Partnership by providing written notice (a “ERISA Withdrawal Notice”)
to the General Partner within ten (10) Business Days after obtaining the General
Partner’s notice. The withdrawal of ERISA Partners electing to withdraw under
this Section 9.10(c) shall be effected as of the last day of the Fiscal Quarter
of the Investment Partnership during which the ERISA Withdrawal Notice is
delivered (the “ERISA Withdrawal Date”), and such withdrawing ERISA Partner
shall no longer be a Partner of the Investment Partnership as of such ERISA
Withdrawal Date. If a partial withdrawal would be sufficient to prevent the
assets of the Investment Partnership from constituting Plan Assets, an ERISA
Partner may, with the consent of the General Partner, elect to withdraw only a
portion of the ERISA Partner’s interest in the Investment Partnership.
(d)    Each ERISA Partner requesting withdrawal, in whole or in part, from the
Investment Partnership shall not be required to make any Capital Contributions
in respect of the withdrawn interest following the date of the General Partner’s
receipt of the ERISA Withdrawal Notice.
(e)    The General Partner shall, subject to its consent, make a liquidating
distribution to each ERISA Partner requesting withdrawal from the Investment
Partnership, in each case, for an amount equal to the then Estimated Equity
Interest Value of such ERISA Partner (provided that in the case of a partial
withdrawal, the then Estimated Equity Interest Value of such ERISA Partner shall
be calculated as if such ERISA Partner’s interest in the Investment Partnership
consisted solely of the portion of its interest that is being withdrawn), out of
available cash for such purposes, as soon as reasonably practicable following
the ERISA Withdrawal Date, but the Investment Partnership shall not have any
specific obligations to take any particular action (such as liquidating
Investments or incurring Indebtedness) to satisfy such withdrawal request. No

44
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




approval of or consultation with the Limited Partners shall be required prior to
the making of such distribution. If, after ninety (90) days following the ERISA
Withdrawal Date, a withdrawing ERISA Partner has not yet received full payment
of the amount of its Estimated Equity Interest Value, payment of the unpaid
amount shall be made by delivery to such ERISA Partner of a promissory note made
by the Investment Partnership bearing interest at a rate of eight percent (8%)
per annum, compounded annually, payable in cash no later than twenty-four (24)
months from the ERISA Withdrawal Date.
(f)    Upon the withdrawal of any ERISA Partner from the Investment Partnership
pursuant to this Section 9.10, the Partners (including the withdrawing ERISA
Partner(s)) shall enter into an amendment to this Agreement reflecting such
withdrawal and amending such provisions of this Agreement, including the
provisions regarding allocations and distributions during the term of the
Investment Partnership and upon its dissolution, as may be appropriate so that
the intent, spirit, operation and effect of such allocation, distribution and
other provisions shall, to the maximum extent possible, be preserved after
taking into account the withdrawal of such ERISA Partner(s). As promptly as
practicable following the ERISA Withdrawal Date, the General Partner shall,
where necessary, file and record any required amendment to the Certificate of
Limited Partnership of the Investment Partnership to reflect such withdrawal.
(g)    Each investor that is a “benefit plan investor” within the meaning of
Section 3(42) of ERISA, by making a capital contribution to a Feeder Fund of
which the underlying assets are deemed to constitute Plan Assets of such
investor, (a) shall be deemed to direct the general partner (or similar managing
entity) of such Feeder Fund to invest the amount of such capital contribution in
the Investment Partnership and/or pay any related costs with such capital
contribution and (b) will acknowledge that during any period when the underlying
assets of such Feeder Fund are deemed to constitute Plan Assets, the general
partner (or similar managing entity) of such Feeder Fund will act as a custodian
with respect to the assets of such investor, but is not intended to be a
fiduciary with respect to the assets of such investor for purposes of ERISA or
Section 4975 of the Code.
9.11    Excess Conditions. Certain Limited Partners may have limitations on the
percentage ownership interest in the Investment Partnership (including,
indirectly, its Subsidiaries) they may hold, individually or collectively with
other Limited Partners similarly situated (any such ownership interest in excess
of such limits shall be referred to as an “Excess Condition”). The General
Partner in its sole discretion may permit any such Limited Partner, following
the occurrence of an Excess Condition, to withdraw a portion of its interest in
the Investment Partnership, or may make other arrangements with the Limited
Partner to reduce its interest in the Investment Partnership, in each case to
the extent necessary to alleviate the Excess Condition. Notwithstanding the
foregoing, the General Partner will use reasonable efforts to not permit an
Excess Condition to occur that would result in any such withdrawal or other
reduction by an affected Limited Partner.

45
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




ARTICLE X
NO REGISTRATION AS A BROKER, DEALER OR INVESTMENT ADVISOR
10.1    No Registration or Recommendation. In no event shall the Investment
Partnership, the General Partner, the Managers nor any of their Affiliates be
required to (i) register as a “broker” or “dealer” under the Securities Exchange
Act of 1934, as amended, or any similar state securities law, or as an
investment advisor under the Investment Advisors Act of 1940, as amended, or any
similar state securities law, as a result of its actions under this ARTICLE X;
or (ii) take action under this ARTICLE X if any such registration would be
required solely as a result thereof. No offer by the Investment Partnership
pursuant to this ARTICLE X shall be deemed to be a recommendation to purchase
any specific securities or as to the suitability of any such purchase for any
Limited Partner.
ARTICLE XI
INDEMNIFICATION
11.1    Exculpation. Neither the General Partner, the Managers, any Affiliate of
the General Partner or the Managers, any member of the Investment Committee, nor
any principal, heir, executor, administrator, partner, member, stockholder,
employee, employer, officer, director, manager, agent, successor or assign of
any of the foregoing (including any Person who serves at the request of the
General Partner as a director, officer, manager, partner, member, employee or
agent of another entity in which the Investment Partnership has an interest as a
security holder, creditor or otherwise) (each an “Indemnified Party”) shall have
any liability to the Investment Partnership, any Subsidiary, any Limited Partner
or any Feeder Fund Investor for any loss suffered by the Investment Partnership,
any Subsidiary, any Limited Partner or any Feeder Fund Investor as a result of
any act or omission on behalf of the Investment Partnership or otherwise taken
or omitted in connection with providing services to the Investment Partnership
or any Subsidiary, or the performance of the General Partner’s duties under this
Agreement or the Managers’ duties under the Investment Management Agreements,
unless such action or inaction constitutes fraud, gross negligence (or, with
respect to Custodial Activities, negligence), bad faith or willful misconduct of
such Indemnified Party.
11.2    Indemnification. Subject to the limitations contained in this Section
11.2, the Investment Partnership shall indemnify each Indemnified Party against
all losses, liabilities, damages and expenses incurred by such Indemnified Party
as a result of any actions or omissions taken or omitted in connection with
providing services to the Investment Partnership or any Subsidiary, or the
performance of the General Partner’s duties under this Agreement or the
Managers’ duties under the Investment Management Agreements or by reason of any
action or omission taken or omitted on behalf of the Investment Partnership or
any Subsidiary. Such indemnity shall cover, without implied limitation,
judgments, settlements, fines, penalties and counsel fees and expenses
reasonably incurred in connection with the defense or disposition of any action,
suit or other proceeding, whether civil or criminal, before or threatened to be
brought before any court, administrative body, arbitrator, mediator or other
dispute resolution process, in which an Indemnified Party may be or may have
been involved as a party or otherwise, or with which it may have been

46
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




threatened, by reason of any act or omission on behalf of the Investment
Partnership or otherwise taken or omitted in connection with providing services
to the Investment Partnership or any Subsidiary, or the performance of the
General Partner’s duties under this Agreement or the Managers’ duties under the
Investment Management Agreements; provided, however, that an Indemnified Party
shall not be entitled to indemnification pursuant to this Section 11.2 with
respect to any matter as to which such Indemnified Party shall have been finally
adjudicated (without any further right of appeal or further proceeding) in any
such action, suit or other proceeding, or otherwise by a court of competent
jurisdiction or before any administrative body, arbitrator, mediator, or
otherwise including in any action, suit or other proceeding commenced by any
Limited Partner or any Feeder Fund Investor to have committed an act or omission
constituting fraud, gross negligence (or, with respect to Custodial Activities,
negligence), bad faith or willful misconduct. The right of indemnification
provided hereby shall not be exclusive of, and shall not affect, any other
rights to which any Indemnified Party may be entitled and nothing contained in
this Section 11.2 shall limit any lawful rights to indemnification existing
independently of this Section 11.2.
11.3    Payment of Indemnification Expenses. Prior to the final disposition of
any claim or proceeding with respect to which any Indemnified Party may be
entitled to indemnification hereunder, at the direction of the General Partner,
the Investment Partnership shall pay to the Indemnified Party an amount equal to
all expenses of said Indemnified Party reasonably incurred in the defense of
said claim or proceeding, in advance of such final disposition and as such
expenses are incurred, so long as the Investment Partnership has received a
written undertaking of said Indemnified Party to repay to the Investment
Partnership the amount so advanced if it shall be finally adjudicated by a court
of competent jurisdiction (without any further right of appeal therefrom) that
said Indemnified Party was not entitled to indemnification hereunder. Upon
making full payment to an Indemnified Party for any indemnification claim
hereunder, if the Indemnified Party has no continuing liability with respect to
any claim or proceeding with respect to which such Indemnified Party may be
entitled to indemnification hereunder, then the Investment Partnership shall be
subrogated to the extent of such payment to any rights which the Indemnified
Party may have to receive indemnification payments from other Persons with
respect to the subject matter underlying such indemnification claim.
ARTICLE XII
TRANSFERS OF LIMITED PARTNERSHIP INTERESTS
12.1    Assignability of Interests.
(a)    Except as specifically provided by this Agreement (including, for the
avoidance of doubt, as provided in Section 3.12(b) hereof), the Equity Interest
of a Limited Partner or a Special Limited Partner may not be directly or
indirectly sold, assigned, pledged, hypothecated or otherwise transferred (each
such transaction being herein called a “Transfer”) in whole or in part without
the prior written consent of the General Partner, which may be withheld in its
sole and absolute discretion (and if the General Partner or the Investment
Partnership is required to obtain the consent of any lender to the Investment
Partnership or a Subsidiary, the General Partner shall refuse to grant such
consent absent any required consent of such lender). In addition, no Limited

47
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




Partner nor any Special Limited Partner may assign, pledge, hypothecate or
otherwise transfer in whole or part its interest in the Investment Partnership
without providing to the General Partner such evidence as the General Partner
may reasonably require, including an opinion of a nationally recognized counsel
(which in the General Partner’s sole discretion may be a Partner’s in-house
counsel), such counsel having expertise in the subject matter of such opinion,
if so required, that the assignment or transfer will not:
(i)    jeopardize the status of the Investment Partnership as a partnership for
United States federal income tax purposes or result in a termination of the
Investment Partnership under the Code;
(ii)    cause the Investment Partnership to be taxed as a corporation under Code
Section 7704;
(iii)    cause a violation of Section 3.12(a);
(iv)    cause a dissolution of the Investment Partnership under the Act;
(v)    cause the Investment Partnership’s assets to be deemed to be Plan Assets;
(vi)    cause the Investment Partnership to be an “investment company” within
the meaning of the 40 Act;
(vii)    violate, or cause the Investment Partnership to violate, any applicable
law or regulation, including any applicable federal or state securities laws; or
(viii)    cause the Investment Partnership or any Partner to be in violation of
any contract, financing or other obligation legally binding upon any of them or
otherwise cause the Investment Partnership or any Partner to suffer any material
adverse consequence, including any mandatory prepayment obligations under any
financing, which, in each case, has been identified by the General Partner,
based on the advice of counsel, as a violation or adverse consequence likely to
occur as a result of such assignment or transfer.
(b)    In addition, no assignment, other than pursuant to Section 3.12(b) or
Section 12.2, shall be permitted if, at the time of such assignment, the
assigning Limited Partner is in default of its obligations under this Agreement.
No assignment shall be binding upon the Investment Partnership until the General
Partner receives an executed copy of an assignment and assumption agreement,
which shall be in form and substance reasonably satisfactory to the General
Partner, and, other than in the case of an assignment pursuant to Section
3.12(b), until such assignment is approved by the General Partner pursuant to
this Section 12.1. Notwithstanding the assignment of all or any portion of a
Partner’s Equity Interest in the Investment Partnership, other than in the case
of an assignment pursuant to Section 3.12(b), the assignment of an economic
interest in the Investment Partnership shall not entitle the assignee to be
admitted as a substitute Limited Partner other than pursuant to Section 12.2.

48
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




(c)    Each Limited Partner agrees that it will pay all reasonable expenses,
including attorneys’ fees and disbursements, incurred by the Investment
Partnership in connection with the assignment of an Equity Interest of such
Limited Partner.
(d)    Notwithstanding the provisions of Section 12.1(a), the General Partner
will not unreasonably withhold its consent to any Transfer of Equity Interests
by a Limited Partner to an estate planning trust or similar estate planning
vehicle for the benefit of the persons in such Limited Partner’s Family Members;
provided that all of the other conditions set forth in Section 12.1(a) are
satisfied.
(e)    Notwithstanding the provisions of Section 12.1(a), the General Partner
shall consent to any Transfer of Equity Interests by SAFANAD or FC or a
respective Affiliate thereof (or, in the case of FC, NorthStar or its
Affiliates) to another Affiliate of SAFANAD or FC (or, in the case of FC,
NorthStar or its Affiliates), as applicable; provided that all of the other
conditions set forth in Section 12.1(a) and Section 3.12(a) are satisfied.
(f)    Notwithstanding any provision contained in this Agreement to the
contrary, FC hereby acknowledges and agrees that with respect to FC: (A) subject
to Section 7.05 of the FC LLC Agreement pursuant to which FC Member may be
removed as the Managing Member of FC, the FC Management Team shall at all times
possess sole control of the policies and management of FC, and be responsible
for the day-to-day management of the same; (B) the FC Management Team and/or
employees of Formation Capital LLC, shall at all times beneficially own,
directly or indirectly, at least five percent (5%) of the equity and other
ownership interests in FC and (C) FC Member, shall at all times beneficially
own, directly or indirectly, at least twenty percent (20%) of the equity and
other ownership interests in FC, or such lesser percentage as a result of
NorthStar exercising its rights to make additional capital contributions to FC.
FC shall provide prior written notice to the General Partner and SAFANAD of any
decrease in FC Member’s beneficial ownership of FC.
(g)    Notwithstanding any provision contained in this Agreement to the
contrary, except as otherwise set forth in Section 3.12(a), any Transfer of
Equity Interests in NorthStar shall require the consent of SAFANAD, such consent
not to be unreasonably withheld; provided, however, that it shall not be
unreasonable for SAFANAD to withhold such consent if after giving effect to such
Transfer of Equity Interests in NorthStar will result in Purchaser no longer
being able to maintain the status of a domestically controlled qualified
investment entity; provided, further that subject to Section 3.12, the consent
of SAFANAD shall not be required for (i) any Transfer of all or a portion of
NorthStar’s Equity Interests to any entity in which the managing member, general
partner or similar governing body is, directly or indirectly, Controlled by or
under common Control with NHI or any Affiliate thereof, or any Person Controlled
by, NorthStar Asset Management Group Inc. or any of its Affiliates (any of the
foregoing permitted NorthStar transferees or pledgees being referred to herein
as a “Permitted NorthStar Member Affiliate”); (ii) any indirect Transfer of
Equity Interests in NorthStar as to any Person among the existing holders of the
partnership, limited liability company, stock or other legal or beneficial
ownership interests in such Person or as to any other Person so long as, after
giving effect to such indirect Transfer, NorthStar is, directly or indirectly,
Controlled by a Permitted NorthStar Member Affiliate; (iii) the Transfer by the
direct or

49
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




indirect members, partners, shareholders or other beneficial owners of NorthStar
of any of their respective direct or indirect beneficial ownership Equity
Interests in NorthStar among themselves; or (iv) (x) any Transfer of direct or
indirect ownership interests in NHI or NorthStar HealthCare Operating
Partnership, LP, or (y) a Transfer as part of a merger, consolidation, spin off,
sale of all or substantially all of the assets of, or similar transaction
involving NHI or NorthStar HealthCare Operating Partnership, LP; provided, that
other than in the case of Transfers described in the foregoing clause (iv)(x) to
the extent such Transfer does not relate to a Controlling interest therein, the
NorthStar Member shall provide ten (10) days prior written notice of such
Transfers (including relevant identity information with respect to the
transferee to ensure such Transfer does not require any advance notice to
governmental authorities) unless a longer time period is required to address
regulatory requirements in which case the NorthStar Member shall provide
sufficient notice to address the same. To the extent a Transfer under the
foregoing clause (iv)(y) occurs as a result of which the NorthStar Member is no
longer Controlled (directly or indirectly through another entity or entities) by
NorthStar Asset Management Group Inc. or any of its Affiliates, the NorthStar
Member shall provide notice to the Members concurrent with the consummation of
the same and in which case, following the expiration of the Lockout Period,
SAFANAD and the FC Member shall have a one-time right (which right may be
triggered either by SAFANAD or the FC Member, but no event may the same be
triggered more than once) to trigger the sale process as described in, and in
accordance with, Section 12.4. The FC Member shall be an express third-party
beneficiary of this Section 12.1(g).
12.2    Substitute Limited Partners. Except for a Transfer pursuant to Section
3.12(b), a person that acquires an economic interest in the Investment
Partnership by assignment from a Limited Partner in accordance with the
provisions of Section 12.1 may only be admitted to the Investment Partnership as
a substitute Limited Partner with the consent of the General Partner, which may
be withheld in its sole and absolute discretion. The admission of an assignee as
a substitute Limited Partner shall in all events be conditioned upon the
assignee’s written assumption, in form and substance reasonably satisfactory to
the General Partner, of all obligations of the assigning Limited Partner and
execution of an instrument reasonably satisfactory to the General Partner
whereby such assignee becomes a party to this Agreement as a Limited Partner.
12.3    Fund Transfer.
(a)    FC may at any time, transfer the Limited Partnership and Special Limited
Partnership interests held by it to a real estate investment trust (“REIT”) or
other fund organized by one or more Affiliates of FC in which portfolios of real
properties owned by Affiliates of FC are to be combined (a “Fund”). The parties
acknowledge that any such REIT or Fund may thereafter be subject to an initial
public offering or other capital transaction pursuant to which FC or its
Affiliates no longer own a majority of the interests in or control such REIT or
Fund. It shall not be a condition precedent to any such transfer that FC or its
Affiliates own a majority of the equity interests in or control such REIT or
Fund at the time of the contribution or thereafter. In the event that FC wishes
to contribute their interests to any such REIT or Fund, FC shall, no less than
thirty (30) days prior to the anticipated date for such contribution deliver to
the General Partner a written offer pursuant to which the Investment Partnership
may contribute all of its interests in the Investments to such REIT or Fund and
exchange the equity interests in the Subsidiaries of the

50
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




Investment Partnership for equity interests in such REIT or Fund. In the event
that the Investment Committee approves the contribution of the equity interests
held by the Investment Partnership to the REIT or Fund, such contribution shall
be made on substantially the same economic terms and conditions as those offered
to FC. Following such contribution, this Agreement and the organizational
documents of the General Partner shall be amended as may be reasonably required
in order to reflect the voting and other control rights that were afforded to
the Investment Partnership in connection with such contribution and each Limited
Partner, each Special Limited Partner and the General Partner agrees to execute
and deliver such revised documents recommended by the Investment Committee.
(b)    If (i) the Investment Committee approves a contribution of the equity
interests in accordance with Section 12.3(a), and the REIT or Fund proposes to
undertake an initial public offering (an “IPO”) and (ii) the IPO is an
underwritten offering and the managing underwriters advise the REIT or Fund in
writing that in their opinion the REIT’s or Fund’s capital structure will
adversely affect the marketability of the offering, each holder of Limited
Partner or Special Limited Partner interests will consent to and vote for a
recapitalization, reorganization and/or exchange of the existing equity
interests of the Investment Partnership in the REIT or Fund into securities that
the managing underwriters and the Investment Committee find acceptable and will
take all necessary or desirable actions in connection with the consummation of
the recapitalization, reorganization or exchange; provided that (i) the
resultant securities reflect and are generally and reasonably consistent with
the economic rights, benefits and preferences set forth in this Agreement with
respect to the Limited Partners and Special Limited Partners as in effect
immediately prior to such IPO and (ii) SAFANAD has notified FC in writing that
such recapitalization, reorganization and/or exchange would not have a material
adverse tax impact on SAFANAD or on its direct or indirect investors. In the
case of any contribution approved by the Investment Committee, the provisions of
this Section 12.3 and all references to the defined term “IPO” in this Agreement
will apply, mutatis mutandis, to any initial public offering and sale of any
common stock of any Subsidiary of the Investment Partnership and the liquidation
of the Investment Partnership into any such Subsidiary in connection therewith,
as approved by the Investment Committee.
12.4    Sale of Interests in Purchaser.
(a)    Subject to Section 12.4(f), any sale of the Purchaser by the Investment
Partnership during the Lockout Period shall require the consent of the General
Partner.  At any time after the expiration of the Lockout Period, SAFANAD may
notify FC of its desire to cause the Investment Partnership to sell the
Purchaser. After receipt of such notice (each, a “Liquidity Notice”) from
SAFANAD, SAFANAD and FC shall negotiate in good faith for a period of either (x)
six (6) months from the date of the Liquidity Notice, or (y) three (3) months
from the date of the Liquidity Notice if SAFANAD delivers a Liquidity Notice at
any time following the 48 month anniversary of the Closing (the “Negotiation
Period”) to determine whether the Investment Partnership should sell the
Purchaser. SAFANAD may not deliver more than one Liquidity Notice during any
consecutive 12-month period (the “Liquidity Notice Limitation”).
(b)    If upon the expiration of the Negotiation Period FC and SAFANAD have not
determined whether the Investment Partnership should sell the Purchaser and
SAFANAD still

51
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




desires to cause the Investment Partnership to sell the Purchaser, SAFANAD shall
have the right to cause the Investment Partnership to obtain an appraisal from
an independent qualified third party appraiser reasonably acceptable to FC and
SAFANAD of the fair market value of the Purchaser (such fair market value
determination, the “Price”). The fair market value of the Purchaser shall be the
price at which the Purchaser and/or all of its Investments could be sold at such
time of determination in an open and unrestricted market between informed and
reasonable non-Affiliated parties acting at arms’ length and under no compulsion
to act. Subject to the foregoing, the appraiser may take into consideration such
additional factors as he or she determines to be relevant to the determination
of the fair market value. The appraiser shall be required to deliver a report
setting forth its determination of the fair market value in writing to each of
FC and SAFANAD within thirty (30) days following the appointment of such
appraiser. For the purposes of determining the fair market value, the appraiser
shall have access to all books and records of the Purchaser that are relevant to
its value. The General Partner shall cooperate with the appraiser for such
purpose and provide all information and documents reasonably requested by the
appraiser.
(c)    Within no later than fifteen (15) days following receipt of such
appraisal, SAFANAD may, by written notice to FC (the “Post-Valuation Liquidity
Notice”), elect to either (x) not cause the Investment Partnership to sell the
Purchaser or (y) cause the Investment Partnership to sell the Purchaser for an
amount at least equal to the Price.  If SAFANAD elects to not cause the
Investment Partnership to sell the Purchaser, SAFANAD shall continue to have the
right, subject to the Liquidity Notice Limitation, to submit a new Liquidity
Notice. If SAFANAD determines that it desires to cause the Investment
Partnership to sell the Purchaser for an amount equal to the Price, FC, or,
Formation and/or NorthStar, shall have the right to purchase (the “Purchase
Right”) SAFANAD’s indirect interest in the Purchaser (the “SAFANAD Interest”)
for an amount equal to the net proceeds (the “SAFANAD Interest Price”) that
would be distributed to SAFANAD and SAFANAD SLP pursuant to Section 16.2 in the
event the Purchaser were sold for an amount at least equal to the Price, after
deducting reasonable and customary costs and expenses expected to be incurred in
connection with such sale (such as, by way of example only, transfer taxes) and
repayment of any Indebtedness to which the Purchaser and/or any of its
Subsidiaries may be subject.  Either FC, or Formation and/or NorthStar, shall be
entitled to exercise the Purchase Right on behalf of FC by providing (x) written
notice (each, an “Election Notice”), no later than thirty (30) days following
the receipt the Sale Notice, to the General Partner, each Limited Partner and
NorthStar stating that the applicable party (each, an “Interest Purchaser”)
desires to acquire SAFANAD’s Interest, and (y) a non-refundable deposit (the
“Interest Purchase Deposit”) in an amount equal to five percent (5%) of the
SAFANAD Interest Price to be deposited with a mutually acceptable escrow agent.
Upon exercise of the Purchase Right by one or more Interest Purchasers SAFANAD
will sell the SAFANAD Interest to the applicable Interest Purchaser in
accordance with the terms hereof. If both Formation and NorthStar desire to
exercise the Purchase Right, then the SAFANAD Interest shall be acquired and
allocated, pro rata between Formation and NorthStar based on their respective
ownership interests in FC. If only one of Formation or NorthStar desire to
exercise the Purchase Right but not both, then the electing party may only be an
Interest Purchaser if it acquires all of the SAFANAD Interest.
(d)    If none of FC, Formation or NorthStar exercises the Purchase Right, then
SAFANAD shall be permitted to cause the Investment Partnership to sell the
Purchaser pursuant

52
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




to a customary sale process, and customary sale contract, reasonably acceptable
to SAFANAD and FC for a cash amount equal to or greater than the Price but only
if such sale is consummated within 180 days following FC’s (or Formation and
NorthStar, if applicable) election to not exercise, or failure to exercise, the
Purchase Right.
(e)    The closing of the sale of the SAFANAD Interest to the Interest
Purchaser(s) shall occur on the one hundred twentieth (120th) day following
delivery of the last Election Notice, or such later date as may be required in
order to obtain necessary regulatory or third party approvals (the “Interest
Closing Date”). On the Interest Closing Date, the Interest Purchaser(s) shall
purchase from SAFANAD and SAFANAD shall sell to the Interest Purchaser(s) the
SAFANAD Interest for the SAFANAD Interest Price, subject to the further terms
and conditions hereof. Time shall be of the essence with respect to the parties’
obligation to close the purchase of the SAFANAD Interest on the scheduled
Interest Closing Date. On the Interest Closing Date:
(i)    SAFANAD and the Interest Purchaser(s) shall deliver to one another one or
more duly executed and acknowledged instrument(s) of assignment and related
documentation conveying the SAFANAD Interest to the applicable Interest
Purchaser free and clear of all liens and encumbrances, which instrument shall
contain customary provisions, reasonably acceptable to SAFANAD and the Interest
Purchaser(s), including: (A) surviving representations concerning due
organization and authority of SAFANAD and the absence of liens and encumbrances
on the SAFANAD Interest, (B) a provision indemnifying and holding the applicable
Interest Purchaser harmless from certain loss, liability, cost or expense
(including reasonable attorneys’ fees) it may incur by reason of any breach of
such representation, subject to customary limitations, (C) a mutual release by
SAFANAD, FC, NorthStar, the Investment Partnership, the General Partner of all
claims arising from or relating to the ownership of SAFANAD’s ownership of the
Investment Partnership and the operation of the General Partner, the Investment
Partnership and their respective Subsidiaries on or prior to the Interest
Closing Date, (D) an agreement that the Investment Partnership Agreement and
SAFANAD or its Affiliate’s right to receive any Incentive Distributions or other
fees from the Investment Partnership hereunder shall terminate as of the
Interest Closing Date without further liability to the Investment Partnership,
the Interest Purchaser or their respective Affiliates and (E) confidentiality
obligations similar to the obligations set forth in Section 14.3(a);
(ii)    the Interest Purchaser(s) shall pay the SAFANAD Interest Price, net of
the Interest Purchase Deposit (as adjusted by the credits and apportionments
herein set forth) to SAFANAD in immediately available funds;
(iii)    the Investment Partnership accountants shall close the books of the
Investment Partnership as of the Interest Closing Date, and all items of revenue
and expense which are customarily apportioned in the sale of properties
comparable to the Properties and/or Investments shall be apportioned between
SAFANAD and the Interest Purchaser(s) as of 11:59 p.m. on the day preceding the
Interest Closing Date in accordance with the customs and practices usual in
similar transactions in proportion to their respective shares of Distributable
Proceeds for the then current calendar period;

53
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




(iv)    notwithstanding Section 7.2, net profit and net loss (and other items
referred to in Section 7.2) attributable to the SAFANAD Interest for the taxable
year of the sale shall be allocated between SAFANAD and the Interest
Purchaser(s) by closing the books of the Investment Partnership as of the
Interest Closing Date, unless otherwise agreed to by SAFANAD and the Interest
Purchaser(s);
(v)    Distributable Proceeds up to (but not including) the Interest Closing
Date shall be distributed in accordance with the provisions of Section 8.1;
(vi)    the SAFANAD Interest Price shall be (A) increased by the aggregate
amount of all Capital Contributions and Priority Loans (and accrued and unpaid
return thereon) made by SAFANAD on account of the SAFANAD Interest in the period
between the date of the Election Notice and the Interest Closing Date and (B)
decreased by any Distributable Proceeds distributed to SAFANAD pursuant to
Section 8.1 (including in repayment of any Priority Loans made by SAFANAD) or
tax distributions pursuant to Section 8.2 on account of the SAFANAD Interest
during such period;
(vii)    SAFANAD and the Interest Purchaser(s) shall each pay a portion of the
transfer, stamp or similar taxes due in connection with the conveyance of the
SAFANAD Interest in such allocations as is customary in the applicable
jurisdiction where such transfer, stamp or similar taxes may be due;
(viii)    SAFANAD shall discharge of record all liens and encumbrances affecting
the SAFANAD Interest, and if SAFANAD fails to do so, the Interest Purchaser(s)
may use any portion of the SAFANAD Interest Price to pay and discharge any such
liens and encumbrances and any related expenses and adjourn the Interest Closing
Date for such period as may be necessary for such purpose; and
(ix)    the Partners shall execute all amendments to fictitious name, limited
partnership or similar certificates necessary to reflect the withdrawal of
SAFANAD from the Investment Partnership, the admission of any new Partner to the
Investment Partnership, if applicable, or as may otherwise be required by law.
(f)    If SAFANAD shall default in its obligation to close the sale of the
SAFANAD Interest on the Interest Closing Date, then SAFANAD shall no longer be
entitled to deliver any Liquidity Notices, and the Interest Purchaser(s) shall
be entitled to retain the Interest Purchase Deposit and pursue its or their
respective rights and remedies under this Agreement, seek specific performance
of SAFANAD’s obligations or pursue its remedies at law or in equity, all of
which rights and remedies shall be cumulative and nonexclusive. If Interest
Purchaser(s) shall default in its or their respective obligation to close the
purchase of the SAFANAD Interest on the Interest Closing Date, then SAFANAD
shall be entitled to retain the Interest Purchase Deposit and pursue its rights
and remedies under this Agreement and may thereafter cause the Investment
Partnership to sell the Purchaser to any unrelated third party pursuant to
Section 12.4(d).
(g)    It is acknowledged and agreed by the Partners and NorthStar that, other
than as set forth in Section 3.12, the foregoing shall not restrict the
transferability of interests in the

54
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




Purchaser and that in order to maintain the status of the Purchaser as a REIT,
the interests in Purchaser shall be freely transferable.
(h)    NorthStar shall be an express third-party beneficiary of this Section
12.4.
(i)    To the extent a Transfer occurs as described in Section 12.1(g)(iv)(y),
the FC Member shall be entitled to exercise the rights set forth under this
Section 12.4. The FC Member shall be an express third-party beneficiary of this
Section 12.4.
12.5    Obligations of Assignee. Any assignee of the interest of a Limited
Partner in the Investment Partnership, irrespective of whether such assignee has
accepted and adopted in writing the terms and provisions of this Agreement or
been admitted as a substituted Limited Partner, shall be deemed by the
acceptance of such assignment to have agreed to be subject to the terms and
provisions of this Agreement in the same manner as its assignor.
12.6    Allocation of Distributions Between Assignor and Assignee. Upon the
permitted assignment of an interest in the Investment Partnership pursuant to
this ARTICLE XII, distributions pursuant to ARTICLE XII shall be made to the
Person owning the interest in the Investment Partnership at the date of
distribution, unless the assignor and assignee otherwise agree and direct the
General Partner in a written statement signed by both. Subject to Section 13.2,
any reference in this Agreement to the Capital Contributions of a Partner who is
an assignee of all or a portion of an Equity Interest shall include the Capital
Contributions of the assignor (or a pro rata portion thereof in the case of an
assignment of less than the entire Equity Interest of the assignor).
12.7    Limited Partner Withdrawal Rights. Except as otherwise provided in this
Section 12.7 or Section 9.10 and subject to the following sentence, no Limited
Partner shall be permitted to withdraw profits, gains or capital from the
Investment Partnership prior to liquidation without the prior written approval
of the General Partner, which approval may be withheld for any reason or no
reason, including if the General Partner does not believe that such withdrawal
is in the best interests of the Investment Partnership or the other Limited
Partners, whether because of the cash position of the Investment Partnership,
the undesirability of liquidating any of the Investments of the Investment
Partnership, the applicability of any laws, rules or regulations, or otherwise.
Partial withdrawals of profits, gains or capital with respect to a Partner’s
Capital Contributions shall not be permitted and a Partner desiring to withdraw
must withdraw its entire interest relating to its Capital Contributions.
12.8    Limited Partner Liability. Each Limited Partner shall be liable to the
other Partners in the event that a Transfer of such Limited Partner’s Equity
Interest, or a Transfer of any of the interests in the entity or entities of
which it is composed, without the prior consent of the General Partner or which
is otherwise not permitted pursuant to the terms of this Agreement, including
any Transfer of economic or beneficial interest resulting from any
reorganization or restructuring of the entity or entities of which it is
composed, causes the Investment Partnership to be deemed an investment company
for purposes of the 40 Act or causes a violation of the USA PATRIOT Act, U.S.
Executive Order 13224 or other anti-money laundering legislation or regulation,
the laws, regulations and orders administered by the Office of Foreign Asset
Control of the U. S. Department of Treasury, or certain other applicable laws.

55
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




12.9    SAFANAD Consent. Notwithstanding anything to the contrary in this
Article XII, the Transfer of any indirect interest in the Purchaser shall be
subject to the provisions of Section 3.12(a) hereof.
ARTICLE XIII
TRANSFER OF INVESTMENT PARTNERSHIP INTEREST BY GENERAL PARTNER; WITHDRAWAL
13.1    Single General Partner. Notwithstanding anything in this ARTICLE XIII
which may be interpreted to the contrary, the Investment Partnership shall have
at all times only one General Partner.
13.2    Assignability of Interest. The General Partner may not transfer its
interest in the Investment Partnership (a) without the consent of the Limited
Partners representing two-thirds of the Percentage Interests of all Voting
Limited Partners; and (b) unless the general partner (or the equivalent) of any
Alternative Investment Vehicle and any Parallel Investment Vehicle concurrently
transfers its interest in the Alternative Investment Vehicle and Parallel
Investment Vehicle (subject to and in accordance with the terms of the
Alternative Investment Vehicle and Parallel Investment Vehicle Agreements). Any
assignment of the General Partner’s interest which requires consent pursuant to
this Section 13.2 shall only become effective upon (i) the execution by the
General Partner of a written assignment, the execution by the successor of this
Agreement, and the written assumption by the successor of the obligations of the
General Partner hereunder; (ii) the receipt by the Investment Partnership of an
opinion, in form and substance satisfactory to the Investment Partnership, of
nationally-recognized counsel having expertise in the subject matter thereof
that such assignment and assumption will not, violate the registration
provisions of the Securities Act of 1933, as amended, or the securities laws of
any applicable jurisdiction; (iii) delivery of notice of such assignment to the
Limited Partners; and (iv) written confirmation from the General Partner that
the general partner (or the equivalent) of each Alternative Investment Vehicle
and Parallel Investment Vehicle has concurrently transferred its interest in the
Alternative Investment Vehicle and Parallel Investment Vehicle (subject to and
in accordance with the terms of the Alternative Investment Vehicle and Parallel
Investment Vehicle Agreements). In the event of an assignment of the interest of
the General Partner, upon the effectiveness thereof, the successor shall become
the General Partner hereunder, and the predecessor and successor General Partner
shall cause the execution of any necessary papers, including an amendment to the
Certificate to record the substitution of the successor as General Partner.
13.3    Voluntary Withdrawal. The General Partner shall not effect a voluntary
withdrawal (a “Voluntary Withdrawal”) as a General Partner from the Investment
Partnership until such time as (a) a new general partner shall have been
selected who (i) shall have stated a willingness to be admitted; and (ii) shall
have received the written consent of the Limited Partners representing
two-thirds of the Percentage Interests of all Voting Limited Partners; and (b)
the conditions to a voluntary withdrawal by the general partner (or the
equivalent) of any Alternative Investment Vehicle and any Parallel Investment
Vehicle under the Alternative Investment Vehicle and Parallel Investment Vehicle
Agreements have been satisfied; provided, however, the new general partner of
the

56
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




Investment Partnership shall be the same Person as the new general partner of
each Alternative Investment Vehicle and Parallel Investment Vehicle.
13.4    Involuntary Withdrawal. The General Partner shall be deemed to have
involuntarily withdrawn (an “Involuntarily Withdrawal”) as a General Partner
from the Investment Partnership upon the occurrence of any of the following
events: the making of an assignment for the benefit of creditors, the filing of
a voluntary petition in bankruptcy, or an adjudication of bankruptcy, or any
other event which constitutes an event of withdrawal under the Act.
13.5    Removal of General Partner.
(a)    Subject to Section 13.5(b), the General Partner or either Manager may be
removed as a General Partner or Manager of the Investment Partnership (“Removed”
or a “Removal”) by the written consent of Limited Partners that represent in the
aggregate not less than two thirds of the Percentage Interests of all Limited
Partners (excluding from the numerator and denominator of such calculation any
Limited Partner that is an Affiliate of the General Partner or Manager proposed
for removal, as applicable) (the “Required Voting Threshold”) (x) in the event
of a judgment by a court or governmental body of competent jurisdiction that the
General Partner, either Manager or any Key Person, as applicable (i) is
convicted of fraud, embezzlement or a similar felony, in each case involving the
misappropriation of the funds of the Investment Partnership, (ii) is convicted
of a material federal securities law violation or (iii) has been found by a
court of competent jurisdiction to have engaged in fraud, gross negligence,
willful breach or willful misconduct in carrying out its duties and obligations
to the Investment Partnership under this Agreement or (y) there occurs an Event
of Default with respect to the General Partner or such Manager; provided, that
to the extent any of the foregoing clauses (x) or (y) occurs with respect to the
FC Manager, then notwithstanding the Required Voting Threshold either SAFANAD,
or NorthStar, on behalf of FC, shall be entitled to elect to remove the FC
Manager. To the extent the FC Manager is removed, SAFANAD and NorthStar shall
mutually agree on a replacement manager to be retained and the fee to be paid to
such replacement manager which may be an amount up to the portion of the
Investment Partnership Management Fee to which the FC Manager was entitled until
the effective date of its removal.
(b)    Notwithstanding the foregoing, the General Partner may only be Removed if
the general partner (or the equivalent) of any Alternative Investment Vehicle
and any Parallel Investment Vehicle is concurrently removed from such
Alternative Investment Vehicle and Parallel Investment Vehicle (subject to and
in accordance with the terms of the applicable Alternative Investment Vehicle
and Parallel Investment Vehicle Agreements).
13.6    Payment of Expenses to General Partner Upon Withdrawal. Upon the
assignment of all of the General Partner’s interest, a Voluntary Withdrawal or
an Involuntary Withdrawal (collectively, a “Withdrawal”) or Removal of the
General Partner, the withdrawn or Removed General Partner or its estate or legal
representatives shall be entitled to receive from the Investment Partnership any
reimbursements of expenses due and owing to it by the Investment Partnership.
The right of the General Partner, its estate or legal representatives to payment
of said amounts shall be subject to any claim for damages which the Investment
Partnership or any Partner may have

57
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




against such General Partner, its estate or legal representatives if such
Withdrawal is in contravention of this Agreement.
13.7    Further Consequences of Removal or Withdrawal.
(a)    Upon the Withdrawal or Removal of the General Partner or the FC Manager,
the Withdrawn or Removed General Partner or FC Manager hereby agrees,
immediately at such time of Withdrawal or Removal, to terminate or withdraw or
resign from all relationships and positions of control over the Investment
Partnership and all Subsidiaries and to terminate the Investment Management
Agreement with Formation or its successor.
(b)    After Withdrawal or Removal of the General Partner, the Withdrawn or
Removed General Partner or its estate or successor shall remain liable for all
obligations and liabilities incurred by it while the General Partner and for
which it was liable as the General Partner, but shall be free of any obligation
or liability incurred on account of or arising from the activities of the
Investment Partnership from and after the time such Withdrawal or Removal shall
have become effective.
(c)    If a court of competent jurisdiction makes a final, non-appealable
determination that the Investment Partnership has suffered any loss, damage or
liability in consequence of the conduct that formed the basis for the General
Partner’s Removal under Section 13.5, then the amount of any distributions to
the former General Partner shall be reduced by the value of such loss, damage or
liability (as determined by the court) to the extent not otherwise paid by the
former General Partner.
(d)    The General Partner’s Withdrawal or Removal as the General Partner shall
not affect any interest in the Investment Partnership held by the General
Partner in its capacity as a Limited Partner.
(e)    Notwithstanding the Withdrawal or Removal of the General Partner, the
Investment Partnership shall not be terminated thereby unless it ceases to
continue pursuant to the terms of Section 13.8.
13.8    Continuation of Investment Partnership Business. If, following the
Withdrawal or Removal of the General Partner, there is no substitute General
Partner, any Limited Partner (including the former General Partner in its
capacity as a Limited Partner) may notify the other Limited Partners of such
circumstances. Any Limited Partner may then propose for admission a substitute
General Partner. If a substitute General Partner proposed pursuant to this
Section 13.8 (a) receives the specific written consent of the Limited Partners
representing two-thirds of the Percentage Interests of all Voting Limited
Partners (excluding from the numerator and denominator of such calculation any
Limited Partner that is an Affiliate of the General Partner proposed for
removal, as applicable); provided that if the FC Manager has been removed,
NorthStar shall be the sole party entitled to cast a vote on behalf of FC, and
(b) concurrently receives such written consent of the limited partners (or the
equivalent) of any Alternative Investment Vehicle (subject to and in accordance
with the terms of the applicable Alternative Investment Vehicle Agreement), then
such proposed substitute General Partner shall become the substitute General
Partner as of the date of

58
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




Withdrawal or Removal of the former General Partner, upon his or its execution
of this Agreement and shall thereupon continue the Investment Partnership
business. If no substitute General Partner has received such consent and
executed this Agreement, in each case, within ninety (90) calendar days from the
date of the General Partner’s Withdrawal or Removal, then the Investment
Partnership and the any Alternative Investment Vehicle shall thereupon terminate
and dissolve in accordance with ARTICLE XVI hereof.
ARTICLE XIV
RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
14.1    Limited Liability. A Limited Partner or any Feeder Fund Investor that
receives the return of any part of its Capital Contribution shall be liable to
the Investment Partnership for the amount of its Capital Contribution so
returned to the extent, and only to the extent, provided by the Act, except as
provided in Article VI. Except as provided in Article VI or the Act, the Limited
Partners and the Feeder Fund Investors shall not otherwise be liable to the
Investment Partnership for the repayment, satisfaction, or discharge of the
Investment Partnership’s debts, liabilities or obligations. Except as provided
in the Act, no Limited Partner nor any Feeder Fund Investor shall be personally
liable to any third party for any liability or other obligation of the
Investment Partnership.
14.2    Authority of Limited Partners. The Limited Partners shall not
participate in, or have any control over, the management of the Investment
Partnership or its business and affairs (except as expressly provided for
herein) and shall not have any power or authority to act for or bind the
Investment Partnership.
14.3    Confidentiality.
(a)    For the purposes of this Section 14.3, “Confidential Information” means
information delivered pursuant to this Agreement that is proprietary in nature;
provided that such term, with respect to a Partner, does not include information
that (a) was publicly known or otherwise known to such Partner prior to the time
of such disclosure; (b) subsequently becomes publicly known through no act or
omission by such Partner or any Person acting on such Partner’s behalf; (c)
otherwise becomes known to such Partner other than through disclosure by the
Investment Partnership; or (d) constitutes financial statements delivered to
such Partner under Section 3.3 if otherwise publicly available. Partners shall
maintain the confidentiality of such Confidential Information in accordance with
internal procedures adopted by a Partner in good faith to protect confidential
information of third parties delivered to such Partner; provided that a Partner
may deliver or disclose Confidential Information to (i) its Affiliates (which,
in the case of FC, shall include for all purposes under this Section 14.3,
NorthStar) and their respective trustees, directors, officers, employees,
agents, attorneys and auditors; (ii) any Feeder Fund Investor and its respective
trustees, directors, officers, employees, agents, attorneys and advisors; (iii)
its financial advisors and other professional advisors; (iv) any other Partner;
(v) any party to which a Partner sells or offers to sell its Partner interest or
any part thereof pursuant to a permissible transaction; (vi) any federal or
state regulatory authority having jurisdiction over a Partner; (vii) the
National Association

59
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




of Insurance Commissioners (including the Securities Valuation Office) or any
similar organization, or any nationally recognized rating agency that requires
access to information about a Partner’s investment portfolio; or (viii) any
other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to a Partner or its Affiliate; (x) in response to any subpoena or
other legal process; (y) in connection with any litigation to which a Partner or
its Affiliate is a party; or (z) to the extent a Partner or its Affiliate may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of such Partner’s rights and remedies
under this Agreement or the organizational documents of such Partner; provided
that such recipient of Confidential Information shall, to the extent legally
permissible, agree for the benefit of the Investment Partnership and the General
Partner to be bound by a confidentiality undertaking on substantially the same
terms as set forth in this Section 14.3; provided, however, that such Partner’s
and its Affiliate’s trustees, directors, board members, attorneys and auditors
shall not be required to be bound by a separate confidentiality undertaking as
long as such Partner has informed such parties of, and such parties have
acknowledged that the such Partner is subject to, the confidentiality
obligations set forth herein. In any event, such Partner shall be responsible
for any breach of this Section 14.3 caused by any of its or its Affiliate’s
trustees, directors, board members, attorneys and auditors.
(b)    Notwithstanding anything in this Agreement or any other express or
implied agreement, arrangement or understanding to the contrary, each party to
this Agreement (and each of its Affiliates and their respective employees,
representatives or other agents) may disclose to any and all Persons, without
limitation of any kind (other than as provided in the last sentence of this
Section 14.3(b)), the tax treatment and any facts that may be relevant to the
tax structure of the transactions contemplated by this Agreement; provided,
however, that no party (and no employee, representative, or other agent thereof)
shall disclose any other information that is not relevant to understanding the
tax treatment and tax structure of the transactions contemplated by this
Agreement (including the identity of any party and any information that could
lead another to determine the identity of any party). This authorization to
disclose the tax treatment and tax structure is limited to the extent that
confidentiality is required to comply with any applicable securities laws.
14.4    Meetings of the Limited Partners. The Investment Partnership shall hold
an annual meeting of the Limited Partners at such place, date and time as shall
be designated by the General Partner; provided that such meeting shall be held
at the same place, date and time as the annual meeting of the limited partners
(or the equivalent) of any Alternative Investment Vehicle and any Parallel
Investment Vehicle. The General Partner shall provide written notice of the
place, date and time of the annual meeting of the Limited Partners to the
Limited Partners at least thirty (30) calendar days prior to the date of the
annual meeting.
ARTICLE XV
DURATION AND TERMINATION OF THE INVESTMENT PARTNERSHIP
15.1    Duration. Except as provided in Section 13.8, the term of the Investment
Partnership shall continue until the date that is forty-nine (49) years from the
date of the Closing. The General

60
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




Partner may extend the term of the Investment Partnership for up to a maximum of
two (2) additional one (1) year periods in order to permit orderly dissolution
of the Investment Partnership.
15.2    Bankruptcy of Limited Partner. The bankruptcy, insolvency, dissolution,
or liquidation of, or the making of an assignment for the benefit of creditors
by, or any other act or circumstance with respect to, a Limited Partner shall
not cause the dissolution or termination of the Investment Partnership.
ARTICLE XVI
LIQUIDATION OF THE INVESTMENT PARTNERSHIP
16.1    General.
(a)    Upon the termination and dissolution of the Investment Partnership, the
Investment Partnership shall be liquidated in accordance with this ARTICLE XVI
and the Act. The termination, dissolution and liquidation shall be conducted and
supervised (i) if the General Partner has Withdrawn or been Removed and there is
no remaining General Partner and no substitute General Partner has been
appointed following the Withdrawal or Removal of a General Partner, by a Person
who shall be designated for such purpose by the vote of Limited Partners
representing two-thirds of the Capital Contributions of all Voting Limited
Partners (excluding from the numerator and denominator of such calculation any
Limited Partner that is an Affiliate of the General Partner proposed for
removal, as applicable), or (ii) in all other cases, by the General Partner (the
General Partner or such other Person, as applicable, being referred to in this
ARTICLE XVI as the “Liquidating Agent”). The Liquidating Agent shall have all of
the rights, powers, and authority with respect to the assets and liabilities of
the Investment Partnership in connection with the liquidation, dissolution and
termination of the Investment Partnership that the General Partner has with
respect to the assets and liabilities of the Investment Partnership during the
term of the Investment Partnership, and the Liquidating Agent is hereby
expressly authorized and empowered to execute any and all documents necessary or
desirable to effectuate the liquidation of the Investment Partnership and the
transfer of any assets or liabilities of the Investment Partnership. The
Liquidating Agent shall have the right from time to time, by revocable powers of
attorney, to delegate to one or more Persons any or all of such rights and
powers and such authority and power to execute documents and, in connection
therewith, to fix the reasonable compensation of each such Person, which
compensation shall be charged as an expense of liquidation.
(b)    The Liquidating Agent shall liquidate the Investment Partnership as
promptly as shall be practicable after termination, consistent with the
preservation of capital. Without limiting the rights, powers, and authority of
the Liquidating Agent as provided in this Section 16.1, any Investment
Partnership asset that the Liquidating Agent may sell shall be sold at such
price and on such terms as the Liquidating Agent may, in its sole discretion,
deem appropriate.
(c)    For the avoidance of doubt, notwithstanding anything to the contrary in
this Article XVI, the Liquidating Agent shall not be permitted to cause the
Purchaser to dispose of any USRPI without the prior written consent of the
Investment Committee.

61
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




16.2    Priority on Liquidation; Distributions. The proceeds of liquidation
shall be applied in the following order of priority:
(a)    to pay the costs and expenses of the dissolution and liquidation;
(b)    to pay matured debts and liabilities of the Investment Partnership to all
creditors of the Investment Partnership (including any liability to any
Partner);
(c)    to establish any reserves which the Liquidating Agent may deem necessary
or advisable for any contingent or unmatured liability of the Investment
Partnership to all Persons who are not Partners;
(d)    to establish any reserves which the Liquidating Agent may deem necessary
or advisable for any contingent or unmatured liability of the Investment
Partnership to Partners; and
(e)    the balance, if any, to the Partners in accordance with Section 8.1.
16.3    Orderly Liquidation. A reasonable time shall be allowed for the orderly
liquidation of the assets of the Investment Partnership and the discharge of
liabilities so as to minimize the losses normally attendant upon a liquidation.
The Liquidating Agent shall, however, if possible consistent with the preceding
sentence, dispose of Investment Partnership assets and effect distributions to
the Partners within one hundred eighty (180) calendar days after the date of
termination of the Investment Partnership.
16.4    Source of Distributions. The General Partner shall not be liable out of
its own assets for the return of the Capital Contributions of the Limited
Partners, it being expressly understood that any such return shall be made
solely from the Investment Partnership’s assets.
16.5    Statements on Termination. Each Partner shall be furnished with a
statement prepared by the Investment Partnership’s accountant, which shall set
forth the assets and liabilities of the Investment Partnership as at the date of
complete liquidation, and each Partner’s share thereof Upon consummation of the
liquidation of the Investment Partnership set forth in this ARTICLE XVI, the
Limited Partners shall cease to be such, and the Liquidating Agent shall
execute, acknowledge, and cause to be filed a certificate of cancellation of the
Investment Partnership.
16.6    Special Limited Partners Clawback. Within sixty (60) calendar days after
the termination and dissolution of the Investment Partnership, the Special
Limited Partners shall be required to restore funds to the Investment
Partnership on a pro rata basis on behalf of the Limited Partners in an amount
equal to the excess of (a) the cumulative amounts received by the Special
Limited Partners during the life of the Investment Partnership under Sections
8.1 and 8.2 (other than distributions made to the Special Limited Partners in
respect of any Limited Partner interest held by them) over (b) the sum of the
amounts that would be distributable to the Special Limited Partners pursuant to
Section 8.1 (other than distributions made to the Special Limited Partners in
respect of any Limited Partner interest held by them) applied on an aggregate
basis for the life of the Investment Partnership taking into account all
Investments of the Investment Partnership (as if

62
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




no distributions were made to the Special Limited Partners until immediately
prior to the liquidation of the Investment Partnership). The Investment
Partnership shall distribute to each Limited Partner the amount of such
contribution made by the Special Limited Partners pursuant to this Section 16.6
that each such Limited Partner would have received pursuant to Section 8.1(a) if
such amount had never been distributed to the Special Limited Partners.
Notwithstanding the foregoing provisions of this Section 16.6, in no event shall
the aggregate amount payable by a Special Limited Partner to the Investment
Partnership pursuant to this Section 16.6 exceed the excess of (i) the
cumulative amounts received by such Special Limited Partner during the life of
the Investment Partnership under Section 8.1 and 8.2 (other than distributions
made to such Special Limited Partner in respect of any Limited Partner interest
held by them) over (ii) the Special Limited Partner’s Carry Distribution Tax
Coverage Amount. If pursuant to Section 2.9 a Limited Partner invests through an
Inside Blocker Corporation or an Outside Blocker Corporation, the amounts
specified in this Section 16.6 shall be calculated based upon the Capital
Contributions such Limited Partner would have made and the distributions such
Limited Partner would have received if such Limited Partner had not invested
through an Inside Blocker Corporation or an Outside Blocker Corporation, but
instead had invested directly, and any distributions made to the Special Limited
Partners in respect of a Related Blocker Limited Partner designated by such
Limited Partner shall be deemed to have been made to the Special Limited
Partners in respect of such Limited Partner.
ARTICLE XVII
POWER OF ATTORNEY
17.1    General. Each Limited Partner irrevocably constitutes and appoints each
officer and director of the General Partner and each Liquidating Agent the true
and lawful attorney-in-fact, with power of substitution, of such Limited Partner
to execute, acknowledge, swear to and file: (i) any certificate or other
instrument which may be required to be filed by the Investment Partnership under
the laws of any jurisdiction in which the Investment Partnership or any
Subsidiary does business, or which the General Partner shall deem advisable to
file, so long as no such certificate or instrument shall have the effect of
amending this Agreement or imposing any liability or obligation on such Limited
Partner; (ii) any agreement, document, certificate or other instrument which any
Limited Partner is required to execute in connection with the termination of
such Limited Partner’s interest in the Investment Partnership and the withdrawal
of such Limited Partner pursuant to ARTICLE XII hereof and which such Limited
Partner has failed to execute and deliver within ten (10) calendar days after
written request therefor by the General Partner; (iii) any instrument which the
General Partner deems necessary or appropriate to facilitate the implementation
of the terms of this Agreement, so long as such instruments do not alter the
rights or obligations of the Limited Partners under the terms of this Agreement;
and (iv) the agreement of limited partnership (or similar organizational
documents) of any Alternative Investment Vehicle (each such agreement being
hereinafter referred to as an “Alternative Investment Vehicle Agreement”) and
any Parallel Investment Vehicle (each such agreement being hereinafter referred
to as a “Parallel Investment Vehicle Agreement”).
17.2    Survival of Power of Attorney. It is expressly acknowledged by each
Limited Partner that the foregoing power of attorney is coupled with an interest
and shall survive death, legal

63
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




incapacity, bankruptcy, insolvency, assignment for the benefit of creditors and
assignment by a Limited Partner of its Limited Partner’ s interest in the
Investment Partnership; provided, however, that if a Limited Partner shall
assign all of its interest in the Investment Partnership and the assignee shall,
in accordance with the provisions of this Agreement, become a substitute Limited
Partner, then such power of attorney shall survive such assignment only for the
purpose of enabling the General Partner to execute, acknowledge, swear to and
file any and all instruments necessary to effect such substitution.


17.3    Written Confirmation of Power of Attorney. Each Limited Partner hereby
agrees to execute, upon fifteen (15) calendar days’ prior written notice, a
confirmatory or special power of attorney, containing the substantive provisions
of this ARTICLE XVII.
ARTICLE XVIII
MISCELLANEOUS
18.1    Further Assurances. The Partners agree to execute such instruments and
documents as may be required by the Act or by law or which the General Partner
reasonably deems necessary or appropriate to carry out the intent of this
Agreement so long as they do not alter the rights and obligations of the Limited
Partners under this Agreement.
18.2    Successors and Assigns. The agreements contained herein shall be binding
upon and inure to the benefit of the permitted successors and assigns of the
respective parties hereto.
18.3    Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the Act and judicial interpretations thereof to the extent
applicable, and otherwise in accordance with the laws of the State of Delaware
and without regard to conflicts of laws rules.
18.4    Severability. If any one or more of the provisions contained in this
Agreement, or any application thereof, shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and all other applications thereof shall
not in any way be affected or impaired thereby, unless the absence of the
invalid, illegal or unenforceable provision would materially affect the
respective interests of the Partners, in which case the Partners shall use their
best efforts to make such changes or adjustments in this Agreement as would
restore the respective economic interests of the Partners as originally
contemplated hereby.
18.5    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall be deemed one and the same Agreement.
18.6    Entire Agreement. This Agreement, including Schedule A to this Agreement
as modified from time to time, the Subscription Agreements pursuant to which
Limited Partners shall subscribe to purchase Limited Partner interests and the
agreements and documents expressly

64
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




contemplated hereby and thereby represent the entire agreement and understanding
of the parties hereto.
18.7    Amendment. The provisions of this Agreement may be amended or waived at
any time and from time to time (a) with the consent of the General Partner and
of Limited Partners representing more than two-thirds (66 2/3%) of the
Percentage Interests of all Voting Limited Partners; and (b) if the general
partner (or the equivalent) of any Alternative Investment Vehicle and any
Parallel Investment Vehicle and the limited partners of the Alternative
Investment Vehicle and the Parallel Investment Vehicle concurrently consent to
amend or waive such provisions in the applicable Alternative Investment Vehicle
and Parallel Investment Vehicle Agreements (subject to and in accordance with
the terms of the applicable Alternative Investment Vehicle and Parallel
Investment Vehicle Agreements). Notwithstanding the prior sentence, (i) any
provision in this Agreement that expressly provides for a higher voting
threshold with respect to a particular matter may not be amended or waived
absent the consent of Limited Partners sufficient to meet such higher voting
threshold and the General Partner; (ii) any amendment or waiver that would
adversely affect the Limited Partners by amending or waiving any provision
relating to (A) the amount or timing of distributions to the Limited Partners or
the General Partner; (B) increasing or decreasing the amount of the Investment
Partnership Management Fee payable by a Limited Partner; (C) decreasing the
potential liability of the General Partner under Section 11.1 or increasing the
General Partner’s or its Affiliates’ or employees’ rights to indemnification
under Section 11.2; or (D) altering the amount or timing of allocations of items
of income, gain, loss and deduction (other than in accordance with the terms of
this Agreement), in each case shall require the consent of all affected Limited
Partners and the General Partner; and (iii) any amendment or waiver that would
disproportionately affect any Limited Partner, including amendments that would
increase any Limited Partner’s obligations to make Capital Contributions, shall
require such affected Limited Partner’s consent (in addition to the consent of
the General Partner and more than 66 2/3% of all Limited Partners as set forth
in the first sentence of this Section); provided, however, that no such
amendment to or waiver of the provisions of this Agreement shall be effective
unless such provisions of any Alternative Investment Vehicle Agreement and any
Parallel Investment Vehicle Agreement are concurrently amended or waived
(subject to and in accordance with the terms of the applicable Alternative
Investment Vehicle and Parallel Investment Vehicle Agreements). No amendment
shall be made to the definition of “ERISA Partner,” Section 9.10 or Section
12.1(a)(v) without (x) the consent of the General Partner and of the ERISA
Partners that have made at least two-thirds of the aggregate Capital
Contributions made by all of the Limited Partners that are ERISA Partners; and
(y) the general partner (or the equivalent) of any Alternative Investment
Vehicle and any Parallel Investment Vehicle and such ERISA Partners (as the term
is defined in the applicable Alternative Investment Vehicle Agreement) of the
applicable Alternative Investment Vehicle and Parallel Investment Vehicle
concurrently amend such provisions of the applicable Alternative Investment
Vehicle and Parallel Investment Vehicle Agreements. Notwithstanding the
foregoing, without the consent or vote of any of the Limited Partners, the
General Partner (or, in the case of clause (iii) below, the applicable
non-Defaulting Partner) may:
(i)    amend Schedule A to this Agreement to reflect changes, in accordance with
the terms of this Agreement, in the membership of the Investment Partnership or
the amount of (and the obligation to fund the full amount of) the Capital
Contributions and

65
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




Percentage Interests of any Partner (and any such amendment or revision to
Schedule A to this Agreement shall not be deemed an amendment to this
Agreement),
(ii)    enter into agreements with Persons who are Transferees pursuant to the
terms of this Agreement, providing in substance that such Persons will be bound
by this Agreement and will become substitute Limited Partners,
(iii)    amend this Agreement as may be required to implement the issuance of
equity interests to Limited Partners and the terms and conditions thereof
pursuant to a Default Third Party Issuance to the extent such amendments are
limited solely to what is expressly permitted pursuant to Section 6.2(a)(iii),
(iv)    amend this Agreement as may be required to implement (A) Transfers of
interests of Limited Partners; (B) the admission of any substitute Limited
Partner at Closing; (C) any admission of Limited Partners or changes in their
Capital Contributions and Percentage Interests; or (D) any changes in Schedule A
to this Agreement due to a Defaulting Partner or Permitted Capital Call
Defaulting Partner,
(v)    amend this Agreement (A) as may be necessary or desirable for the
Investment Partnership, the General Partner or any Affiliate Limited Partner to
comply with applicable legal or regulatory requirements; (B) as may be necessary
or advisable to comply with the Investment Advisers Act of 1940, as amended, and
any anti-money laundering or anti-terrorist laws, rules, regulations, directives
or special measures, including the actions contemplated by the Subscription
Agreements; and (C) to satisfy any requirements, conditions, guidelines or
opinions contained in any opinion, directive, order, ruling or regulation of the
Securities and Exchange Commission, the IRS or any other U.S. federal or state
or non-U.S. governmental agency, or in any U.S. federal or state or non-U.S.
statute, compliance with which the General Partner deems to be in the best
interests of the Investment Partnership,
(vi)    amend this Agreement as may be necessary or desirable to enable the
Investment Partnership to comply with (A) the requirements of the “liquidation
value safe harbor” election within the meaning of the Proposed Revenue Procedure
of Notice 2005-43, 2005-24 I.R.B. 1, Proposed Treasury Regulations Section
1.83-3(1) or Proposed Treasury Regulations Section 1.704-1(b)(4)(xii) at such
time as such proposed Procedure and Treasury Regulations are effective; and (B)
pronouncements or Treasury Regulations issued by the IRS or Treasury Department
after the date of this Agreement, so long as the General Partner determines that
such amendment under this clause (v) does not adversely affect the interests of
the Limited Partners hereunder in any material respect,
(vii)    amend this Agreement in any manner if, after the Closing, any statute,
rule or regulation is enacted or promulgated (or if the General Partner
determines that such enactment or promulgation is imminent), or the IRS issues
any notice or announcement, that affects the U.S. federal income tax treatment
of any interest in the Investment Partnership held by the General Partner, so
long as the General Partner determines that such amendment

66
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




under this clause (vii) does not adversely affect the interests of the Limited
Partners hereunder in any material respect,
(viii)    amend this Agreement to change the name of the Investment Partnership,
and
(ix)    amend this Agreement to cure any ambiguity, to correct any printing,
stenographic, clerical or other minor errors or omissions, or to correct or
supplement any provision of this Agreement that may be incomplete or
inconsistent with any other provision contained herein, so long as such
amendment under this clause (ix) does not adversely affect the interests of the
Limited Partners hereunder.
18.8    Construction. The captions used herein are intended for convenience of
reference only, and shall not modify or affect in any manner the meaning or
interpretation of any of the provisions of this Agreement. As used herein, the
singular shall include the plural, the masculine gender shall include the
feminine and neuter, and the neuter gender shall include the masculine and
feminine, unless the context otherwise requires. The words “hereof’, “herein”,
and “hereunder”, and words of similar import, when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Except as otherwise specifically described in this Agreement, the
words and phrases “including,” “shall include,” “inclusive of’ and words and
phrases of similar import are deemed to be followed by “without limitation” or
“but not limited to.”
18.9    Force Majeure. Whenever any act or thing is required of the Investment
Partnership or the General Partner hereunder to be done within any specified
period of time, the Investment Partnership or the General Partner, as the case
may be, shall be entitled to such additional period of time to do such act or
thing as shall equal any period of delay resulting from causes beyond the
reasonable control of the Investment Partnership or the General Partner, as the
case may be, including actions of governmental agencies, acts of war or
terrorism, national emergency or financial crises of a nature materially
affecting the purchase and sale of securities; provided that this provision
shall not have the effect of relieving the Investment Partnership or the General
Partner from the obligation to perform any such act or thing.
18.10    Notices. All notices, demands, solicitations of consent or approval,
and other communications hereunder shall be in writing and shall be sufficiently
given if personally delivered, transmitted by facsimile, or sent postage prepaid
by overnight courier or registered or certified mail, return receipt requested,
addressed as follows: (a) if intended for the Investment Partnership or the
General Partner, to the Investment Partnership’s principal business office or
registered office, and (b) if intended for any Limited Partner to the address of
such Limited Partner set forth on Schedule A to this Agreement, or to such other
address as such Partner may designate from time to time by written notice to the
Investment Partnership. Notices shall be deemed to have been given when
personally delivered or transmitted by facsimile or, if mailed or sent by
overnight courier, on the date on which received. The provisions of this Section
18.10 shall not prohibit the giving of written notice in any other manner;
provided that in any such case any such written notice shall be deemed given
only when actually received.

67
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




18.11    Venue. Each Partner and each successor-in-interest to any Partner
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute brought by any Partner hereunder, in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the transaction documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding brought by any Partner, any claim that it is not personally subject
to the jurisdiction of any such court, or that such suit, action or proceeding
is improper.
18.12    No Right of Partition for Redemption. No Partner and no
successor-in-interest to any Partner shall have the right while this Agreement
remains in effect to have the property of the Investment Partnership
partitioned, or to file a complaint or institute any proceeding at law or in
equity to have the property of the Investment Partnership partitioned or, except
on such terms and conditions as the General Partner may, in its sole discretion,
approve, to require the redemption of its interest in the Investment
Partnership.
18.13    Third-Party Beneficiaries. Except as expressly provided for in Section
9.6, Section 12.4 and ARTICLE XI, the provisions of this Agreement are not
intended to be for the benefit of any creditor or other person to whom any debts
or obligations are owed by, or who may have any claim against, the Investment
Partnership or any of its Partners, except for Partners, in their capacities as
such. Notwithstanding any contrary provision of this Agreement, no such creditor
or person shall obtain any rights under this Agreement or shall, by reason of
this Agreement, be permitted to make any claim against the Investment
Partnership or any Partner.
18.14    General Partner as Limited Partner. The General Partner may also be a
Limited Partner, and in such event its rights, powers, restrictions and
liabilities as the General Partner shall remain unaffected, and in addition it
shall, in respect of its Capital Contributions as a Limited Partner, have all of
the rights and powers and be subject to all of the restrictions and liabilities
of a Limited Partner, except as otherwise expressly provided in this Agreement.
[The remainder of this page has been left blank intentionally.]



68
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first set forth above.
General Partner:
FC DOMINO GENERAL PARTNER, LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Christina K. Firth
 
 
Name: Christina K. Firth
 
 
Title: President and Secretary





Limited Partners:
See attached Signature Pages






Signature Page to Agreement of Limited Partnership
Safanad Senior Care Investment Partnership VI, LP
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first set forth above.
Limited Partner:
SSCIP VI SPLITTER, LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Vincent T. Pica, II
 
 
Name: Vincent T. Pica, II
 
 
Title: President









[SIGNATURE PAGES CONTINUED ON NEXT PAGE]

Signature Page to Agreement of Limited Partnership
Safanad Senior Care Investment Partnership VI, LP
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first set forth above.
Limited Partner:
FC DOMINO INVESTORS, LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Christina K. Firth
 
 
Name: Christina K. Firth
 
 
Title: Authorized Signatory











[SIGNATURE PAGES CONTINUED ON NEXT PAGE]



Signature Page to Agreement of Limited Partnership
Safanad Senior Care Investment Partnership VI, LP
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first set forth above.
NorthStar:
 





 
NorthStar hereby acknowledges and agrees to the terms of this Agreement:
 
 
 
 
 
DOMINO HOLDINGS NT-HCI, LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Jenny B. Neslin
 
 
Name: Jenny B. Neslin
 
 
Title: Associate General Counsel and Assistant Secretary









[SIGNATURE PAGES CONTINUED ON NEXT PAGE]



Signature Page to Agreement of Limited Partnership
Safanad Senior Care Investment Partnership VI, LP
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first set forth above.
Special Limited Partner:
SSCIP VI SLP, LLC,
 
a Delaware limited liability company
 
 
 
 
By:
Safanad Inc., its manager
 
 
 
 
 
 
 
By:
/s/ Vincent T. Pica, II
 
 
Name: Vincent T. Pica, II
 
 
Title: President









[SIGNATURE PAGES CONTINUED ON NEXT PAGE]



Signature Page to Agreement of Limited Partnership
Safanad Senior Care Investment Partnership VI, LP
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first set forth above.    
Special Limited Partner:
FC SLP VI, LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Christina K. Firth
 
 
Name: Christina K. Firth
 
 
Title: President and Secretary












Signature Page to Agreement of Limited Partnership
Safanad Senior Care Investment Partnership VI, LP
1051492.09-NYCSR02A - MSW

--------------------------------------------------------------------------------




Schedule A
List of Partners
General Partner
Name
Address
FC Domino General Partner, LLC
3820 Mansell Road, Suite 280
Alpharetta, GA 30022



Special Limited Partners
Name
Address
Capital Contribution (in its capacity as a Special Limited Partner)
Date of Admission
SSCIP VI SLP, LLC
500 Fifth Avenue
50th Floor
New York, NY 10110


$0.00
July 1, 2015
FC SLP VI, LLC
3820 Mansell Road, Suite 280
Alpharetta, GA 30022
$0.00
July 1, 2015

Limited Partners (including Feeder Funds)
Name
Address
Capital Contribution
as of Closing (including contributed assets)
Percentage Interest as of Closing
SSCIP VI Splitter, LLC
500 Fifth Avenue
50th Floor
New York, NY 10110


$70,000,000
46.72%
FC Domino Investors, LLC
3820 Mansell Road, Suite 280
Alpharetta, GA 30022
$79,825,000
53.28%
Total
 
$149,825,000
100%






Schedule A


1051492.09-NYCSR02A - MSW



--------------------------------------------------------------------------------




INVESTMENT COMMITTEE AGREEMENT


THIS INVESTMENT COMMITTEE AGREEMENT (this “Agreement”), dated and effective as
of July 1, 2015 (the “Effective Date”), by and between FORMATION CAPITAL ASSET
MANAGEMENT III, LLC, a Delaware limited liability company (the “FC Manager”),
SAFANAD SSCIP VI MANAGEMENT, LLC, a Delaware limited liability company (the
“SAFANAD Manager”) and DOMINO HOLDINGS NT-HCI, LLC, a Delaware limited liability
company (the “NorthStar Member”). The parties hereto are sometimes referred to
herein individually as a “Party” and, collectively, as the “Parties”.


W I T N E S S E T H:


WHEREAS, each of the FC Manager and the SAFANAD Manager have been appointed as
investment managers (collectively, the “Managers” and, individually, a
“Manager”) for Safanad Senior Care Investment Partnership VI, LP, and FC Domino
Acquisition, LLC, pursuant to those two certain Investment Management Agreements
dated of even date herewith (the “Investment Management Agreements”); and


WHEREAS, in order to regulate certain matters between the Managers and the
NorthStar Member, the Parties have agreed to create an Investment Committee
composed of representatives from each of the Managers and the NorthStar Member;
and


WHEREAS, the Managers and the NorthStar Member now wish to set forth their
rights, obligations and responsibilities with respect to the Investment
Committee as set forth herein.


NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


ARTICLE 1
DEFINITIONS


1.1    Definitions. As used in this Agreement, the following terms shall have
the meanings set forth below, which meanings shall be applicable equally to the
singular and plural of the terms defined:


“Affiliate” means, with respect to any Person, (i) any other Person that
directly or indirectly through one or more intermediaries Controls or is
Controlled by or is under common Control with such Person and (ii) any other
Person owning or Controlling 10% or more of the outstanding voting securities
of, or other ownership interests in, such Person, if such Person is a publicly
traded entity, or 25% or more of the outstanding voting securities of, or other
ownership interests in, such Person if such Person is privately held.


“Agreement” has the meaning set forth in the introductory paragraph hereof.


“Approved Budget” has the meaning set forth in the Investment Management
Agreements.


“Bankruptcy” means, with respect to the affected party, (i) the entry of an
order for relief under the Bankruptcy Code, (ii) the admission by such party of
its inability to pay its debts as they mature, (iii) the making by it of an
assignment for the benefit of creditors, (iv) the filing by it of a petition in
bankruptcy or a petition for relief under the Bankruptcy Code or any other
applicable federal or state bankruptcy or insolvency statute or any similar law,
(v) the application by such party for the appointment of a receiver for the
assets of such party, (vi) the filing of an involuntary petition seeking
liquidation, reorganization,



1051025.06-NYCSR02A - MSW

--------------------------------------------------------------------------------




arrangement or readjustment of its debts or any other similar relief under the
Bankruptcy Code or any other federal or state insolvency law or (vii) the
imposition of a judicial or statutory lien on all or a substantial part of its
assets.


“Bankruptcy Code” means Title 11 of the United States Code, as amended.


“Business” means the business of managing and advising the Investment
Partnership as well as acting on behalf of the Investment Partnership.


“Business Day” means any day other than (i) a Saturday or Sunday and (ii) a day
on which banks in the State of New York are authorized or obligated by law,
governmental decree or executive order to be closed.


“Confidential Information” has the meaning set forth in Section 2.9.


“Control”, when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or through one or more
intermediaries, whether through the ownership of voting securities, by contract
or otherwise, and the terms “Controlling” and “Controlled” have meanings
correlative to the foregoing.


“Defaulting Manager” has the meaning set forth in Section 2.3.


“Designated Courts” has the meaning set forth in Section 4.10.


“Disposition” means any sale, transfer, assignment or other disposition of all
or any portion of the Property or any Investment Partnership Asset, or any
agreement or option to sell, transfer, assign or otherwise dispose of all or any
portion of the Property or any Investment Partnership Asset (except immaterial
sales, transfers and assignments of items of personal property sold in the
ordinary course of business), or any amendment, renegotiation, modification,
supplement or extension of any agreement to sell, transfer, assign or otherwise
dispose of all or any portion of the Property or any Investment Partnership
Asset.


“Effective Date” has the meaning set forth in the introductory paragraph to this
Agreement.


“Emergency Expenditure Capital Call” has the meaning set forth in Section 2.5.
“Event of Default” means, with respect to a particular Manager, the occurrence
of any of the following regarding such Manager or its Affiliates (including for
the avoidance of doubt the occurrence of such an event as to an employee of such
Manager or its Affiliates):
(a)    a finding by a court of competent jurisdiction of fraud in each case
related to or in connection with the Investment Partnership or any subsidiary or
property thereof;
(b)    a finding by a court of competent jurisdiction of gross negligence,
willful misconduct, willful breach, misappropriation or misapplication of funds
of the Investment Partnership or any subsidiary or property thereof, in each
case related to or in connection with the Investment Partnership or any
subsidiary or any property thereof;
(c)    entry of a plea of no contest or conviction by a court of competent
jurisdiction of any crime (i) involving fraud, theft, larceny, embezzlement or
conversion, bribery, forgery, making or filing knowingly

2


1051025.06-NYCSR02A - MSW

--------------------------------------------------------------------------------




false statements, perjury, counterfeiting, murder, manslaughter, rape, spousal
abuse, child abuse, kidnapping or robbery, or aiding and abetting any of the
foregoing, and such crime, whether or not a felony is committed against or with
respect to the Managers, the Investment Partnership or any subsidiary thereof,
or (ii) involving fraud, theft, larceny, embezzlement or conversion, bribery,
forgery, making or filing knowingly false statements, perjury, counterfeiting,
murder, manslaughter, rape, spousal abuse, child abuse, kidnapping or robbery,
or aiding and abetting any of the foregoing, and such crime is a felony;
(d)    failure to perform any material obligations regarding the Investment
Partnership or the General Partner, or breach of any of the terms, conditions,
representations, warranties or covenants regarding the Investment Partnership or
the General Partner (other than the failure to fund any capital contributions
pursuant to Section 5 of the Investment Partnership Agreement) and a
continuation of such failure or breach for more than thirty (30) days after
notice from the other Manager; provided, that if such failure or breach is of
the nature that it can be cured but cannot reasonably be cured within such
thirty (30) day period, such period shall be extended so long as such Manager,
in good faith, commences all reasonable curative efforts within ten (10) days of
its receipt of such notice and diligently continues its curative efforts to
completion;
(e)    transfer of equity interests in the Investment Partnership or a
Subsidiary of the Investment Partnership in violation of the terms of the
Investment Partnership Agreement;
(f)    failure of a Subsidiary Representative Director designated by such Party
to act as directed by the Investment Committee; or
(g)    a breach of any of the terms, conditions, representations, warranties or
covenants of such Manager under the Limited Liability Company Operating
Agreement of the General Partner and a continuation of such failure or breach
for more than thirty (30) days after notice from the other Manager; provided
that if such failure or breach is of the nature that it can be cured but cannot
reasonably be cured within such thirty (30) day period, such period shall be
extended so long as such Manager, in good faith, commences all reasonable
curative efforts within ten (10) days of its receipt of such notice and
diligently continues its curative efforts to completion.


Notwithstanding the foregoing, for purposes of any of the acts or events
described in clause (a), (b), (c) or (d) of this definition, such act or event
shall not be deemed an Event of Default with respect to a Party if (i) such act
or event is the result of an action or inaction of any individual other than the
FC Management Team or the SAFANAD Management Team, as applicable, and does not
trigger liability under any guarantee, (ii) neither such relevant Manager nor
any of its Affiliates had actual knowledge of the occurrence thereof until after
the occurrence thereof, (iii) notice of such act or event shall have been
delivered to the other Manager promptly after such Manager learns of such act or
event, (iv) the Managers and the NorthStar Member settle among themselves,
within fifteen (15) Business Days after delivering the notice described in
clause (iii) above, an amount equal to all of the losses, damages and
out-of-pocket expenses sustained by the other Manager and the NorthStar Member
(including reasonable and actual attorneys’ fees and costs), and (iv) such
individual’s employment with the relevant Manager or Affiliate thereof is either
(A) terminated or (B) transferred to an area of business that is unrelated to
the Investment Partnership or any subsidiary or property thereof.


“FC Committee Members” has the meaning set forth in Section 2.1(a).


“FC Manager” has the meaning set forth in the introductory paragraph hereof.



3


1051025.06-NYCSR02A - MSW

--------------------------------------------------------------------------------




“FC Management Team” means Arnold Whitman, Steven E. Fishman and Brian Beckwith.


“Feeder Fund” has the meaning set forth in the Investment Partnership Agreement.


“Formation Member” means FC Domino Investors, LLC.


“Formation Member Agreement” means the Amended and Restated Limited Liability
Company Agreement of FC Domino Investors, LLC, dated as of the date hereof, as
amended, restated, supplemented or otherwise modified from time to time.


“General Partner” means FC Domino General Partner, LLC, a Delaware limited
liability company and the general partner of the Investment Partnership.


“Governmental Authority” means any court, board, agency, commission, office or
authority of any nature whatsoever of or for any governmental unit (federal,
state, county, district, municipal, city or otherwise), whether now or hereafter
in existence.


“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person under
leases which have been or should be, in accordance with GAAP as of the date of
the applicable document, recorded as capital leases, to the extent required to
be so recorded, (f) all reimbursement, payment or similar obligations of such
Person under acceptance, letter of credit or similar facilities, (g) all
completion guaranties or similar obligations of such Person to the extent that
such obligation is required, in accordance with GAAP, to be reflected as a
liability on such Person’s balance sheet, (h) all Indebtedness referred to in
clauses (a) through (g) above guaranteed directly or indirectly by such Person
through an agreement (1) to pay or purchase such Indebtedness, (2) to purchase,
sell or lease (as lessee or lessor) property, or to purchase or sell services,
primarily for the purpose of enabling the debtor to make payment of such
Indebtedness or to assure the holder of such Indebtedness against loss in
respect of such Indebtedness, (3) to supply funds to or in any other manner
invest in the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are rendered)
or (4) otherwise to assure a creditor against loss in respect of such
Indebtedness, in each case under this clause (h), to the extent such obligation
is required, in accordance with GAAP, to be reflected as a liability or such
Person’s balance sheet or otherwise disclosed on such Person’s balance sheet,
and (i) all Indebtedness referred to in clauses (a) through (g) above secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien upon or in property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness.


“Investment Committee” has the meaning set forth in Section 2.1(a).


“Investment Committee Members” has the meaning set forth in Section 2.1(a).


“Investment Management Agreements” has the meaning set forth in the recitals.



4


1051025.06-NYCSR02A - MSW

--------------------------------------------------------------------------------




“Investment Partnership” means Safanad Senior Care Investment Partnership VI,
LP, a Delaware limited partnership, that will invest in Senior Healthcare
Properties.


“Investment Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of the Investment Partnership, dated as of the date hereof,
as amended, restated, supplemented or otherwise modified from time to time.


“Investment Partnership Assets” means all right, title and interest of the
Investment Partnership in and to all or any portion of the assets of the
Investment Partnership and any property (real, personal, tangible or intangible)
or estate acquired in exchange therefor or in connection therewith, including,
without limitation, as the context may require the Subsidiaries of the
Investment Partnership and indirectly the properties or assets of any entity in
which the Investment Partnership invests.


“Landlord” means collectively, the entities listed on Exhibit A attached hereto.


“Lockout Period” means the period commencing on the Effective Date and ending on
the last day of the 42nd month following the Effective Date.


“Manager” has the meaning set forth in the recitals.
“Master Lease” means collectively the Master Lease and Security Agreements,
dated of even date herewith, as amended, restated, supplemented or otherwise
modified from time to time, and further described on Exhibit B attached hereto.
“Master Tenant” means collectively, the entities listed on Exhibit C attached
hereto.


“Material Master Lease Terms” has the meaning set forth in Section 2.6.


“NHI” has the meaning set forth in Section 2.9(c).


“Non-Defaulting Manager” has the meaning set forth in Section 2.3.


“Notified Action” has the meaning set forth in Section 2.1(e).


“Organizational Document” means, with respect to any Person, (i) in the case of
a corporation, such Person’s certificate of incorporation, by-laws, and any
shareholder agreement, voting trust or similar arrangement applicable to any of
such Person’s authorized shares of capital stock or the holders thereof, (ii) in
the case of a limited partnership, such Person’s certificate of limited
partnership, limited partnership agreement and any voting trusts or similar
arrangements applicable to its partners or any of its partnership interests,
(iii) in the case of a limited liability company, such Person’s certificate of
formation or certificate of organization, limited liability company agreement,
and any other document affecting the rights or duties of managers or holders of
limited liability company interests, or (iv) in the case of any other legal
entity, such Person’s organizational documents and all other documents
establishing or affecting the duties or rights of holders of equity interests in
such Person.


“Party” has the meaning set forth in the introductory paragraph hereof.



5


1051025.06-NYCSR02A - MSW

--------------------------------------------------------------------------------




“Permanent Major Decisions” means the Significant Decisions listed in Sections
2.5(7), (10), (12), (15) and (22) hereof (but with respect to Section 2.5(22)
solely to the extent such transaction is not on market terms at the time such
decision is made).


“Permitted Capital Calls” has the meaning set forth in Section 2.5.


“Person” means any individual, partnership, corporation, limited liability
company, trust or other legal entity.


“Property” means individually and collectively the assisted living facilities
and skilled nursing facilities owned indirectly by the Investment Partnership
including any personal property or equipment located therein or otherwise used
in connection with the operation thereof.


“Purchase Agreement” means that certain Share Purchase Agreement, dated November
7, 2014, by and between Purchaser and Extendicare International, Inc., as
amended, restated, supplemented or otherwise modified from time to time.


“Purchaser” means FC Domino Acquisition, LLC, a Delaware limited liability
company.


“Purchaser LLC Agreement” means the Amended and Restated Limited Liability
Company Operating Agreement of Purchaser, dated as of the date hereof, as
amended, restated, supplemented or otherwise modified from time to time.


“Safanad Committee Members” has the meaning set forth in Section 2.1(a).


“SAFANAD Manager” has the meaning set forth in the introductory paragraph
hereof.


“SAFANAD Management Team” means Vincent T. Pica, II, Mark Benn and Ziad
Dannaoui.


“Senior Healthcare Properties” means skilled nursing facilities, assisted living
facilities, Alzheimer’s facilities and other senior healthcare related
properties or facilities.


“Significant Decision” has the meaning set forth in Section 2.5.


“Subsidiary” means, with respect to any Person, any entity in which such Person
holds a majority ownership interest, whether directly or through one or more
other Persons and “Subsidiaries” means such entities, collectively.


“Subsidiary Representative Director” means the managers nominated to the board
of managers of Purchaser, a Subsidiary of the Investment Partnership.


1.2    Terms Generally. For all purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires:


(a)    the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision;


(b)    the words “including” and “include” and other words of similar import
shall be deemed to be followed by the phrase “without limitation”; and

6


1051025.06-NYCSR02A - MSW

--------------------------------------------------------------------------------






(c)    references herein to a “Schedule” are to one of the Schedules attached to
this Agreement and references to an Article or a Section are to one of the
Articles or Sections of this Agreement. Each Schedule attached hereto and
referred to herein is hereby incorporated herein by reference.




ARTICLE 2
INVESTMENT COMMITTEE


2.1    Investment Committee.


(a)    In order to coordinate and regulate the matters addressed herein between
the Managers, the Parties agree to create an investment committee with the
rights, obligations, privileges, duties and powers as set forth herein (the
“Investment Committee”). The Investment Committee shall consist of six (6)
members (or such lesser number as provided for in the next sentence) and shall
have such powers as set forth in this Agreement. Two (2) of the members shall be
appointed by FC Manager (the “FC Committee Members”), one (1) of the members
shall be appointed by the NorthStar Member (the “NorthStar Committee Member”)
and three (3) of the members shall be appointed by SAFANAD Manager (the “SAFANAD
Committee Members”, and together with the NorthStar Committee Member and the FC
Committee Members, the “Investment Committee Members”). The initial FC Committee
Members shall be Steven Fishman and Arnold Whitman, the initial NorthStar
Committee Member shall be Ronald Jeannault and the initial SAFANAD Committee
Members shall be Vincent Pica, Ziad Dannaoui and Mark Benn. Notwithstanding
Section 2.1(c), in the event FC Manager appoints less than two (2) members, the
FC Committee Members will nonetheless be entitled to cast up to two (2) votes
(or written consents) and any FC Committee Member shall be entitled to cast the
vote or give the consent for any member that was not appointed. Notwithstanding
Section 2.1(c), in the event SAFANAD Manager appoints less than three (3)
members, SAFANAD Committee Members will nonetheless be entitled to cast up to
three (3) votes (or written consents) and any SAFANAD Committee Member shall be
entitled to cast the vote or give the consent for any member that was not
appointed.


(b)    Each of the FC Manager, the NorthStar Member and the SAFANAD Manager, as
the case may be, may appoint an alternate for each member appointed by it to the
Investment Committee, who shall have all the powers of such Investment Committee
member in his absence or inability to serve. The FC Manager, the NorthStar
Member or the SAFANAD Manager, as the case may be, shall have the power to
remove any member or alternate member of the Investment Committee appointed by
it by delivery of written notice to all Investment Committee Members of such
removal. Vacancies on the Investment Committee shall be filled by the Manager
(or the NorthStar Member, as applicable) that appointed the Investment Committee
Member previously holding the position which is vacant.


(c)    Each Investment Committee Member shall be entitled to cast one (1) vote
with respect to any decision made by the Investment Committee, provided that the
Investment Committee Members who are actually present at a meeting of the
Investment Committee shall be entitled to cast the vote of any Investment
Committee Member not present who was appointed by the same Manager.


(d)    The Investment Committee shall meet at least once each month at the
offices of the FC Manager or via conference call (unless such meeting shall be
waived by all Investment Committee Members) or on the call of either Manager
upon three (3) days’ notice to all Investment Committee Members by telephone,
electronic mail, telex, telecopy (with receipt confirmed by the sender’s fax
machine) or telegraph. If none of the FC Committee Members, on the one hand, or
the SAFANAD Committee Members,

7


1051025.06-NYCSR02A - MSW

--------------------------------------------------------------------------------




on the other hand, are able to attend the meeting on the date set forth in the
notice, the Manager calling the meeting shall use its good faith efforts to
select an alternate date within five (5) Business Days of the date of such
proposed meeting, and if there is such a date when the FC Committee Members, on
the one hand, and the SAFANAD Committee Members, on the other hand, can attend,
the meeting shall be held on such alternate date. An agenda for each meeting
shall be prepared in advance jointly by FC Manager and SAFANAD Manager. FC
Committee Members and the SAFANAD Committee Members entitled to cast four (4)
votes shall constitute a quorum, including at least one (1) FC Committee Member
and one (1) SAFANAD Committee Member; provided, however, that (x) a quorum for
purposes of any meeting in which a Significant Decision is to be discussed
and/or approved shall also require the NorthStar Committee Member, and (y) in
the event that any member of the Formation Member loses voting rights pursuant
to Section 5.03(e) of the Formation Member Agreement or if a Removal Event (as
such term is defined in the Formation Member Agreement) occurs, then the member
of the Formation Member not losing such voting rights shall provide written
notice of the loss of such voting rights by the other such member to all
Investment Committee members, on which notice the Investment Committee members
will be entitled to rely, and then upon delivery of such notice, regarding any
Significant Decision which is not a Permanent Major Decision, (i) only the
presence of the Contributing Member or Permitted Capital Call Contributing
Member (as each such term is defined in the Formation Member Agreement) or the
replacement managing member appointed under the Formation Member Agreement, as
the case may be, shall be required for a quorum on behalf of the FC Committee
Members and NorthStar Committee Member and (ii) the Contributing Member or
Permitted Capital Call Contributing Member or the replacement managing member
appointed under the Formation Member Agreement, as the case may be, shall have
the right to direct the votes of the FC Committee Members and the NorthStar
Committee Member. In the event that any member of the Formation Member
previously losing voting rights pursuant to Section 5.03(e) of, or as a result
of a Removal Event under, the Formation Member Agreement shall have such rights
restored under the Formation Member Agreement, the member of the Formation
Member not losing such voting rights shall provide written notice of the
restoration of such voting rights by the other such member to all Investment
Committee members, on which notice the Investment Committee members will be
entitled to rely, and then upon delivery of such notice the previous notice
regarding the loss of voting rights shall no longer apply. Except with respect
to Significant Decisions, the vote of at least four of the FC Committee Members
and the SAFANAD Committee Members shall be required for all actions of the
Investment Committee, and any such action for which a vote of the majority of
the FC Committee Members and the SAFANAD Committee Members has not been
received, shall be deemed to be resolved as not approved. Approval of a
Significant Decision shall require, at a minimum, the affirmative vote of two
(2) SAFANAD Committee Members, one (1) FC Committee Member and one (1) NorthStar
Committee Member and any Significant Decision for which the affirmative vote of
the foregoing has not been received shall be deemed to be resolved as not
approved. The Investment Committee may act without a meeting if the action taken
is approved in advance in writing by a majority of the Investment Committee
Members or Investment Committee Members entitled to cast a majority of the vote
regarding the action.


(e)    The Investment Committee shall approve in advance any Significant
Decisions or any matters on which its consent or approval is specifically
required under this Agreement, any matters on which the Subsidiary
Representative Directors will vote in their capacity as Subsidiary
Representative Directors, and any other matter regarding the Investment
Partnership, the General Partner or the Subsidiaries of the Investment
Partnership (other than Purchaser) not specifically delegated to either Manager
pursuant to the applicable Investment Management Agreement. The Investment
Committee shall also have the right and power to approve any actions with
respect to which the SAFANAD Manager notifies the Investment Committee that it
deems such action to be outside the ordinary course of business and that it
wants such action to be submitted to the Investment Committee (a “Notified
Action”). With respect to such an action (including any Significant Decisions or
any matters for which its consent or approval is specifically required

8


1051025.06-NYCSR02A - MSW

--------------------------------------------------------------------------------




under this Agreement), the FC Manager or the SAFANAD Manager, as the case may
be, will not take such action except as directed by the Investment Committee.


(f)    Each Investment Committee Member shall promptly disclose to each other
Investment Committee Members any fees payable to the Manager that appointed such
Investment Committee Member (or such Manager’s Affiliates) as a result of any
transaction entered into by the Investment Partnership, the General Partner or
any Subsidiary with such Manager or its Affiliates.


(g)    Notwithstanding anything to the contrary set forth in this Agreement or
any duty (fiduciary or otherwise) that might otherwise have existed at law or in
equity, and to the fullest extent permitted by applicable law, each Investment
Committee Member in his or her capacity as such shall not be deemed to owe any
duty (including fiduciary duties) to the Manager or the NorthStar Member, as
applicable, that did not appoint such Investment Committee Member, and an
Investment Committee Member shall be entitled to act in its sole and absolute
discretion and in the interests of the Manager or the NorthStar Member, as
applicable, that appointed such Investment Committee Member or its Affiliates.
Nothing herein shall be deemed to relieve any Manager or the NorthStar Member,
as applicable, from any liability that it might otherwise have as a result of
actions by its appointees on the Investment Committee.


(h)    Each Party shall appoint its respective Investment Committee Members to
serve as Subsidiary Representative Directors. Each Manager shall cause its
respective Subsidiary Representative Directors to act in a manner consistent
with the terms of this Agreement. If any Subsidiary Representative Director
selected by the FC Manager or NorthStar Member fails to act as advised by the
Investment Committee in his capacity as a Subsidiary Representative Director on
matters submitted for approval to the board of directors of the Purchaser, then,
upon written notice from the SAFANAD Manager, the FC Manager or NorthStar
Member, as applicable, shall take all action necessary to cause such Subsidiary
Representative Director to be removed from the board of directors of the
Purchaser, and the Parties shall cause the election of a director selected by
the SAFANAD Manager to fill such vacancy.  In the event any such director
selected by the SAFANAD Manager fails to act as advised by the Investment
Committee in his capacity as a Subsidiary Representative Director on matters
submitted for approval to the board of directors of the Purchaser, then, upon
written notice from the FC Manager, the SAFANAD Manager shall take all action
necessary to cause such Subsidiary Representative Director to be removed from
the board of directors of the Purchaser, and the Parties shall cause the
election of a director selected by the FC Manager to fill such vacancy.


2.2    Authority of Managers. Except as otherwise expressly provided in this
Agreement, no Manager shall have any authority to bind or act for the other
Manager or any right to vote on or consent to any matter for the other Manager.
No Manager shall hold itself out as representing the Investment Partnership, the
General Partner or any Subsidiary except in circumstances in which said Manager
has been granted express authority pursuant to this Agreement or the applicable
Investment Management Agreement to bind the Investment Partnership, the General
Partner or any Subsidiary, as applicable. Any action taken by any Manager or any
of its Affiliates without authority shall be void ab initio and have no effect.


2.3    Manager Default. If an Event of Default occurs with respect to either
Manager (such Manager, a “Defaulting Manager”, and such other Manager, the
“Non-Defaulting Manager”), such Defaulting Manager shall be placed in default
under this Agreement and the Non-Defaulting Manager shall have the right to
pursue or cause the Investment Partnership to pursue any available remedy at law
or in equity against the Defaulting Manager or to enforce the performance of any
provision of this Agreement. No remedy is exclusive of any other remedy.

9


1051025.06-NYCSR02A - MSW

--------------------------------------------------------------------------------




2.4    Right to Indemnification. For the avoidance of doubt, no consent of the
Investment Committee shall be required and no member of the Investment Committee
shall exercise any rights under this Agreement in order to prevent, delay or
impede the ability of any Manager (or its Affiliates or personnel) to claim
indemnification from the Investment Partnership in accordance with the
provisions of the Investment Partnership Agreement.


2.5    Significant Decisions. Notwithstanding anything to the contrary set forth
in this Agreement (but subject to Section 4.15 and Section 3 of the Purchaser
LLC Agreement) or either or both of the Investment Management Agreements,
neither of the Managers nor any of their Affiliates shall take or cause or
permit the Investment Partnership, the General Partner, or any Subsidiary
thereof to take, or decide not to take, any of the following actions, expend any
amount of money, make any decision or incur any obligation on behalf of the
Investment Partnership, the General Partner, or any Subsidiary thereof with
respect to any matter within the scope of any of the matters enumerated below
(each, a “Significant Decision”) unless the action, expenditure or other
decision has been approved by the Investment Committee in advance and has been
approved in accordance with any other requirements of this Agreement and the
Purchaser LLC Agreement, as applicable.


(1)    to the extent an annual budget (or relevant portion thereof) of the
Investment Partnership has not been approved in respect of the applicable annual
period (the “Budget Year”) then in effect, incur or cause or permit to be
incurred any capital, operating or other expenditure on behalf of the Investment
Partnership, provided, however, that the FC Manager may incur or cause or permit
to be incurred by or on behalf of the Investment Partnership or its Subsidiaries
such capital or operating expenditures upon one (1) day’s prior notice to the
Investment Committee, in case of an emergency, which the FC Manager determines
in good faith is necessary in order to avoid immediate harm to Persons at or
loss to any Property, or with such shorter or no prior notice (but subsequent
notice of such emergency and the expenditures relating thereto as soon as
possible thereafter) to the extent that one (1) day’s prior notice would
jeopardize the existence of any Property or human health or safety of any
Persons located thereon;


(2)    to the extent there is an Approved Budget (or relevant portion thereof)
of the Investment Partnership or the Purchaser which has been approved in
respect of the Budget Year then in effect, the approval of which Approved Budget
shall constitute a Significant Decision hereunder, incur or cause or permit to
be incurred on behalf of the Investment Partnership or the Purchaser any
capital, operating or other expense that would, individually or in the
aggregate, cause such expenditures to be greater than 110% of the expenses in
the corresponding line item of such Approved Budget or 105% of the aggregate
expenses in the Approved Budget; provided, however, that the FC Manager may
incur or cause or permit to be incurred on behalf of the Investment Partnership
or its Subsidiaries (including the Purchaser) such excess capital or operating
expenditures upon one (1) day’s prior notice to the Investment Committee, in
case of an emergency, which in its reasonable discretion is necessary in order
to avoid immediate harm to persons at or loss to the Property, or with such
shorter or no prior notice (but a subsequent notice of such emergency and the
expenditures related thereto as soon as possible thereafter) to the extent that
one (1) day’s prior notice would jeopardize the viability of any Property or
human health or safety of Persons located thereon;


(3)    approve any acquisition of, or cause or permit the Investment
Partnership, the General Partner or any of their respective Subsidiaries to
acquire, any investment;



10


1051025.06-NYCSR02A - MSW

--------------------------------------------------------------------------------




(4)    enter into, or cause or permit the Investment Partnership, the General
Partner or any Subsidiary thereof to enter into any Disposition (including any
actions to be taken by the General Partner pursuant to Section 12.3 (Fund
Transfer) of the Investment Partnership Agreement) (x) at any time during the
Lockout Period and (y) except as otherwise expressly permitted pursuant to
Section 12.4 of the Investment Partnership Agreement, at any time after the
expiration of the Lockout Period;


(5)    a Notified Action;


(6)    cause or permit the Investment Partnership, the General Partner, or any
Subsidiary thereof to acquire or lease, as lessee, any land or other real
property or interest therein;


(7)    dissolve and wind-up the Investment Partnership, the General Partner, or
any Subsidiary thereof or elect to continue the Investment Partnership or elect
to continue the business of the Investment Partnership;


(8)    incur, renew, refinance or pay or otherwise discharge Indebtedness of the
Investment Partnership or any Subsidiary thereof other than trade payables (not
more than 60 days outstanding) incurred in the ordinary course of business in
accordance with the Approved Budget and the repayment of Indebtedness authorized
by the Approved Budget;


(9)    modify or grant any waiver or consent under or terminate (i) any
agreement executed by the Investment Partnership, the General Partner, or any
Subsidiary thereof or (ii) any other document the execution of which required
approval of the Investment Committee, in each case of clauses (i) and (ii) other
than the Organizational Document of the Investment Partnership, the General
Partner or any Subsidiary thereof, which shall be governed by clause (13);


(10)    institute proceedings on behalf of the Investment Partnership, the
General Partner and any Subsidiary thereof, for bankruptcy protection, or
consent to the filing of a Bankruptcy proceeding against such entity, or file a
petition or answer or consent to seeking reorganization of such entity, under
the Bankruptcy Code or any other similar applicable federal, state or foreign
law, or consent to the filing of any such petition against such entity, or
consent to the appointment of a receiver or liquidator or trustee or assignee in
bankruptcy or insolvency of such entity or of its property, or make an
assignment for the benefit of creditors of such entity, or admit in writing such
entity’s inability to pay its debts generally as they become due;


(11)    organize or form, or permit to be organized or formed, any Subsidiary or
any Alternative Investment Vehicle, Parallel Investment Vehicle, Inside Blocker
Corporation, Outside Blocker Corporation, Feeder Fund (each, as defined in the
Investment Partnership Agreement) or similar alternative investment vehicle of
the Investment Partnership or the General Partner, or acquire, or become an
owner of, equity interests in any entity;


(12)    change the nature of the business of the Investment Partnership from the
Business;


(13)    amend any Organizational Document of the Investment Partnership, the
General Partner or any Subsidiary thereof, other than any amendment to reflect
any adjustments in capital accounts and/or percentage interests in the
Investment Partnership or the admission of additional limited partners pursuant
to Article VI (Defaulting Partners) of the Investment Partnership Agreement;

11


1051025.06-NYCSR02A - MSW

--------------------------------------------------------------------------------






(14)    enter into, or cause or permit the Investment Partnership or any
Subsidiary thereof to enter into, a subscription agreement with an investor in
the Investment Partnership or any Subsidiary thereof, any other agreement or
side letter with any investor in the Investment Partnership or any Subsidiary
thereof or any placement agreement, finders agreement or other agreement
relating to the offering or sale of interests in the Investment Partnership or
any Subsidiary thereof, other than any agreement with any additional limited
partners entered into pursuant to the express provisions of Article VI
(Defaulting Partners) of the Investment Partnership Agreement;


(15)    merge or consolidate the Investment Partnership, the General Partner or
any Subsidiary thereof with or into any other Person (or engage in any other
transaction having substantially the same effect);


(16)    cause or permit the Investment Partnership, the General Partner or any
Subsidiary thereof to issue equity interests in such entity other than pursuant
to the exercise of any remedy pursuant to the express provisions of Article VI
(Defaulting Partners) of the Investment Partnership Agreement;


(17)    make or revoke any federal tax election by or on behalf of or take any
tax position with respect to the Investment Partnership, the General Partner or
any Subsidiary thereof;


(18)    settle any condemnation action involving a claim in excess of $100,000;


(19)    enter into or amend any contract on behalf of the Investment
Partnership, the General Partner or any Subsidiary thereof that involves
payments in excess of $100,000 in the aggregate or that is not cancelable upon
thirty (30) days’ notice;


(20)    create or permit the creation of any lien on the Investment
Partnership’s interest in any Subsidiary or any other Investment Partnership
Asset, or authorize the Investment Partnership, the General Partner or any
Subsidiary thereof to create any lien on any Investment Partnership Assets;


(21)    cancel or otherwise forgive or release any material claim or
Indebtedness owed to the Investment Partnership, the General Partner or any
Subsidiary thereof by any Person, except in the ordinary course of its business;


(22)    enter into, or be a party to, or authorize the Investment Partnership to
enter into or be a party to, any transaction with any Affiliate of either
Manager;


(23)    lend or authorize the Investment Partnership, the General Partner or any
Subsidiary thereof to lend, money or make advances to any Person;


(24)    take any action or exercise any rights or authorize the Investment
Partnership or the General Partner to take any action or exercise any rights
pursuant to the Investment Partnership Agreement, or any advisory and/or
management agreement, including without limitation making capital calls;
provided, that either the Formation Manager or the Safanad Manager, may, without
the consent of the other, issue capital calls (collectively, “Permitted Capital
Calls”) which may be necessary to (i) prevent a threat to the health, safety or
welfare of any resident or other person in the immediate vicinity of any
Property, (ii) prevent damage or loss to any Property, (iii) remediate or repair
any Property, (iv) avoid the suspension of services to, or licenses at, a
Property, (v) avoid

12


1051025.06-NYCSR02A - MSW

--------------------------------------------------------------------------------




criminal or civil liability on the part of the Investment Partnership, any
Partner or any Subsidiary with respect to activities at any Property (each
capital call made pursuant to clauses (i) through (v), an “Emergency Capital
Call”); which either Manager determines in good faith is necessary in order to
avoid immediate harm to Persons at, or loss to, any Property but in no event as
to Emergency Capital Calls which exceed $10,000,000 in any Budget Year, or (vi)
if the Investment Partnership or any Subsidiary thereof requires capital to cure
a default, or prevent an imminent default, under a borrowing arrangement with
NorthStar Healthcare Income, Inc. or its Affiliates, and provided further that
either Manager may, without the consent of the other, spend funds contributed to
the Investment Partnership pursuant to a Permitted Capital Call for the purpose
for which such Permitted Capital Call was issued;


(25)    cause the Investment Partnership, the General Partner or any Subsidiary
thereof to make in kind distributions or any determination of reserves under the
definition of “Distributable Proceeds” in the Investment Partnership Agreement;


(26)    demand, receive, acknowledge and institute legal action for recovery of
any and all revenues, receipts and considerations exceeding Fifteen Thousand
Dollars ($15,000) due and payable to the Investment Partnership, the General
Partner and any Subsidiary thereof in accordance with prudent business
practices;


(27)    execute and deliver leases and other contracts and/or instruments
exceeding Fifteen Thousand Dollars ($15,000) on behalf of the Investment
Partnership, the General Partner and any Subsidiary thereof as necessary or
desirable to carry out the business of, the Investment Partnership, the General
Partner and any Subsidiary thereof;


(28)    maintain all funds of the Investment Partnership, the General Partner
and the Subsidiaries in appropriate bank accounts, which funds shall not be
commingled with the funds of any other Person;


(29)    coordinate the defense of any claims, demands, suits or legal
proceedings made or instituted against the Investment Partnership, the General
Partner and any Subsidiary thereof exceeding Fifteen Thousand Dollars ($15,000)
in dispute by other parties, through legal counsel for such entity;


(30)    take such action as is necessary on behalf of the Investment
Partnership, the General Partner and any Subsidiary thereof to cause them to
comply with the material terms and provisions of any and all contracts and other
agreements and instruments exceeding Fifteen Thousand Dollars ($15,000) entered
into or assumed by them in accordance with the provisions of this Agreement; and


(31)    subject to Section 2.8, take such action on behalf of the Investment
Partnership, the General Partner and any Subsidiary thereof to cause it to be in
compliance with all laws, ordinances, orders, rules, regulations and
requirements of all Governmental Authority and to contest the validity or
application of any such law, ordinance, order, rule, regulation or requirement.


Notwithstanding the foregoing, neither the SAFANAD Manager, FC Manager nor the
NorthStar Member shall take any action (or fail to take any action) which would
prevent the Purchaser from obtaining a written opinion by nationally recognized
counsel that (i) the Purchaser is organized in conformity with the requirements
for qualification and taxation as a REIT for such

13


1051025.06-NYCSR02A - MSW

--------------------------------------------------------------------------------




year, and (ii) that based on the Purchaser's proposed method of operation, the
Purchaser will meet the requirements for qualification and taxation as a REIT
for the next year.


2.6    Material Master Lease Terms. Notwithstanding any other provision of this
Agreement, each of the SAFANAD Manager and NorthStar Manager shall have the
right, but not the obligation, to require that the FC Manager take action on
behalf of the Investment Partnership or its Subsidiaries to enforce the Material
Master Lease Terms against the Master Tenant and the operators of any Property
or to exercise the rights of the Investment Partnership and its Subsidiaries
against the Master Tenant. Within ten Business Days of the occurrence of an
event of default under a Master Lease as a result of any Material Master Lease
Terms, the FC Manager will either (i) take such action as results in the Master
Tenant being in compliance with the terms of the Master Lease or (ii) propose to
the SAFANAD Manager and the NorthStar Manager a plan of action as to the steps
that should be taken to remedy or cure such event of default or remedies that
should be exercised by the Master Tenant based upon such event of default. Each
of the SAFANAD Manager and NorthStar Manager shall consult with the FC Manager
with respect to any plan submitted by the FC Manager. In the event that the FC
Manager either fails to remedy such event of default or either the SAFANAD
Manager or NorthStar Manager rejects the plan proposed by the FC Manager, either
the SAFANAD Manager or NorthStar Manager may initiate any action on behalf of
the Investment Partnership or its Subsidiaries or take over the prosecution or
defense of any action brought, or which could be brought, by or against the
Master Tenant with respect to such Material Master Lease Terms. “Material Master
Lease Terms” shall mean provisions in the Master Lease with any Master Tenant
who is then an Affiliate of the FC Manager that constitute an event of default
thereunder related to (A) payment of rent and other amounts owed to the Landlord
by the Master Tenant, (B) the Master Tenant’s obligations with respect to taxes,
(C) the Master Tenant’s obligations with respect to insurance coverage, (D) the
Master Tenant’s obligations with respect to use, maintenance and alteration of
the leased premises, including, without limitation, capital expenditure funding,
(E) the Master Tenant’s obligations with respect to cash management, or (F) the
Master Tenant’s reporting obligations to Landlord under the Master Lease.


2.7    Conflicts of Interest.
(a)    In the event that the SAFANAD Manager or any of its Affiliates has an
actual conflict of interest as to the determination of a Significant Decision,
such Significant Decision will be determined by the unanimous decision of
NorthStar Member and FC Manager.
(b)    In the event that the FC Manager or any of its Affiliates has an actual
conflict of interest as to the determination of a Significant Decision, such
Significant Decision will be determined by the unanimous decision of NorthStar
Member and SAFANAD Manager.
(c)    In the event that the NorthStar Member or any of its Affiliates has an
actual conflict of interest as to the determination of a Significant Decision
(including, as it relates to NorthStar, any actual conflict as it relates to any
loan by NorthStar to Purchaser and/or its subsidiaries), such Significant
Decision will be determined by the unanimous decision of the SAFANAD Manager and
FC Manager.


2.8    Regulatory and Marketing Cooperation.
(a)    FC Manager and SAFANAD Manager will cooperate regarding regulatory
compliance matters relating to the Investment Partnership. FC Manager shall have
responsibility

14


1051025.06-NYCSR02A - MSW

--------------------------------------------------------------------------------




for ensuring regulatory compliance by the Investment Partnership and its
Subsidiaries and shall comply with the Investment Advisers Act of 1940, as
amended and the regulations promulgated thereunder with respect to the
Investment Partnership; provided that FC Manager and SAFANAD Manager shall have
the right to review and approve (i) any regulatory filing or other
communications to any Governmental Authority made by or on behalf of the
Investment Partnership, its subsidiaries or the General Partner (and shall have
a reasonable opportunity, and in any event no less than 10 calendar days, to
review drafts of such filings and communications prior to the date on which they
are due) and (ii) any regulatory determinations made with respect to the
Investment Partnership, its subsidiaries or the General Partner. Each Manager
shall be responsible for compliance with applicable law and regulation by any
Feeder Fund or other investment vehicle formed by such Manager or its Affiliate
that invests, directly or indirectly, in the Investment Partnership. For the
avoidance of doubt, the foregoing provisions do not provide any oversight,
review or approval rights to FC Manager or SAFANAD Manager in respect of any
regulatory filing that either Formation Capital, LLC or SAFANAD, Inc. may be
required to file with the Securities and Exchange Commission (the “SEC”) in
connection with its obligations as an investment advisor registered with the
SEC.
(b)    Each of FC Manager and SAFANAD Manager will cooperate on, and the
Investment Committee shall have the right to approve in advance, all press,
news, conference participation and marketing efforts relating to or performed on
behalf of the Investment Partnership or its Subsidiaries. For the avoidance of
doubt, the foregoing provision shall not apply to private placement memoranda or
similar offering materials that are not issued by the Investment Partnership and
are provided to investors or prospective investors in a Feeder Fund.
2.9    Investor Information and Status.
(a)    On or prior to the date hereof, the FC Manager shall provide to the
SAFANAD Manager a list setting forth (i) the name and address of each person or
entity investing in the Investment Partnership indirectly through FC (as defined
in the Investment Partnership Agreement) and (ii) the name and address of each
person or entity that is a direct or indirect beneficial owner of each entity
listed in clause (i) (other than the owners of any publicly traded company). The
FC Manager shall deliver promptly to the SAFANAD Manager an update to such list
in the event of (x) any subsequent closing adding any new person or entity to
the list in clause (i) or (y) any transfer of a direct or indirect interest in
any FC Investor to any person or entity not disclosed in the list most recently
provided to the SAFANAD Manager. On or prior to the date hereof, the SAFANAD
Manager shall provide to the FC Manager a list setting forth (i) the name and
address of each person or entity investing in the Investment Partnership
indirectly through each SAFANAD Investor (as defined in the Investment
Partnership Agreement) and (ii) the name and address of each person or entity
that is a direct or indirect beneficial owner of each entity listed in clause
(i) (other than the owners of any publicly traded company).The SAFANAD Manager
shall deliver promptly to the FC Manager an update to such list in the event of
(x) any subsequent closing adding any new person or entity to the list in clause
(i) or (y) any transfer of a direct or indirect interest in any SAFANAD Investor
to any person or entity not disclosed in the list most recently provided to the
FC Manager.

15


1051025.06-NYCSR02A - MSW

--------------------------------------------------------------------------------




(b)    Information provided by either Party to the other Party shall constitute
“Confidential Information.” Each Party agrees not to use such Confidential
Information for any purpose unrelated to this Agreement or the Investment
Partnership. Each Party further agrees to maintain the confidentiality of
Confidential Information provided under this Section 2.11; provided that a Party
may deliver or disclose Confidential Information to: (i) on a confidential
basis, the directors, officers and employees of such Party or its Affiliates who
need to know such information in performance of their professional duties; (ii)
its agents, attorneys and auditors who are bound to maintain the confidentiality
of such Confidential Information; and (iii) any governmental or regulatory
authority having jurisdiction over such Party or as is otherwise required by
law, regulation or legal process. Each Party shall be responsible for any breach
of this Section 2.11 caused by any of the directors, officers or employees of
such Party or its Affiliates and the agents, attorneys and auditors of such
Party.
(c)    Each Party shall cause each of its Affiliates that are a party to the
Investment Partnership Agreement to use commercially reasonable efforts to
comply in all respects with Section 3.12(a) of the Investment Partnership
Agreement.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES


3.1    Representations and Warranties of Managers. Each Party hereby represents
and warrants to and acknowledges with respect to itself only (after giving
effect to the consummation of the transactions under the Transaction Documents),
that:


(a)    such Party is duly formed and has the authority to do business in any
jurisdiction in which it currently does business, is authorized to execute and
deliver this Agreement and to perform its obligations hereunder, and such Party
has duly executed and delivered this Agreement, and this Agreement constitutes
the valid and binding obligations of such Party, enforceable against such Party
in accordance with their terms, except as the enforceability hereof or thereof
may be limited by bankruptcy, insolvency, fraudulent conveyance, fraudulent
transfer, reorganization, moratorium or other similar laws relating to the
enforcement of creditors’ rights generally and by general principles of equity;


(b)    its execution and delivery of this Agreement and the performance of its
obligations hereunder will not (i) conflict with, result in a breach of or
constitute a default (or any event that, with notice or lapse of time, or both,
would constitute a default) or result in the acceleration of any obligation
under any of the terms, conditions or provisions of any other agreement or
instrument to which it is a party or by which it is bound or to which any of its
property or assets are subject, (ii) conflict with or violate any of the
provisions of its Organizational Documents or any other agreement to which it is
a party, or (iii) violate any statute or any order, rule or regulation of any
Governmental Authority, in any manner that would adversely affect the
performance of its duties hereunder;


(c)    such Party has obtained any consent, approval, authorization or order of
any Governmental Authority required for the execution, delivery and performance
by such Party of its obligations hereunder;


(d)    there is no action, suit or proceeding pending against such Party, or, to
its knowledge, threatened in any court or by or before any other Governmental
Authority that would prohibit its entering into or performing its obligations
under this Agreement;

16


1051025.06-NYCSR02A - MSW

--------------------------------------------------------------------------------






(e)    such Party acknowledges and agrees that the terms of this Agreement shall
not modify the right to indemnification of any party pursuant to the Investment
Partnership Agreement or either Investment Management Agreement; and


(f)    such Party, if it is a Manager, agrees to comply with the terms of its
Investment Management Agreement.


ARTICLE 4
MISCELLANEOUS




4.1    Term. The term of this Agreement shall commence on the Effective Date and
shall continue until the Investment Partnership is dissolved as provided in the
Investment Partnership Agreement.


4.2    No Partnership or Joint Venture. The Parties intend that the relationship
between the Parties created pursuant to this Agreement shall not be a
partnership or joint venture, and that no Party to this Agreement or any
representative or officer of same shall, as a result of its being a party to
this Agreement, be a partner or joint venturer of any other Party for any
purposes and this Agreement shall not be construed to the contrary.


4.3    Amendments. This Agreement may only be amended, supplemented or otherwise
modified with the prior written consent of the Investment Committee, provided,
however, that any amendment to Section 2.1, Section 2.5, Section 2.7 and this
Section 4.3 (including in each case the defined terms referenced therein) shall
require the affirmative vote of the NorthStar Committee Member.


4.4    Further Assurances. Each Party agrees to execute, acknowledge, deliver,
file and record such further certificates, amendments, instruments and
documents, and to do all such other acts and things, as may be required by law
or as, in the reasonable judgment of the other Parties, may be necessary or
advisable to carry out the intent and purpose of this Agreement.


4.5     Notices. Unless otherwise specified in this Agreement, all notices,
approvals, consents, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if delivered in person or sent by
overnight air express, or sent by facsimile (upon confirmation of receipt) or by
email (upon confirmation of receipt) as follows:
If to FC Manager, to:


3820 Mansell Road, Suite 280,

Alpharetta, GA 30022-1328
Attention: Christina Firth

Facsimile: (770) 678-4942

E-mail: cfirth@formationcapital.com



17


1051025.06-NYCSR02A - MSW

--------------------------------------------------------------------------------




with a copy (which shall not constitute notice) to:


Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square
New York, New York 10036

Attention: Vered Rabia

Facsimile: (917) 777-2892

E-mail: vered.rabia@skadden.com
If to SAFANAD Manager, to:


c/o Safanad (Dubai) Limited
Level 4

The Gate (East)
DIFC
Dubai
Attention: Chief Executive Officer, Chief Financial Officer and General Counsel

E-mail: mbenn@safanad.com;
kamal@safanad.com; dwall@safanad.com
with a copy (which shall not constitute notice) to:
Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5306
Attention: Arthur Pasternak
Facsimile: (202) 530-9577
E-mail: apasternak@gibsondunn.com


or to such other Person or address as any Party shall specify by notice in
writing in accordance with this Section 4.5 to each of the other Parties. All
such notices, requests, demands, waivers and communications shall be deemed to
have been received on the date of actual delivery, except for a notice of a
change of address, which shall be effective only upon receipt thereof.


4.6    Headings and Captions. All headings and captions contained in this
Agreement and the table of contents hereto is inserted for convenience only and
shall not be deemed a part of this Agreement.


4.7    Variance of Pronouns. All pronouns and all variations thereof shall be
deemed to refer to the masculine, feminine or neuter, singular or plural, as the
identity of the person or entity may require.



18


1051025.06-NYCSR02A - MSW

--------------------------------------------------------------------------------




4.8    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute one Agreement.


4.9    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO CONFLICT OF
LAW PROVISIONS THEREOF.


4.10    Consent to Jurisdiction. To the fullest extent permitted by law, each
Party hereto hereby irrevocably consents and agrees, for the benefit of each
Party, that any legal action, suit or proceeding against it with respect to its
obligations, liabilities or any other matter under or arising out of or in
connection with this Agreement, shall be brought in any city, state or federal
court located in the Borough of Manhattan, the City of New York (the “Designated
Courts”), and hereby irrevocably accepts and submits to the jurisdiction of the
Designated Courts (and of the appropriate appellate courts) of each such
Designated Court with respect to any such action, suit or proceeding. Each Party
hereto also hereby irrevocably consents and agrees, for the benefit of each
other Party, that any legal action, suit or proceeding against it shall be
brought in any Designated Court, and hereby irrevocably accepts and submits to
the exclusive jurisdiction of each such Designated Court with respect to any
such action, suit or proceeding. Each Party hereto waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid
actions, suits or proceedings brought in any such Designated Court and hereby
further waives and agrees not to plead or claim in any such Designated Court
that any such action, suit or proceeding brought therein has been brought in an
inconvenient forum. Each Party agrees that (i) to the fullest extent permitted
by law, service of process may be effectuated hereinafter by mailing a copy of
the summons and complaint or other pleading by certified mail, return receipt
requested, at its address set forth above and (ii) all notices that are required
to be given hereunder may be given by the attorneys for the respective Parties.


4.11    Validity. Every provision of this Agreement is intended to be severable.
The invalidity and unenforceability of any particular provision of this
Agreement in any jurisdiction shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision were omitted.


4.12    Successors and Assigns. This Agreement shall be binding upon the Parties
hereto. Without the consent of the other Party, no Party may assign its rights
or obligations hereunder. During the term of this Agreement, the direct and
indirect equity interests in the Managers may not be assigned, sold or
transferred (including by pledge or hypothecation) to any other Person.


4.13    Entire Agreement. This Agreement supersedes all prior agreements among
the Parties with respect to the subject matter hereof and contains the entire
Agreement among the parties with respect to such subject matter.


4.14    Waivers. No waiver of any provision hereof by any Party hereto shall be
deemed a waiver by any other Party nor shall any such waiver by any Party be
deemed a continuing waiver of any matter by such Party.


4.15    Certain Approvals. The Parties acknowledge and agree that the NorthStar
Member shall be an express third party beneficiary of Section 4.3 and this
Section 4.15 and entitled to enforce the breach by either Manager of the
foregoing.



19


1051025.06-NYCSR02A - MSW

--------------------------------------------------------------------------------




4.16    No Third Party Beneficiaries. Except as expressly stated herein
(including Section 4.15), this Agreement is not intended and shall not be
construed as granting any rights, benefits or privileges to any Person not a
Party to this Agreement.


4.17    Construction of Documents. The Parties acknowledge that they were
represented by separate and independent counsel in connection with the review,
negotiation and drafting of this Agreement and that this Agreement shall not be
subject to the principle of construing its meaning against the Party that
drafted same.


4.18    Survival. The representations, warranties, agreements and covenants by
each Party shall survive the Effective Date.


4.19    Waiver of Jury Trial. EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE
MODIFICATION HEREOF OR (B) IN ANY WAY CONNECTED OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT (AS NOW OR
HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO,
IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; AND THE PARTIES HEREBY AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF ANY
RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY JURY.




[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]





20


1051025.06-NYCSR02A - MSW

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have entered into this Investment Committee
Agreement as of the date first set forth above.


FC Manager:
FORMATION CAPITAL ASSET MANAGEMENT III, LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Steven Fishman
 
 
Name: Steven Fishman
 
 
Title: President





SAFANAD Manager:
SAFANAD SSCIP VI MANAGEMENT, LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Vincent T. Pica
 
 
Name: Vincent T. Pica
 
 
Title: President





NorthStar Member:
DOMINO HOLDINGS NT-HCI, LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Jenny B. Neslin
 
 
Name: Jenny B. Neslin
 
 
Title: Associate General Counsel and Assistant Secretary










1160165.07-NYCSR03A - MSW